

Exhibit 10.1
 
 
 
 
 
 
 
 
 
EXECUTION VERSION
 
 
 
 
 

 
 
 
 
 



Published CUSIP Number: 57632EAM7
Published Committed (USD) Facility CUSIP Number: 57632EAN5
Published Committed (MC) Facility CUSIP Number: 57632EAP0
Published Term Loan Facility CUSIP Number: 57632EAQ8
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of September 19, 2019
among
MASTEC, INC.
and
MASTEC NORTH AMERICA, INC.,
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
BOFA SECURITIES, INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
BMO CAPITAL MARKETS CORP.,
JPMORGAN CHASE BANK, N.A.,
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners
SUNTRUST BANK,
BANK OF MONTREAL,
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
CAPITAL ONE, NATIONAL ASSOCIATION
BBVA USA,
HSBC BANK USA, N.A.
and
PNC BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


119889268    

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Section
 
 
Page
 
 
 
 
ARTICLE I. ASSIGNMENTS; AMENDMENT AND RESTATEMENT;
DEFINITIONS AND ACCOUNTING TERMS
1


 
 
 
 
1.01
 
Assignments; Amendment and Restatement
1


1.02
 
Defined Terms
2


1.03
 
Other Interpretive Provisions
52


1.04
 
Accounting Terms
52


1.05
 
Rounding
53


1.06
 
Exchange Rates; Currency Equivalents
53


1.07
 
Change of Currency
54


1.08
 
Times of Day
54


1.09
 
Letter of Credit Amounts
54


1.10
 
Making Calculations on a Pro Forma Basis
54


1.11
 
Interest Rates
55


1.12
 
Currency Equivalents Generally
55


1.13
 
Limited Condition Transactions
55


 
 
 
 
ARTICLE II. COMMITMENTS AND CREDIT EXTENSIONS
58


 
 
 
 
2.01
 
Loans
58


2.02
 
Borrowings, Conversions and Continuations of Loans
58


2.03
 
Letters of Credit and Bankers’ Acceptances
61


2.04
 
Swing Line Loans
73


2.05
 
Prepayments
76


2.06
 
Termination or Reduction of Commitments
78


2.07
 
Repayment of Loans
79


2.08
 
Interest
79


2.09
 
Fees
80


2.10
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
81


2.11
 
Evidence of Debt
82


2.12
 
Payments Generally; Administrative Agent’s Clawback
82


2.13
 
Sharing of Payments by Lenders
84


2.14
 
Company as Borrowing Agent; Joint and Several Liability
85


2.15
 
Incremental Increases
89


2.16
 
Cash Collateral
92


2.17
 
Defaulting Lenders
93


2.18
 
Extensions of Maturity Date
96


 
 
 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
99


 
 
 
 
3.01
 
Taxes
99


3.02
 
Illegality
105


3.03
 
Inability to Determine Rates
106


3.04
 
Increased Costs; Reserves on Eurocurrency Rate Loans
109


3.05
 
Compensation for Losses
111


3.06
 
Mitigation Obligations; Replacement of Lenders
112


 
 
 
 



i
119889268    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Section
 
 
Page
 
 
 
 
3.07
 
Survival
112


 
 
 
 
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
112


 
 
 
 
4.01
 
Conditions of Initial Credit Extension
112


4.02
 
Conditions to all Credit Extensions
115


 
 
 
 
ARTICLE V. REPRESENTATIONS AND WARRANTIES
116


 
 
 
 
5.01
 
Existence, Qualification and Power
116


5.02
 
Authorization; No Contravention
116


5.03
 
Governmental Authorization; Other Consents
117


5.04
 
Binding Effect
117


5.05
 
Financial Statements; No Material Adverse Effect
117


5.06
 
Litigation
118


5.07
 
No Default
118


5.08
 
Ownership of Property; Liens; Investments
118


5.09
 
Environmental Compliance
119


5.10
 
Insurance
119


5.11
 
Taxes
120


5.12
 
ERISA Compliance
120


5.13
 
Subsidiaries; Equity Interests; Loan Parties
122


5.14
 
Margin Regulations; Investment Company Act
122


5.15
 
Disclosure
122


5.16
 
Compliance with Laws
123


5.17
 
Taxpayer Identification Number; Other Identifying Information
123


5.18
 
Intellectual Property; Licenses, Etc
123


5.19
 
Solvency
123


5.20
 
Casualty, Etc
123


5.21
 
Labor Matters
123


5.22
 
Collateral Documents
123


5.23
 
OFAC; Anti-Corruption Laws
124


5.24
 
Excluded Subsidiaries
124


5.25
 
EEA Financial Institution
124


5.26
 
Beneficial Ownership Certification
124


5.27
 
Covered Entities
124


 
 
 
 
ARTICLE VI. AFFIRMATIVE COVENANTS
124


 
 
 
 
6.01
 
Financial Statements
125


6.02
 
Certificates; Other Information
126


6.03
 
Notices
128


6.04
 
Payment of Obligations
129


6.05
 
Preservation of Existence, Etc
129


6.06
 
Maintenance of Properties
129


6.07
 
Maintenance of Insurance
129


 
 
 
 



ii
119889268    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Section
 
 
Page
 
 
 
 
6.08
 
Compliance with Laws
130


6.09
 
Books and Records
130


6.10
 
Inspection Rights
130


6.11
 
Use of Proceeds
130


6.12
 
Covenant to Guarantee Obligations and Give Security
130


6.13
 
Compliance with Environmental Laws
136


6.14
 
Further Assurances
136


6.15
 
Material Contracts
137


6.16
 
Designation as Senior Debt
137


6.17
 
Acquired Surety Bond Obligations
137


6.18
 
Foreign Finance Company Plan
137


6.19
 
Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions
137


 
 
 
 
ARTICLE VII. NEGATIVE COVENANTS
137


 
 
 
 
7.01
 
Liens
137


7.02
 
Investments
140


7.03
 
Indebtedness
142


7.04
 
Fundamental Changes
145


7.05
 
Dispositions
146


7.06
 
Restricted Payments
147


7.07
 
Change in Nature of Business
148


7.08
 
Transactions with Affiliates
148


7.09
 
Burdensome Agreements
148


7.10
 
Use of Proceeds
149


7.11
 
Financial Covenants
149


7.12
 
[Reserved.]
150


7.13
 
Amendments of Organization Documents
150


7.14
 
Accounting Changes
150


7.15
 
Prepayments, Etc. of Indebtedness
150


7.16
 
Amendment, Etc. of Indebtedness
150


7.17
 
Sale and Leaseback Transactions
151


7.18
 
Designation of Senior Debt
151


7.19
 
Holding Company
151


7.20
 
Excluded Subsidiaries
151


7.21
 
Operations of US Holdco and Luxco
151


 
 
 
 
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
151


 
 
 
 
8.01
 
Events of Default
152


8.02
 
Remedies Upon Event of Default
154


8.03
 
Application of Funds
154


 
 
 
 
ARTICLE IX. ADMINISTRATIVE AGENT
156


 
 
 
 
9.01
 
Appointment and Authority
156


 
 
 
 



iii
119889268    

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Section
 
 
Page
 
 
 
 
9.02
 
Rights as a Lender
156


9.03
 
Exculpatory Provisions
157


9.04
 
Reliance by Administrative Agent
158


9.05
 
Delegation of Duties
158


9.06
 
Resignation of Administrative Agent
158


9.07
 
Non-Reliance on Administrative Agent and Other Lenders
160


9.08
 
No Other Duties, Etc
160


9.09
 
Administrative Agent May File Proofs of Claim; Credit Bidding
160


9.10
 
Collateral and Guaranty Matters
162


9.11
 
Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letter of Credit
162


9.12
 
Certain ERISA Matters
163


 
 
 
 
ARTICLE X. MISCELLANEOUS
164


 
 
 
 
10.01
 
Amendments, Etc
164


10.02
 
Notices; Effectiveness; Electronic Communication
166


10.03
 
No Waiver; Cumulative Remedies; Enforcement
168


10.04
 
Expenses; Indemnity; Damage Waiver
169


10.05
 
Payments Set Aside
171


10.06
 
Successors and Assigns
172


10.07
 
Treatment of Certain Information; Confidentiality
177


10.08
 
Right of Setoff
178


10.09
 
Interest Rate Limitation
178


10.10
 
Counterparts; Integration; Effectiveness
179


10.11
 
Survival of Representations and Warranties
179


10.12
 
Severability
179


10.13
 
Replacement of Lenders
180


10.14
 
Governing Law; Jurisdiction; Etc
181


10.15
 
Waiver of Jury Trial
182


10.16
 
No Advisory or Fiduciary Responsibility
182


10.17
 
Electronic Execution of Assignments and Certain Other Documents
183


10.18
 
USA PATRIOT Act Notice
183


10.19
 
Judgment Currency
183


10.20
 
Designation as Senior Debt
184


10.21
 
Keepwell
184


10.22
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
184


10.23
 
Acknowledgement Regarding Any Supported QFCs
185







iv
119889268    

--------------------------------------------------------------------------------






ANNEXES
 
 
 
I
Existing Letters of Credit
II
Commitments and Applicable Percentages
III
Term Loan Facility Amortization Schedule
 
 
SCHEDULES
 
 
 
5.05
Supplement to Interim Financial Statements
5.08(b)
Existing Liens
5.08(c)
Owned Real Property
5.08(d)(i)
Leased Real Property (Lessee)
5.08(d)(ii)
Leased Real Property (Lessor)
5.12(c)
Closing Date ERISA Events
5.12(d)
Closing Date Pension Plans
5.13
Subsidiaries; Other Equity Investments; Loan Parties
5.21
Labor Matters
6.12(f)
Excluded Subsidiaries
7.03
Existing Indebtedness
7.08
Existing Transactions with Affiliates
7.09
Existing Burdensome Agreements
10.02
Administrative Agent’s Office; Certain Addresses for Notices
 
 
EXHIBITS
 
 
 
Form of
 
 
 
A
Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E
Assignment and Assumption
F-1 – F-4
Tax Compliance Certificates
G
Bankers’ Acceptance Request
H
Letter of Credit Report
I
Notice of Loan Prepayment







i
119889268    

--------------------------------------------------------------------------------






FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
This FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is entered
into as of September 19, 2019, among MASTEC, INC., a Florida corporation (the
“Company”), MASTEC NORTH AMERICA, INC., a Florida corporation (together with the
Company, collectively, the “Borrowers” and each individually a “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and each
individually a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer.
WHEREAS, the Borrowers, the lenders party thereto (the “Existing Lenders”) and
the Administrative Agent are parties to that certain Fourth Amended and Restated
Credit Agreement dated as of February 22, 2017 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders agreed to provide a revolving credit
facility, a multi-currency revolving credit facility and a term loan facility to
the Company and its Subsidiaries; and
WHEREAS, the Borrowers have requested that the Existing Credit Agreement be
amended and restated as described herein, and the Administrative Agent and the
Lenders are willing to so amend and restate the Existing Credit Agreement;
NOW, THEREFORE, the Borrowers, the Lenders and the Administrative Agent, subject
to the terms and conditions herein, hereby amend and restate the Existing Credit
Agreement and agree as follows:


ARTICLE I.
ASSIGNMENTS; AMENDMENT AND RESTATEMENT; DEFINITIONS AND ACCOUNTING TERMS


1.01    Assignments; Amendment and Restatement. In order to facilitate the
amendment and restatement contemplated by this Agreement and otherwise to
effectuate the desires of the Borrowers, the Administrative Agent and the
Lenders agree that:
(a)    Upon the effectiveness of this Agreement, the parties hereby agree that
(i) the Commitments and Applicable Percentages of each of the Lenders shall be
as set forth on Annex II, and the outstanding principal amount of Committed
(USD) Loans and Committed (MC) Loans (each as defined in the Existing Credit
Agreement) under the Existing Credit Agreement shall be reallocated as
outstanding Committed (USD) Loans and Committed (MC) Loans, respectively,
hereunder in accordance with such Commitments and Applicable Percentages and the
requisite assignments shall be deemed to be made in such amounts among the
Lenders and from each Lender to each other Lender (including to Lenders who
reduce their commitments in connection with this Agreement), with the same force
and effect as if such assignments were evidenced by applicable Assignments and
Assumptions (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement or applicable Assignments and Assumptions hereunder, but
without the payment of any related assignment fee and (ii) all Letters of Credit
(as defined in the Existing Credit Agreement) outstanding under the Existing
Credit Agreement shall continue as Letters of Credit outstanding under this
Agreement.


1
119889268    

--------------------------------------------------------------------------------





(b)    The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Section 1.01(a) and,
subject to Article IV hereof, waive any requirement for any other document or
instrument, including any Assignment and Assumption (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement or any Assignment and
Assumption hereunder, necessary to give effect to any reallocation or
assignment. On the Closing Date the Lenders shall make full cash settlement with
each other (and with the Existing Lenders whose Commitments and Outstanding
Amounts are being decreased) through the Administrative Agent, as the
Administrative Agent may direct or approve, with respect to all assignments and
reallocations in Commitments and Outstanding Amounts as reflected in this
Section 1.01 such that after giving effect to such settlements the outstanding
principal amount of all Committed (USD) Loans, Committed (MC) Loans and Swing
Line Loans of each Lender on the Closing Date (after giving effect to all Credit
Extensions on such date) reflect such Lender’s Applicable Percentages on the
Closing Date as set forth on Annex II.
(c)    The Borrowers, the Administrative Agent and the Lenders hereby agree that
upon the effectiveness of this Agreement, the terms and provisions of the
Existing Credit Agreement which in any manner govern or evidence the obligations
arising hereunder, the rights and interests of the Administrative Agent and the
Lenders and any terms, conditions or matters related to any thereof, shall be
and hereby are amended and restated in their entirety by the terms, conditions
and provisions of this Agreement, and the terms and provisions of the Existing
Credit Agreement, except as otherwise expressly provided herein, shall be
superseded by this Agreement.
(d)    Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.01, and of any related “Loan
Document” (as such term is defined in the Existing Credit Agreement and referred
to herein, individually or collectively, as the “Existing Loan Documents”), (i)
all of the indebtedness, liabilities and obligations owing by any Borrower or
any other Person under the Existing Credit Agreement and other Existing Loan
Documents shall continue as indebtedness, liabilities and obligations hereunder
and thereunder and shall be and remain secured by the Collateral Documents and
(ii) neither the execution and delivery of this Agreement or any other Loan
Document nor the consummation of any other transaction contemplated hereunder or
thereunder is intended to constitute a novation of the Existing Credit Agreement
or of any of the other Existing Loan Documents or any obligations thereunder.
1.02    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“70% Guaranty Threshold” has the meaning specified in Section 6.12(e).
“80% Guaranty Threshold” has the meaning specified in Section 6.12(e).
“Acceptance Credit” means a commercial Letter of Credit in which the L/C Issuer
engages with the beneficiary of such Letter of Credit to accept a time draft.
“Acceptance Documents” means such general acceptance agreements, drafts,
applications, certificates and other documents as the L/C Issuer may require in
connection with the creation of L/C Issued BAs.


2
119889268    

--------------------------------------------------------------------------------





“Acquisition” means, by any Person, the acquisition by such Person, in a single
transaction or in a series of related transactions, of (a) more than 50% of the
voting Equity Interests of another Person (including the purchase of an option,
warrant or convertible or similar type security to acquire such a controlling
interest at the time it becomes exercisable by the holder thereof), whether by
purchase of such Equity Interest or upon exercise of an option or warrant for,
or conversion of securities into, such Equity Interest, or (b) assets of another
Person which constitute all or substantially all of the assets of such Person, a
division of such Person or a line or lines of business conducted by such Person.
“Act” has the meaning specified in Section 10.18.
“Adjusted Consolidated EBITDA” means, for any period, the consolidated EBITDA
(measured (i) on the same basis as “Consolidated EBITDA” provided herein, but
for the Company and all of its Subsidiaries and (ii) after allocating corporate
expenses to all Subsidiaries of the Company on a pro rata basis) of the Company
and all its Subsidiaries.


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Aggregate (MC) Commitments” means the MC Commitments of all the Lenders.
“Aggregate (USD) Commitments” means the USD Commitments of all the Lenders.
“Agreement” means this Credit Agreement.
“Agreement Currency” has the meaning specified in Section 10.19.
“Alternative Currency” means each of the following currencies: Canadian Dollars
and Mexican Pesos.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


3
119889268    

--------------------------------------------------------------------------------





“Alternative Currency Letter of Credit Sublimit” means an amount equal to the
lesser of the Letter of Credit Sublimit and $200,000,000. The Alternative
Currency Letter of Credit Sublimit is part of, and not in addition to, the
Letter of Credit Sublimit.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act of 2010, and all other similar applicable
anti-corruption legislation in other jurisdictions.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules related to terrorism
financing, money laundering, any predicate crime to money laundering or any
financial record keeping, including any applicable provision of the Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Percentage” means (a) in respect of the Term Loan Facility, with
respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the sum of the aggregate unused Term Loan Commitments plus the
aggregate outstanding principal amount of the Term Loans represented by the sum
of such Lender’s unused Term Loan Commitment at such time plus the aggregate
outstanding principal amount of such Lender’s Term Loan(s) at such time, (b) in
respect of the Committed (USD) Facility, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate (USD)
Commitments represented by such Lender’s USD Commitment at such time, subject to
adjustment as provided in Section 2.17, and (c) in respect of the Committed (MC)
Facility, with respect to any Lender at any time, the percentage (carried out to
the ninth decimal place) of the Aggregate (MC) Commitments represented by such
Lender’s MC Commitment at such time. If the commitment of each Lender to make
Committed (USD) Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Aggregate
(USD) Commitments have expired, then the Applicable Percentage of each Lender in
respect of the Committed (USD) Facility shall be determined based on the
Applicable Percentage of such Lender in respect of the Committed (USD) Facility
most recently in effect, giving effect to any subsequent assignments. If the
commitment of each Lender to make Committed (MC) Loans has been terminated, or
if the Aggregate (MC) Commitments have expired, then the Applicable Percentage
of each Lender in respect of the Committed (MC) Facility shall be determined
based on the Applicable Percentage of such Lender in respect of the Committed
(MC) Facility most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Annex II or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
“Applicable (USD) Percentage” means, with respect to any Lender at any time,
such Lender’s Applicable Percentage in respect of the Committed (USD) Facility
at such time.
“Applicable Rate” means (a) from the Closing Date to the first Business Day
immediately following the date on which the Administrative Agent receives a
Compliance Certificate pursuant to Section 6.02(a) for the fiscal quarter ending
September 30, 2019, the applicable percentage per annum set forth below in
Pricing Level 2 and (b) thereafter, the applicable percentage per annum set
forth below determined by reference to the Consolidated Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):


4
119889268    

--------------------------------------------------------------------------------





Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurocurrency
Rate Loans / Letter of Credit Fees (Financial Standby and Commercial)
BA Fees
Letter of Credit Fees (Performance Standby)
Base Rate Loans
1
< 2.00 to 1.00
0.200%
1.250%
0.750%
0.375%
0.250%
2
≥ 2.00 to 1.00 but < 2.50 to 1.00
0.225%
1.375%
1.000%
0.500%
0.375%
3
≥ 2.50 to 1.00 but
< 3.00 to 1.00
0.250%
1.500%
1.250%
0.625%
0.500%
4
≥ 3.00 to 1.00
0.300%
1.750%
1.500%
0.750%
0.750%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Time” means, with respect to any borrowings and payments in an
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, BAS, STRH, BMOCM, JPM and WFS in their
capacities as joint lead arrangers and joint bookrunners.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form (including electronic documentation
generated by MarkitClear or other electronic platform) approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


5
119889268    

--------------------------------------------------------------------------------





“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
“Available Liquidity” means, at any date of measurement thereof, the sum of
(without duplication) (a) cash, Cash Equivalents (Available Liquidity) and
readily marketable securities, in each case not subject to any Lien (including
any Lien on Cash Collateral, but excluding any other Liens created pursuant to
the Collateral Documents and Liens permitted by Section 7.01(j)), then owned by
the Company or Restricted Subsidiaries that would be reflected on a consolidated
balance sheet of such Persons at such time, plus (b) the amount by which the sum
of the Aggregate (USD) Commitments plus the Aggregate (MC) Commitments (in each
case, other than any USD Commitment or MC Commitment of any Defaulting Lender
and any portion of the Aggregate (USD) Commitments or Aggregate (MC) Commitments
which, if drawn, would result in the Company having secured Indebtedness under
credit facilities in excess of the Senior Notes Indenture Secured Debt Cap) in
effect on such date exceeds the aggregate Outstanding Amount of all Loans (other
than Term Loans) and all L/C Obligations.
“Availability Period” means (a) in respect of the Committed (USD) Facility, the
period from the Closing Date to the earliest of (i) the Maturity Date with
respect to such Facility, (ii) the date of termination of the Aggregate (USD)
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Committed (USD) Loans and of the obligation of
the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02 and (b) in
respect of the Committed (MC) Facility, the period from the Closing Date to the
earliest of (i) the Maturity Date with respect to such Facility, (ii) the date
of termination of the Aggregate (MC) Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Lender to make Committed
(MC) Loans pursuant to Section 8.02.
“BA Fee” has the meaning specified in Section 2.03(j).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bank of America Fee Letter” means the letter agreement dated August 16, 2019,
among the Borrowers, Bank of America and BAS.
“Bankers’ Acceptance” or “BA” means a Clean BA or an L/C Issued BA.
“Bankers’ Acceptance Rate” means for any day a fluctuating rate per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “bankers’ acceptance rate”. Any change in such
rate announced by Bank of America shall


6
119889268    

--------------------------------------------------------------------------------





take effect at the opening of business on the day specified in the public
announcement of such change.
“Bankers’ Acceptance Request” means the written request for the issuance of
Clean BAs in the form attached hereto as Exhibit G.
“BAS” means BofA Securities, Inc. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.
“Base Rate Committed (USD) Loan” means a Committed (USD) Loan that is a Base
Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BMOCM” means BMO Capital Markets Corp. and its successors.
“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed (USD) Borrowing, a Committed (MC) Borrowing, a
Swing Line Borrowing or a Term Loan Borrowing, as the context may require.


7
119889268    

--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“Canadian Dollar” and “C$” mean the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include expenditures for capital leases, purchase money obligations or Synthetic
Lease Obligations, in each case permitted pursuant to Section 7.03(g), for
Permitted Acquisitions permitted pursuant to Section 7.02(f) or expenditures to
the extent made solely with (i) the net cash proceeds of a common equity
contribution to, or issuance of common Equity Interests by, the Company (other
than any portion of such net cash proceeds used for Restricted Payments pursuant
to Section 7.06(e)) or (ii) net cash proceeds received from any Disposition
pursuant to Sections 7.05(a), (c), (g), (i) or (j).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer and the
Committed (USD) Lenders, as collateral for L/C Obligations or obligations of
Committed (USD) Lenders to fund participations in respect of L/C Obligations,
cash or deposit account balances or, if the Administrative Agent and


8
119889268    

--------------------------------------------------------------------------------





the L/C Issuer shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to (i) the Administrative Agent and (ii) the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):
(a)    Dollars, Canadian Dollars, Colombian Pesos, Mexican Pesos, Pound
Sterling, Euros, the national currency of any participating member state of the
European Union or, in the case of any Cash Equivalents of a Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business (including such Dollars, Canadian Dollars, Columbian Pesos, Mexican
Pesos, Pound Sterling, Euros or other currency, as applicable, as are held as
overnight bank deposits and demand deposits with any commercial bank that (i)
(A) is a Lender or (B) is organized under the laws of the United States of
America, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System or is organized under the laws of a
country that is a member of the Organization for Economic Cooperation and
Development, (ii) issues (or the parent of which issues) commercial paper rated
as described in clause (e) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000); provided that the country credit rating of
any country issuing such currency shall be BBB- or higher by S&P or an
equivalent rating or higher by another generally recognized rating agency
providing country credit ratings;
(b)    (i) readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof or (ii) readily
marketable obligations issued or directly and fully guaranteed or insured by
Canada or any country that is a member of the European Union or any agency or
instrumentality thereof having maturities of not more than 24 months from the
date of acquisition thereof; provided that (A) the full faith and credit of
Canada or such member of the European Union, as the case may be, is pledged in
support thereof, (B) all obligations of the type specified in this clause (ii)
shall have a minimum rating of A-1 or AAA by S&P or P-1 or Aaa by Moody’s, in
each case at the time of acquisition thereof and (C) the country credit rating
of any country issuing or guaranteeing (or whose governmental agency issues or
guarantees) any obligation of the type specified in this clause (ii) shall be AA
or higher by S&P or an equivalent rating or higher by another generally
recognized rating agency providing country credit ratings;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States


9
119889268    

--------------------------------------------------------------------------------





of America, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System or is organized under the laws of Canada or any
country that is a member of the European Union or is the principal banking
subsidiary of a bank holding company organized under the laws of Canada or any
country that is a member of the European Union and a member of the Organization
for Economic Cooperation and Development, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (e) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 360 days from the date of acquisition thereof;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (b) above entered into
with any commercial bank meeting the qualifications specified in clause (c)
above;
(e)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
(f)    securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
meeting the qualifications specified in clause (c) above;
(g)    [Reserved]; and
(h)    Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.
“Cash Equivalents (Available Liquidity)” means any of the following types of
Investments, to the extent owned by the Company or any of its Restricted
Subsidiaries free and clear of all Liens (other than Liens created under the
Collateral Documents and other Liens permitted hereunder):
(a)    Dollars (including such Dollars as are held as overnight bank deposits
and demand deposits with U.S. banks);
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;
(c)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal


10
119889268    

--------------------------------------------------------------------------------





Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (e) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 360 days from the date of acquisition thereof;
(d)    repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (b) above entered into
with any commercial bank meeting the qualifications specified in clause (c)
above;
(e)    commercial paper issued by any Person organized under the laws of any
state of the United States of America and rated at least “Prime-2” (or the then
equivalent grade) by Moody’s or at least “A-2” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 270 days from the date of
acquisition thereof;
(f)    securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
meeting the qualifications specified in clause (c) above;
(g)    [Reserved]; and
(h)    Investments, classified in accordance with GAAP as current assets of the
Company or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and have at least 95% of their assets invested
continuously in Investments of the character, quality and maturity described in
clauses (a) through (f) of this definition.
“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide cash management services, including treasury,
depository, overdraft, credit or debit card, electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party, in each case in its capacity as a
party to such Cash Management Agreement.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“CFC Holdco” means any Person substantially all of the assets of which consist
directly or indirectly of the Equity Interests of, and/or Indebtedness owing
from, one or more CFCs.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform


11
119889268    

--------------------------------------------------------------------------------





and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith or in the implementation thereof
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than any Existing Shareholder becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that
a person or group shall be deemed to have “beneficial ownership” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 35% or more of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or
(b)    during any period of 18 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Company cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Clean Bankers’ Acceptance” or “Clean BA” means a negotiable time draft drawn on
and accepted by the L/C Issuer pursuant to Section 2.03(a) to finance the
purchase of inventory.
“Closing Date” means September 19, 2019.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Collateral Documents” means, collectively, the Security Agreement, each
Security Joinder Agreement, the Pledge Agreement, each Pledge Joinder Agreement,
each Pledge Agreement


12
119889268    

--------------------------------------------------------------------------------





Supplement, the Mortgages, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a MC Commitment, a USD Commitment or a Term Loan Commitment,
as the context may require.
“Committed Borrowing” means a Committed (USD) Borrowing or a Committed (MC)
Borrowing.
“Committed (MC) Borrowing” means a borrowing consisting of simultaneous
Committed (MC) Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Committed (MC)
Lenders pursuant to Section 2.01(b).
“Committed (USD) Borrowing” means a borrowing consisting of simultaneous
Committed (USD) Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Committed (USD)
Lenders pursuant to Section 2.01(a).
“Committed (MC) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (MC) Commitments.
“Committed (USD) Facility” means, at any time, the revolving credit facility
provided in this Agreement pursuant to the Aggregate (USD) Commitments.
“Committed (MC) Lender” means, at any time, any Lender that has an MC Commitment
or outstanding Committed (MC) Loans at such time.
“Committed (USD) Lender” means, at any time, any Lender that has a USD
Commitment or outstanding Committed (USD) Loans or participations in L/C
Obligations and Swing Line Loans at such time.
“Committed Loans” means a Committed (USD) Loan or a Committed (MC) Loan.
“Committed (MC) Loan” has the meaning specified in Section 2.01(b).
“Committed (USD) Loan” has the meaning specified in Section 2.01(a).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, subject to Section 1.10, for any period, for the
Company and its Restricted Subsidiaries on a consolidated basis, an amount equal
to Consolidated Net Income


13
119889268    

--------------------------------------------------------------------------------





for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) interest expense for such period, (ii) the
provision for Federal, state, local and foreign income Taxes payable by the
Company and its Restricted Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) charges included in Consolidated Net Income related
to purchase accounting adjustments that are as required by FASB ASC Topic 805,
(v) charges relating to stock based compensation which do not represent a cash
item in such period or any future period, (vi) other charges which do not
represent a cash item in such period or any future period; (vii) expenses
incurred in connection with the prepayment, amendment, modification or
refinancing of Indebtedness (whether or not consummated) during such period,
(viii) any non-capitalized transaction costs incurred during such period in
connection with an incurrence of Indebtedness, during a refinancing thereof,
issuance of Equity Interests, Investment, Acquisition, Disposition or
recapitalization, in each case, to the extent permitted hereunder (whether or
not consummated), (ix) tender premiums, redemption premiums, fees, and other
amounts and expenses incurred in connection with the tender for and/or
redemption of Indebtedness incurred under Section 7.03(j), (x) earn-out expenses
resulting from Permitted Acquisitions in which the Company and/or any Restricted
Subsidiary is required to treat such earn-out expenses as compensation costs,
(xi) expenses arising from the impact of FASB ASC 470-50-40 on certain
capitalized fees and costs, (xii) any net loss incurred in such period from Swap
Contracts and the application of FASB ASC Topic 815, (xiii) any net loss
incurred in such period from currency translation losses, (xiv) any loss from
the early extinguishment of Indebtedness or Swap Contracts or other derivative
instruments and (xv) (A) other non-recurring or unusual charges, (B) cash
charges paid in connection with corporate restructurings (including severance
costs in connection with any reduction in the workforce of the Company and its
Restricted Subsidiaries) and (C) expected cost savings, operating expense
reductions, restructuring charges and expenses and cost-saving synergies
projected by the Company in good faith to result from actions with respect to
which substantial steps have been, will be, or are expected to be, taken (in the
good faith determination of the Company and evidenced by a certificate of a
Responsible Officer of the Company) within 15 months of such period; provided
that the charges described in this clause (xv) together with any adjustments
made pursuant to Section 1.10 shall only be permitted to be added back for such
period to the extent such charges collectively do not increase Consolidated
EBITDA by more than 20%; and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income Tax credits of the Company and its Subsidiaries for such period, (ii) any
net gain incurred in such period from Swap Contracts and the application of FASB
ASC Topic 815, (iii) any net gain incurred in such period from currency
translation gains, (iv) any gain from the early extinguishment of Indebtedness
or Swap Contracts or other derivative instruments and (v) all non-cash items
increasing Consolidated Net Income for such period.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds (other than surety bonds), debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness, (c) all direct obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties, and
similar instruments (including, for the avoidance of doubt, the due and payable
penal sum under any surety bond called upon by the obligee thereof but excluding
the penal sum of any surety bond not then due and payable), (d) all obligations
in respect of the


14
119889268    

--------------------------------------------------------------------------------





deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of capital leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Company or any Restricted Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Company or a Restricted Subsidiary is a general partner or
joint venturer, unless such Indebtedness is expressly made non-recourse to the
Company or such Restricted Subsidiary, all as determined in accordance with
GAAP.
“Consolidated Interest Charges” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all cash
interest, premium payments, debt discount, fees, charges and related expenses of
the Company and its Restricted Subsidiaries in connection with borrowed money or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of cash
rent expense of the Company and its Restricted Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP.
“Consolidated Interest Coverage Ratio” means, subject to Section 1.10 and
Section 6.12(e)(ii), as of any date of determination, the ratio of (a)
Consolidated EBITDA for the period of the four prior fiscal quarters ending on
such date to (b) Consolidated Interest Charges for such period.
“Consolidated Leverage Ratio” means, subject to Section 1.10 and Section
6.12(e)(ii), as of any date of determination, the ratio of (a) the difference of
(i) Consolidated Funded Indebtedness as of such date (but excluding, to the
extent outstanding and undrawn and included in the calculation of Consolidated
Funded Indebtedness, the stated amount of all standby performance letters of
credit as of such date) minus (ii) Unrestricted Domestic Cash as of such date,
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended.
“Consolidated Net Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries less current liabilities, as of the most recently
ended fiscal quarter or fiscal year, as applicable, for which financial
statements have been delivered to the Administrative Agent pursuant to Section
6.01(a) or (b).
“Consolidated Net Income” means, for any period, for the Company and its
Restricted Subsidiaries on a consolidated basis, the net income of the Company
and its Restricted Subsidiaries for that period, but excluding: (a) any gain or
loss arising from the sale of capital assets; (b) any gain or loss arising from
any write-up or write-down of assets or liabilities during such period; (c) any
portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of distributions to a Borrower; (d) any gain or loss
arising from the acquisition of any Equity Interests of a Borrower; and (e) any
income (or loss) for such period of any Person if such Person is not a
Restricted Subsidiary, except that the Company’s equity in the net income of any
such Person for such period shall be included in Consolidated Net Income up to
the aggregate amount of cash actually distributed by such Person during such
period to the Company or a Restricted Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted


15
119889268    

--------------------------------------------------------------------------------





Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to a Borrower as described in the preceding clause
(c)), all as determined in accordance with GAAP.
“Consolidated Secured Leverage Ratio” means, subject to Section 1.10 and Section
6.12(e)(ii), as of any date of determination, the ratio of (a) the difference of
(i) Consolidated Funded Indebtedness that is secured by a Lien on any assets of
the Company or any of its Restricted Subsidiaries as of such date (but
excluding, to the extent outstanding and undrawn and included in the calculation
of Consolidated Funded Indebtedness, the stated amount of all standby
performance letters of credit as of such date) minus (ii) Unrestricted Domestic
Cash as of such date, to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.
“Consolidated Total Assets” means, as of any date of determination, the amount
which in accordance with GAAP would be set forth under the caption “Total
Assets” (or any like caption) on a consolidated balance sheet of the Company and
its Restricted Subsidiaries, as of the most recently ended fiscal quarter or
fiscal year, as applicable, for which financial statements have been delivered
to the Administrative Agent pursuant to Section 6.01(a) or (b).
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” has the meaning specified in Section 10.23(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees and BA Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurocurrency Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum and (c) when used with respect to BA Fees, a rate equal to (i)
the Bankers’ Acceptance Rate plus (ii) the Applicable Rate plus (iii) 2% per
annum.


16
119889268    

--------------------------------------------------------------------------------





“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit,
Bankers’ Acceptances or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, the L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company, the L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.
“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.


17
119889268    

--------------------------------------------------------------------------------





“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in an Alternative Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the L/C Issuer, as the case may be,
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Earnout Obligation” means those contingent obligations of a Restricted
Subsidiary incurred in favor of a seller (or other third party entitled thereto)
under or with respect to any Permitted Acquisition.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent entity.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Elevated Ratio Period” has the meaning specified in Section 7.11(b).
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, common law, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, written and binding
agreements with Governmental Authorities or governmental restrictions relating
to pollution, the protection of the environment, human health, safety or natural
resources or the release of any materials into the environment, including those
related to hazardous substances or wastes, air emissions and discharges to waste
or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


18
119889268    

--------------------------------------------------------------------------------





“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” and “€” mean the single currency of the Participating Member States.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark


19
119889268    

--------------------------------------------------------------------------------





Administration (or any other Person that takes over the administration of such
rate for such currency for a period equal in length to such Interest Period
(“LIBOR”) as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period;
(ii)    denominated in Canadian dollars, the rate per annum equal to the
Canadian Dealer Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;
(iii)    denominated in Mexican Pesos, the rate per annum equal to the
Interbanking Equilibrium Interest Rate, or a comparable or successor rate which
rate is approved by the Administrative Agent, as published by Banco de Mexico in
the Federation’s Official Gazette (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m. (Mexico City, Mexico time) on the Rate
Determination Date with a term equivalent to such Interest Period; and
(iv)    denominated in any other Non-LIBOR Quoted Currency, the rate per annum
as designated with respect to such Alternative Currency at the time such
Alternative Currency is approved by the Administrative Agent and the Lenders
pursuant to Section 1.06(a);
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day; and
(c)    if the Eurocurrency Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
“Eurocurrency Rate Loan” means a Committed Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Committed (USD) Loans that are Eurocurrency Rate Loans must be denominated in
Dollars. Committed (MC) Loans that are Eurocurrency Rate Loans may be
denominated in Dollars or in an Alternative Currency. All Committed (MC) Loans
denominated in an Alternative Currency must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.


20
119889268    

--------------------------------------------------------------------------------





“Excess Cash Flow” means, for any fiscal year of the Company, for the Company
and its Restricted Subsidiaries on a consolidated basis, an amount equal to (a)
Consolidated EBITDA for such fiscal year minus (b) Capital Expenditures (other
than Capital Expenditures financed with the proceeds of Indebtedness permitted
hereunder (other than Loans)) made in such fiscal year minus (c) Consolidated
Interest Charges actually paid in cash during such fiscal year minus (d) all
income Taxes actually paid in cash during such fiscal year minus (e) scheduled
principal payments of Consolidated Funded Indebtedness during such fiscal year
minus (f) permanent principal prepayments of Consolidated Funded Indebtedness
during such fiscal year plus (or minus, as applicable) (g) net changes in
Working Capital between the first day and last day of such fiscal year, in each
case as reflected on the financial statements delivered pursuant to Section
6.01(a) and the related Compliance Certificate delivered pursuant to Section
6.02(a) for such fiscal year.
“Excess Cash Flow Basket” means, for any fiscal year, an amount equal to 75% of
the Excess Cash Flow for the preceding fiscal year.
“Excluded Asset” means (a) any lease, license or contract to which the Company
or any Restricted Subsidiary is a party, or any license, consent, permit,
variance, certification, authorization or approval of any Governmental Authority
(or any Person acting on behalf of a Governmental Authority) of which the
Company or any Restricted Subsidiary is the owner or beneficiary, or any of its
rights or interests thereunder, if and for so long as the grant of a security
interest therein shall constitute or result in (i) the abandonment, invalidation
or unenforceability of the right, title or interest of the Company or such
Restricted Subsidiary therein, (ii) a breach or termination pursuant to the
terms of, or a default under, such lease, license or contract or such license,
consent, permit, variance, certification, authorization or approval, or (iii) in
the case of any license, consent, permit, variance, certification, authorization
or approval of any Governmental Authority (or any Person acting on behalf of a
Governmental Authority), the violation of any applicable law, rule, regulation
or order of any Governmental Authority; provided, in each case, that (i) no
asset or property shall be considered an Excluded Asset to the extent the
restriction described in the foregoing clause (a) would be rendered ineffective
pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principles of equity, or to the extent that any necessary
consents or waivers have been obtained to allow the security interest in such
asset or property notwithstanding such restriction, and (ii) the inclusion of an
asset as an Excluded Asset shall not limit, impair or otherwise affect the
Administrative Agent’s security interest in and lien upon any rights or
interests of the Company or any other Loan Party in or to (x) monies due or to
become due under any lease, license, consent, permit, variance, certification,
authorization, approval or contract to which the Company or any other Loan Party
is a party, or (y) any proceeds from the sale, license, lease or other
dispositions of any such lease, license, consent, permit, variance,
certification, authorization, approval or contract; (b) any property of which
the Company or any Restricted Subsidiary is the owner in which the grant of a
security interest or Lien therein, as determined in good faith by the Company
and as described to the Administrative Agent in reasonable detail upon its
request, results in adverse Tax or regulatory consequences to the Company or any
Restricted Subsidiary; (c) any fee-owned or leasehold real property other than
Material Real Property; (d) any Equity Interest of a Prohibited Subsidiary; or
(e) any Indebtedness owing from a CFC, a CFC Holdco or a Prohibited Subsidiary.
“Excluded Subsidiaries” has the meaning specified in Section 6.12(f).


21
119889268    

--------------------------------------------------------------------------------





“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.21, Section 28 of the Subsidiary Guaranty and any other
“keepwell, support or other agreement” for the benefit of such Guarantor and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to,
or required to be withheld or deducted from a payment to, the Administrative
Agent, any Lender, the L/C Issuer or any other recipient of any payment to be
made by or on account of any obligation of any Borrower hereunder, (a) Taxes
imposed on or measured by net income (however denominated), net worth, franchise
Taxes and branch profits (or similar) Taxes, in each case, (i) imposed by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender or the L/C Issuer, in which its applicable Lending Office is
located or (ii) that are Other Connection Taxes, (b) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Company under
Section 10.13), any United States withholding Tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Foreign Lender’s assignor
immediately before such Foreign Lender became a party hereto (or such Foreign
Lender immediately before the time of designation of the new Lending Office) was
entitled to receive additional amounts from the relevant Borrower with respect
to such United States withholding Tax pursuant to Section 3.01(a)(ii), Section
3.01(a)(iii) or Section 3.01(c), or (ii) is attributable to such Foreign
Lender’s failure or inability to comply with clause (B) of Section 3.01(e)(ii)
(other than as a result of a Change in Law occurring after the date on which
such Foreign Lender became a party to this Agreement), (c) in the case of a
Foreign Lender, any increase in the United States withholding Taxes required to
be imposed on amounts payable to such Foreign Lender occurring after the date on
which such Foreign Lender became a party hereto (or designated a new Lending
Office), other than as a result of a Change in Law occurring after the date on
which such Foreign Lender became a party hereto (or designated a new Lending
Office) (d) any United States Federal withholding Taxes imposed under FATCA, and
(e) any United States Federal backup withholding Tax.
“Existing Letters of Credit” means those letters of credit described on Annex I.
“Existing Shareholders” means Jorge L. Mas and the Family Related Parties.
“Extended MC Commitment” has the meaning specified in Section 2.18(a)(ii).
“Extended USD Commitment” has the meaning specified in Section 2.18(a)(ii).


22
119889268    

--------------------------------------------------------------------------------





“Extending Lender” has the meaning specified in Section 2.18(a)(ii).
“Extension” has the meaning specified in Section 2.18(a).
“Extension Offer” has the meaning specified in Section 2.18(a).
“Facility” means the Committed (USD) Facility, the Committed (MC) Facility or
the Term Loan Facility, as the context may require.
“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit as to which arrangements reasonably satisfactory to the applicable Cash
Management Bank, Hedge Bank or PSLOC Bank have been made), and (c) all Letters
of Credit, Bankers’ Acceptances and Secured Permitted Standalone Letters of
Credit have terminated or expired (other than Letters of Credit, Bankers’
Acceptances or Secured Permitted Standalone Letters of Credit as to which other
arrangements with respect thereto reasonably satisfactory to the Administrative
Agent and the L/C Issuer or the applicable PSLOC Bank, as applicable, shall have
been made).
“Family Related Parties” means, collectively, (a) any spouse of Jorge L. Mas,
Jorge Mas or Jose R. Mas and any child, stepchild, sibling or descendant of
Jorge L. Mas, Jorge Mas or Jose R. Mas, (b) the estate of Jorge L. Mas, Jorge
Mas and Jose R. Mas and the estate of any other person under preceding clause
(a), (c) any person who receives a direct or indirect beneficial interest in the
Company from any estate under preceding clause (b) to the extent of such
interest, (d) any executor, personal administrator or trustee who holds such
direct or indirect beneficial interest in the Company for the benefit of, or as
fiduciary for, any person under preceding clause (a), (b) or (c) to the extent
of such interest and (e) any corporation, partnership, limited liability
company, trust, or similar entity, directly or indirectly owned or controlled by
Jorge L. Mas, Jorge Mas, Jose R. Mas or any other person or persons identified
in preceding clause (a), (b) or (c).
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations thereunder or any official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Code, and any
fiscal or regulatory legislation, rules or official practices adopted pursuant
to any published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall


23
119889268    

--------------------------------------------------------------------------------





be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.
“Fee Letters” means, collectively, the Bank of America Fee Letter and each other
fee letter between the Company (or the Borrowers) and an Arranger and/or an
Affiliate of such Arranger entered into in connection with this Agreement.
“FFC Notes” has the meaning specified in the definition of Foreign Finance
Company Plan.
“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (c) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 and (e) the Biggert –Waters Flood Insurance Reform
Act of 2012, as now or hereafter in effect of any successor statute thereto, in
each case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.
“Foreign Finance Company Plan” means a series of transactions pursuant to which
(a) the Company will create a new Wholly-Owned Domestic Subsidiary (the “US
Holdco”) which will create and own a Wholly-Owned Subsidiary organized under the
laws of Luxembourg (“Luxco”), (b) certain Domestic Subsidiaries of the Company
will issue to the Company a dividend in the form of intercompany notes having a
maturity not prior to the first anniversary of the latest Maturity Date and no
amortization prior to the first anniversary of the latest Maturity Date and
bearing interest at a fixed rate per annum, payable annually (the “FFC Notes”),
(c) the Company will contribute the FFC Notes to the US Holdco and the US Holdco
will thereafter contribute the FFC Notes to Luxco and (d) US Holdco and Luxco
will enter into a hybrid debt instrument in the form of a tracking preferred
equity certificate (the “TPEC”) providing for periodic transfers of cash in the
form of a dividend from Luxco to US Holdco; provided that (x) US Holdco and
Luxco will each act solely as special purpose vehicles with operations limited
to activities customary for special purpose vehicles engaging in transactions of
the type contemplated by the Foreign Finance Company Plan, (y) all payments on
the FFC Notes to Luxco and periodic transfers of cash to US Holdco and then to
the Company in connection with the Foreign Finance Company Plan will be made on
a same-day basis to the extent commercially feasible and (z) the Administrative
Agent shall have received (A) a Pledge Agreement Supplement providing for the
pledge of 66% of the voting Equity Interest in US Holdco, (B) a Pledge Joinder
Agreement providing for the pledge of 66% of the voting Equity Interest in Luxco
and (C) if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Party and US Holdco with respect to such documents in form and
substance reasonably acceptable to the Administrative Agent; provided further
that the Administrative Agent shall be entitled to consent to modifications of
the Foreign Finance Company Plan (and this definition and any provisions hereof
relating thereto including, without limitation, Sections 6.18 and 7.21) that,
taken as a whole, do not substantially alter the intended purpose thereof or
materially and adversely affect the Lenders.


24
119889268    

--------------------------------------------------------------------------------





“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of the L/C Issuer).
“Foreign Leverage Ratio” means, as of any date of determination, the ratio of
(a) consolidated funded Indebtedness (measured on the same basis as
“Consolidated Funded Indebtedness” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) as of such date of the Foreign Restricted
Subsidiaries on a consolidated basis, to (b) consolidated EBITDA (measured on
the same basis as “Consolidated EBITDA” provided herein, but with respect to the
Foreign Restricted Subsidiaries only) of the Foreign Restricted Subsidiaries on
a consolidated basis for the period of the four fiscal quarters most recently
ended; provided that, during any period that includes an Acquisition or
Disposition relating to a Foreign Restricted Subsidiary such calculation shall
be subject to the adjustments set forth in Section 1.10.
“Foreign Restricted Subsidiary” means any Foreign Subsidiary that is a
Restricted Subsidiary.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable (USD) Percentage
of the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Committed (USD) Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable (USD) Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Committed (USD) Lenders in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to Section 1.04(b).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


25
119889268    

--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness, or (iv) entered into for the purpose of assuring in
any other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness of any other Person, whether or not such Indebtedness is assumed by
such Person (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, (a) the Subsidiary Guarantors and (b) with
respect to the payment and performance by each Specified Loan Party of its
obligations hereunder or the Subsidiary Guaranty with respect to all Swap
Obligations, each Borrower.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated or subject to liability pursuant to
any Environmental Law.
“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.
“Honor Date” has the meaning specified in Section 2.03(d)(i).
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Impacted Loans” has the meaning specified in Section 3.03(a).
“Increase Effective Date” has the meaning specified in Section 2.15(e).
“Incremental Amendment” has the meaning specified in Section 2.15(d).
“Incremental Committed (USD) Facility Increase” has the meaning specified in
Section 2.15(a).
“Incremental Equivalent Indebtedness” has the meaning specified in
Section 7.03(r).


26
119889268    

--------------------------------------------------------------------------------





“Incremental Facilities Limit” means, with respect to any proposed incurrence of
additional Indebtedness under Section 2.15 or 7.03(r), as applicable, an amount
equal to the sum of (a) the amount of additional Indebtedness that would cause
the Consolidated Secured Leverage Ratio for the period of four consecutive
fiscal quarters of the Company most recently ended for which financial
statements are available prior to the incurrence of such additional Indebtedness
(or in the case of any additional Indebtedness, the proceeds of which will
finance a substantially concurrent Limited Condition Transaction, the date
determined pursuant to Section 1.13), calculated on a Pro Forma Basis pursuant
to Section 1.10 after giving effect to the incurrence of such additional
Indebtedness and any transaction to be consummated using the proceeds of such
additional Indebtedness and assuming that all commitments in respect of any
proposed Incremental Increase or Incremental Equivalent Indebtedness are fully
drawn at such time, not to exceed 2.75 to 1.00 plus (b) $500,000,000 less the
total aggregate initial principal amount (as of the date of incurrence thereof)
of all Incremental Increases and Incremental Equivalent Indebtedness, in each
case previously incurred under this clause (b). Unless the Borrower otherwise
notifies the Administrative Agent, if all or any portion of any Incremental
Increases or Incremental Equivalent Indebtedness would be permitted under clause
(a) above on the applicable date of incurrence, such Incremental Increases or
Incremental Equivalent Indebtedness (or the relevant portion thereof) shall be
deemed to have been incurred in reliance on clause (a) above prior to the
utilization of any amount available under clause (b) above (it being understood
that any Incremental Increase or Incremental Equivalent Indebtedness incurred in
reliance on clause (b) above will not be included in the pro forma calculation
of the Consolidated Secured Leverage Ratio in respect of any Incremental
Increase or Incremental Equivalent Indebtedness incurred substantially
contemporaneously under clause (a) above).
“Incremental Increases” has the meaning specified in Section 2.15(a).
“Incremental Lender” has the meaning specified in Section 2.15(c).
“Incremental Revolving Tranche” has the meaning specified in Section 2.15(a).
“Incremental Term Loan” has the meaning specified in Section 2.15(a).
“Incremental Term Loan Commitment” has the meaning specified in Section 2.15(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each


27
119889268    

--------------------------------------------------------------------------------





case, not past due for more than 90 days after the date on which such trade
account payable was created or which are being contested in good faith and for
which adequate reserves have been established and reported in accordance with
GAAP);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Indemnity Agreement” means (i) that certain General Agreement of Indemnity
dated as of August 19, 2010 by and among Travelers Casualty and Surety Company
of America, the Company and certain Subsidiaries thereof, (ii) that certain
General Agreement of Indemnity dated as of July 31, 2008 by and among Travelers
Casualty and Surety Company of America, the Company and certain Subsidiaries
thereof or (iii) any additional or replacement General Agreement of Indemnity or
other indemnity agreement by and among the Company or any of its Restricted
Subsidiaries and the applicable Surety containing terms satisfactory to the
Administrative Agent in the reasonable discretion of the Administrative Agent,
as amended or modified from time to time in accordance with the terms hereof and
thereof.
“Information” has the meaning specified in Section 10.07.
“Intercreditor Agreement” means (i) that certain Intercreditor Collateral
Agreement dated as of January 5, 2010 by and between Travelers Casualty and
Surety Company of America and the Administrative Agent, on behalf of the
Lenders, as amended by that certain First Amendment to Intercreditor and
Collateral Agreement dated as of August 18, 2011 and as further amended,
restated,


28
119889268    

--------------------------------------------------------------------------------





supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof or (ii) any additional or replacement intercreditor
agreement between the Administrative Agent and any Surety containing terms
satisfactory to the Administrative Agent in its reasonable discretion, as
amended or modified from time to time in accordance with the terms hereof and
thereof.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending (i) in the case of
Eurocurrency Rate Loans denominated in Dollars or Canadian Dollars, on the date
that is one, two, three or six months thereafter, as selected by the Company in
its Loan Notice or such other period that is twelve months or less requested by
the Company and consented to by all the applicable Lenders and (ii) in the case
of Eurocurrency Rate Loans denominated in Mexican Pesos, on the date that is 28,
91 or 182 days thereafter, as selected by the Company in its Loan Notice;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.


29
119889268    

--------------------------------------------------------------------------------





“IP Rights” has the meaning specified in Section 5.18.
“ISP” means the International Standby Practices International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).
“Issuer Documents” means (i) with respect to any Letter of Credit or Acceptance
Credit, the Letter of Credit Application, and any other document, agreement and
instrument entered into by the L/C Issuer and the Company (or any Subsidiary) or
in favor of the L/C Issuer and relating to such Letter of Credit or Acceptance
Credit, and (ii) with respect to any Clean BA, the Bankers’ Acceptance Request
made by the Company to the L/C Issuer relating to such Clean BA.
“JPM” means JPMorgan Chase Bank, N.A. and its successors.
“Judgment Currency” has the meaning specified in Section 10.19.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Committed (USD) Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable (USD) Percentage. All L/C Advances shall be denominated in Dollars.
“L/C Borrowing” means an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case which has not been
reimbursed on the date when made or refinanced as a Committed (USD) Borrowing.
All L/C Borrowings shall be denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“L/C Issued BA” means a negotiable time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the L/C Issuer under presentation of documents
by the beneficiary of an Acceptance Credit pursuant to Section 2.03, in the
standard form for bankers’ acceptances of the L/C Issuer.
“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as issuer of Letters of Credit and Bankers’
Acceptances hereunder, or any successor to Bank of America in its capacity as an
issuer of Letters of Credit and Bankers’ Acceptances hereunder and (b) any other
Lender, selected by the Company in consultation with the Administrative Agent,
which consents to its appointment by the Company as an issuer of Letters of
Credit and Bankers’ Acceptances hereunder in its capacity as an issuer of
Letters of Credit and Bankers’ Acceptances hereunder, provided that at no time
shall there be more than three L/C Issuers without the consent of the
Administrative Agent.


30
119889268    

--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit, plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by the L/C Issuer under all then outstanding Bankers’ Acceptances, plus
the aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit (including an Acceptance Credit) or a standby letter of credit. Letters
of Credit may be issued in Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer and, in the case of any Acceptance Credit, shall include the
related Acceptance Documents.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date of the Committed (USD) Facility then in effect (or, if such day is
not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$650,000,000, as such amount may be adjusted from time to time in accordance
with this Agreement, and (b) the Aggregate (USD) Commitments. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate (USD)
Commitments.
“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Yen; and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.


31
119889268    

--------------------------------------------------------------------------------





“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” has the meaning specified in Section
3.03(c).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder the consummation of which is not conditioned
(under the applicable purchase agreement or other applicable agreement) on the
availability of, or on obtaining, third-party financing (as notified by the
Company to the Administrative Agent on or prior to the time at which the
applicable Loan Party enters into such purchase agreement or other applicable
agreement), which is financed in whole or in part with the proceeds of a
substantially concurrent incurrence of Indebtedness under an Incremental Term
Loan, Incremental Equivalent Indebtedness and/or Indebtedness under Section
7.03(j).
“Loan” means a Committed Loan, a Swing Line Loan, a Term Loan, an Incremental
Term Loan or a loan made under an Incremental Revolving Tranche.
“Loan Documents” means this Agreement, each Note, the Collateral Documents, the
Intercreditor Agreement, the Ratification Agreement, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letters, the Subsidiary
Guaranty, each Subsidiary Guaranty Joinder Agreement and each Incremental
Amendment and any amendments, modifications or supplements hereto or to any
other Loan Document or waivers hereof or to any other Loan Document.
“Loan Party EBITDA” means, for any period, the consolidated EBITDA (measured (i)
on the same basis as “Consolidated EBITDA” but only for those entities that
constituting Loan Parties and only on the basis of their own operations and not
those of their Subsidiaries and (ii) after allocating corporate expenses to all
Subsidiaries of the Company on a pro rata basis) of all entities that
constituted Loan Parties at all times during such period.


“Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a Committed (MC)
Borrowing, (c) a Committed (USD) Borrowing, (d) a conversion of Loans from one
Type to the other, or (e) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any reasonable and customary form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent)
and as to which


32
119889268    

--------------------------------------------------------------------------------





the Company shall have previously been informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.
“Loan Parties” means, collectively, the Company, each other Borrower and each
Subsidiary Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Luxco” has the meaning specified in the definition of Foreign Finance Company
Plan.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company and its
Restricted Subsidiaries taken as a whole or the Loan Parties taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
“Material Contract” means, with respect to any Person, an agreement to which
such Person is a party (other than the Loan Documents) (a) which is deemed to be
a material contract as provided in Regulation S-K promulgated by the SEC under
the Securities Act of 1933 or (b) for which breach, termination, cancellation,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
“Material Real Property” means any parcel of real property owned in fee by a
Loan Party with a fair market value in excess of $5,000,000.
“Material Subsidiary” means, subject to Section 1.10 and Section 6.12(g), any
Domestic Subsidiary that, or each Domestic Subsidiary that together with its
Subsidiaries on a consolidated basis, contributed 15% or more of the
consolidated EBITDA of the Company and all Subsidiaries (measured on the same
basis as “Consolidated EBITDA” provided herein) for the most recently ended
period of four consecutive fiscal quarters of the Company with respect to which
the Administrative Agent shall have received financial statements required to be
delivered pursuant to Sections 6.01(a) or (b).
“Maturity Date” means (a) with respect to the Term Loan Facility, September 19,
2024, (b) with respect to the Committed (USD) Facility, September 19, 2024 and
(c) with respect to the Committed (MC) Facility, September 19, 2024.
“MC Commitment” means, as to each Lender, its obligation to make Committed (MC)
Loans to the Borrowers pursuant to Section 2.01(b) in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Annex II under the caption “MC Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Mexican Pesos” means the lawful currency of the United Mexican States (Mexico).


33
119889268    

--------------------------------------------------------------------------------





“Mortgages” means any mortgage, deed of trust, trust deed or other equivalent
document now or hereafter encumbering any fee-owned real property of any Loan
Party in favor of the Administrative Agent, on behalf of the Secured Parties, as
security for any of the Obligations, each of which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Company.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Net Cash Proceeds” means, with respect to any Prepayment Event, the excess, if
any, of (a) the sum of cash and Cash Equivalents received in connection with
such transaction (including any cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) over (b) the sum of (i) the
principal amount of, and premium or penalty, if any, interest and other amounts
on any Indebtedness for borrowed money that is secured by the applicable asset
and that is required to be repaid in connection with such transaction (other
than Indebtedness under the Loan Documents), (ii) expenses incurred or
reasonably expected to be incurred by the Company or any Restricted Subsidiary
in connection with such transaction, (iii) taxes paid or reasonably estimated to
be actually payable in connection with the relevant transaction and (iv) the
amount of any reserve established in accordance with GAAP against any
liabilities (other than taxes deducted pursuant to subclause (iii) above)
associated with the assets that are the subject of such Prepayment Event;
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of such liability) shall constitute Net
Cash Proceeds of a Prepayment Event occurring on the date of such reduction.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit C.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a
Eurocurrency Rate Loan, which shall be substantially in the form of Exhibit I or
such other form as may be approved by the Administrative Agent (including any
reasonable or customary form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), and as to
which the Company shall have been previously informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.


34
119889268    

--------------------------------------------------------------------------------





“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Bankers’ Acceptances,
Secured Cash Management Agreement, Secured Hedge Agreement or Secured Permitted
Standalone Letter of Credit, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” of a Guarantor shall exclude
any Excluded Swap Obligations with respect to such Guarantor.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any recipient, Taxes imposed as
a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than Excluded Taxes.
“Outstanding Amount” means (i) with respect to Committed Loans or Term Loans on
any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Committed Loans or Term Loans, as the case may be, occurring
on such date; (ii) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of such Swing Line Loans occurring on such date; and
(iii) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Company of Unreimbursed
Amounts.


35
119889268    

--------------------------------------------------------------------------------





“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in such Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member States” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” means, subject to Section 1.13, any Acquisition by the
Company or any Restricted Subsidiary as to which the following conditions are
satisfied:
(a)    immediately before and immediately after giving pro forma effect to any
such Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), no Default shall have occurred and be continuing;
(b)    if the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith, but excluding all
indemnities, earnouts and other contingent payment obligations (based on
projected earnings) to the sellers thereof) paid by or on behalf of the Company
and its Restricted Subsidiaries for any such Acquisition or series of related
transactions is equal to or greater than $100,000,000 (each a “Material
Acquisition”), then immediately after giving effect to


36
119889268    

--------------------------------------------------------------------------------





such Acquisition (including any assumption or incurrence of Indebtedness in
connection therewith), (i) the Consolidated Leverage Ratio shall not exceed 3.25
to 1.00 (or during any Elevated Ratio Period, 3.75 to 1.00) calculated on a Pro
Forma Basis pursuant to Section 1.10 and (ii) the Available Liquidity will not
be less than $50,000,000;
(c)    the Company shall have determined whether any such newly-created or
acquired Subsidiary is a Material Subsidiary (to be determined on the basis of
the financial information most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) or (b) as though such Acquisition had been
consummated as of the first day of the fiscal period covered thereby), and any
such newly-created or acquired Subsidiary that is a Material Subsidiary and any
such Person owning the Equity Interests of such Subsidiary, shall comply with
the requirements of Section 6.12, including, for the avoidance of doubt, the 80%
Guaranty Threshold and, if applicable, the 70% Guaranty Threshold and the other
provisions of Section 6.12(e) as if such Subsidiary became a Loan Party
immediately upon such creation or acquisition;
(d)     such Acquisition is not “hostile” or contested;
(e)     the representations and warranties made by the Loan Parties (including
any newly-acquired or formed entities required to be Loan Parties) in any Loan
Document shall be true and correct in all material respects at and as if made as
of the date of such Acquisition (after giving pro forma effect thereto);
(f)    the material lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be similar, related or
incidental to one or more of the businesses of the Company and its Restricted
Subsidiaries;
(g)    in the case of any Material Acquisition, the Company or such Restricted
Subsidiary shall have delivered or caused to be delivered or otherwise made
available to the Administrative Agent, not later than the closing date of such
Acquisition, in each case to the extent already available to the Company or such
Restricted Subsidiary, the results of any due diligence investigation of the
target performed by or on behalf of the Company or such Restricted Subsidiary,
any environmental assessment reports performed by or on behalf of the Company or
such Restricted Subsidiary if any real property is to be acquired, copies of the
Acquisition documents, and historical financial statements of the target since
inception but no longer than the 3 previous years; and
(h)    the Company shall have delivered to the Administrative Agent a
certificate of the Company signed by a Responsible Officer certifying to the
Administrative Agent compliance with the conditions specified in clauses (a)
through (f) above, together with all relevant financial information for the
Person or assets to be acquired reasonably requested by the Administrative Agent
prior to such Acquisition.
“Permitted Receivables Transaction” means a trade or accounts receivable
financing transaction (excluding for the avoidance of doubt any securitization
transaction) whereby the Company and/or one or more of its Subsidiaries sells,
assigns, conveys or otherwise transfers Receivables to or for the benefit of one
or more third parties; provided that (a) such transaction is


37
119889268    

--------------------------------------------------------------------------------





made non-recourse to the Company and its Subsidiaries (subject to customary
indemnification and repurchase obligations, including, but not limited to, those
based on a breach of obligations under the relevant receivables purchase
agreement or the agreement underlying any Receivables, incorrect or misleading
representations and warranties, Receivables failing to meet any eligibility
criteria, any failure by an insurer of Receivables to honor claims, title
defects, illegality, false misleading or incomplete information, exclusion of
cover under any insurance in respect of any Receivables, dilution, third party
claims, or Receivables becoming subject to any asserted defense, dispute,
off-set or counterclaim) and otherwise on terms customary for comparable
“non-recourse” or “limited recourse” receivables purchase transactions in the
good faith judgment of the Company, (b) such transaction does not provide for
the sale, transfer, disposition or pledge of, or otherwise create any interest
in, any asset other than the Receivables, and (c) the aggregate amount of
Receivables sold, assigned, conveyed or otherwise transferred in any fiscal
quarter shall not exceed (i) with respect to Receivables owing from AT&T
Services Inc. and/or one or more of its Subsidiaries or affiliates, the greatest
of (A) $500,000,000, (B) the highest quarterly revenue resulting from AT&T
Services Inc. and its Subsidiaries and affiliates in any fiscal quarter
occurring during the period of four consecutive fiscal quarters ending
immediately prior to such fiscal quarter (adjusted on a pro forma basis for
acquired businesses, it being understood that, for purposes of this calculation,
any Person that becomes a Subsidiary or affiliate of AT&T Services Inc. during
the fiscal quarter in which such calculation is made or during the period of
four consecutive fiscal quarters ending immediately prior to such fiscal quarter
shall be considered to have been a Subsidiary or affiliate of AT&T Services Inc.
during the entire immediately preceding four fiscal quarter period) and (C) the
quarterly revenue expected to result from AT&T Services Inc. and its
Subsidiaries and affiliates during the then-current fiscal quarter as determined
by the Company in good faith (adjusted on a pro forma basis for acquired
businesses, it being understood that, for purposes of this determination, any
Person that becomes or is reasonably expected to become a Subsidiary of
affiliate of AT&T Services Inc. during the then-current fiscal quarter shall be
considered to have been a Subsidiary or affiliate of AT&T Services Inc. since
the commencement of such fiscal quarter) and (ii) with respect to all other
Receivables, the greater of (i) $200,000,000 and (ii) an amount equal to 4% of
Consolidated Total Assets at the time of such sale, assignment, conveyance or
other transfer.
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that (i) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, (ii) such refinancing, refunding, renewing or extending Indebtedness
shall have a weighted average life to maturity that is no earlier than the
Indebtedness being refinanced, refunded, renewed or extended, (iii) such
refinancing, refunding, renewing or extending Indebtedness shall not be subject
to any financial covenant which is more restrictive than the financial covenants
in the Loan Documents and (iv) at the time of and after giving effect to such
refinancing, refunding, renewal or extension, no Default shall exist.
“Permitted Standalone Letter of Credit” means any commercial letter of credit,
standby letter of credit or bankers’ acceptance issued by a PSLOC Bank for the
account of any Loan Party or any Restricted Subsidiary thereof pursuant to a
credit facility that is not part of the facilities provided under the Loan
Documents; provided that the aggregate amount of letters of credit or


38
119889268    

--------------------------------------------------------------------------------





bankers acceptances available to be issued under all such facilities shall not
exceed $200,000,000 at any time.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of the Company or any ERISA Affiliate or any
such Plan to which the Company or any ERISA Affiliate is required to contribute
on behalf of any of its employees, other than a Multiple Employer Plan or a
Multiemployer Plan.
“Platform” has the meaning specified in Section 6.02.
“Pledge Agreement” means the Fifth Amended and Restated Pledge Agreement dated
as of February 22, 2017 executed by the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties, as supplemented
from time to time by execution and delivery of Pledge Joinder Agreements and
Pledge Agreement Supplements.
“Pledge Agreement Supplement” means each Pledge Agreement Supplement,
substantially in the form thereof attached to the Pledge Agreement, executed and
delivered by a Loan Party pursuant to Section 6.12 or otherwise.
“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by a
Restricted Subsidiary pursuant to Section 6.12 or otherwise.
“Prepayment Event” means (a) any Disposition by the Company or any of its
Restricted Subsidiaries of any property or asset pursuant to Section 7.05(g) or
pursuant to any Disposition not permitted hereunder and (b) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Collateral for which the Company or
any of its Restricted Subsidiaries receives insurance proceeds, or proceeds of a
condemnation award or other compensation (it being understood that any
Disposition or other transaction that is permitted under any other provision of
Section 7.05 other than clause (g) thereof shall not constitute a “Prepayment
Event”).
“Pro Forma Basis” means, for purposes of giving effect to any Specified
Transaction (actual or proposed) for any period, that such Specified Transaction
shall be deemed to have occurred as of the first day of such period and:
(a)    all income statement items (whether positive or negative) attributable to
the property or Person disposed of in a Specified Disposition shall be excluded
and all income statement items (whether positive or negative) attributable to
the property or Person acquired in a Specified Acquisition shall be included;
provided that such income statement items to be included are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent and based upon reasonable assumptions and calculations
which are expected to have a continuous impact);


39
119889268    

--------------------------------------------------------------------------------





(b)    interest accrued during such period on, and the principal of, any
Indebtedness repaid in connection with such Specified Transaction shall be
excluded;
(c)    any Indebtedness incurred or assumed in connection with such Specified
Transaction shall be deemed to have been incurred as of the first day of such
period, and interest thereon shall be deemed to have accrued from such day on
such Indebtedness at the applicable rates provided therefor (and in the case of
interest that does or would accrue at a formula or floating rate, at the rate in
effect at the time of determination) and shall be included in the results for
such period; and
(d)    expected cost savings, operating expense reductions, restructuring
charges and expenses and cost-saving synergies projected by the Company in good
faith to result from actions with respect to which substantial steps have been,
will be, or are expected to be, taken (in the good faith determination of the
Company and evidenced by a certificate of a Responsible Officer of the Company)
within 15 months after such transaction may be included by the Company to the
extent attributable to such Specified Transaction; provided that such cost
savings, operating expense reductions, restructuring charges and expenses and
cost-savings synergies, together with any amounts included in the calculation of
Consolidated EBITDA pursuant to clause (xv) thereof, may only be included to the
extent such charges collectively do not increase Consolidated EBITDA by more
than 20% and shall be without duplication of any costs, expenses or adjustments
that are already included in the calculation of Consolidated EBITDA or clause
(a) above.
“Prohibited Subsidiary” means (a) MasTec Pipeline Holdings, LLC, MasTec
Comanche, LLC and MasTec TPP, LLC, (b) any Subsidiary that, upon providing a
Guarantee or security in respect to the Obligations, could be required as a
result of such Guarantee or security to register as an “investment company”
under the Investment Company Act of 1940 and (c) any Subsidiary that is
prohibited by applicable Laws from providing a Guarantee or security in respect
to the Obligations or from having its Equity Interests or Indebtedness pledged
as security in respect of the Obligations; provided, however, that no such
Subsidiary shall constitute a Prohibited Subsidiary with respect to any of the
foregoing for which no such prohibition exists.
“PSLOC Bank” means any Person that, (a) at the time it issues a Permitted
Standalone Letter of Credit for the account of any Loan Party, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is party to a Permitted Standalone Letter of Credit, in each case, in
its capacity as the issuer of such Permitted Standalone Letter of Credit.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice


40
119889268    

--------------------------------------------------------------------------------





in such interbank market, as determined by the Administrative Agent; provided
that to the extent such market practice is not administratively feasible for the
Administrative Agent, such other day as otherwise reasonably determined by the
Administrative Agent).
“Ratification Agreement” means the Ratification Agreement dated as of the
Closing Date by each of the Loan Parties in favor of the Administrative Agent
for the benefit of the Secured Parties.
“Real Estate Support Documents” means, with respect to any real property
constituting Collateral, such warehousemen and bailee letters, third party
consents, intercreditor agreements, mortgagee title insurance policies (in
amounts and with endorsements reasonably acceptable to the Administrative
Agent), surveys, appraisals, environmental reports, flood hazard certifications
and, evidence of flood insurance (if such insurance is required under Section
6.07 or is otherwise required by applicable Law), leases to which the applicable
Loan Party is a party thereto, landlord consents or waivers, and such other
mortgage-related documents as the Administrative Agent may reasonably request.
“Receivables” means actual trade or accounts receivable or anticipated trade or
accounts receivable in the form of work-in-progress of the Company or any of its
Subsidiaries arising in the ordinary course of business, any proceeds thereof
and any general intangibles, documents, instruments, records or other assets
related thereto.
“Reconciliation” means, with respect to any financial statement referred to in
Section 6.01(a) or 6.01(b) (the “Base Financials”), the comparable financial
statement prepared by the chief financial officer of the Company presenting on a
consolidated basis the financial condition and results of operations of the
Company and its Restricted Subsidiaries as derived from the Base Financials.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans or Term Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required (MC) Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the Outstanding Amount of Committed (MC) Loans plus
the aggregate unused MC Commitments. The aggregate Outstanding Amount of
Committed (MC) Loans and unused MC Commitment of any Defaulting Lender shall be
disregarded in determining Required (MC) Lenders at any time.


41
119889268    

--------------------------------------------------------------------------------





“Required (USD) Lenders” means, as of any date of determination, Lenders having
more than 50% of the aggregate outstanding principal amount of Committed (USD)
Loans plus the aggregate outstanding amount of participations in L/C Obligations
and Swing Line Loans plus the aggregate unused USD Commitments. The Committed
(USD) Loans, the participations in L/C Obligations and Swing Line Loans and
unused USD Commitment of any Defaulting Lender shall be disregarded in
determining Required (USD) Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Committed (USD) Lender shall be deemed to be held by the
Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.
“Required Lenders” means, as of any date of determination, Lenders having Total
Credit Exposures representing more than 50% of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that any
Defaulting Lender which is a Committed (USD) Lender has failed to fund that have
not been reallocated to and funded by another Committed (USD) Lender shall be
deemed to be held by the Lender that is the Swing Line Lender or L/C Issuer, as
the case may be, in making such determination.
“Required Term Loan Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the Outstanding Amount of Term Loans plus the
aggregate unused Term Loan Commitments. The aggregate Outstanding Amount of Term
Loans and unused Term Loan Commitment of any Defaulting Lender shall be
disregarded in determining Required Term Loan Lenders at any time.
“Responsible Officer” means the chairman of the board of directors, the
president, the chief executive officer, the chief financial officer, the chief
operating officer, the corporate controller, the treasurer or the cash manager
of, or in-house legal counsel to, a Loan Party, any other officer of a Loan
Party so designated by any of the foregoing officers in a written notice to the
Administrative Agent, solely for purposes of notices given pursuant to Article
II, any other officer or employee of a Loan Party designated in or pursuant to
an agreement between such Loan Party and the Administrative Agent, and solely
for purposes of the delivery of incumbency certificates pursuant to Section
4.01, the secretary or any assistant secretary of a Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent reasonably requested by the Administrative
Agent, each Responsible Officer will provide an incumbency certificate and to
the extent reasonably requested by the Administrative Agent, appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any


42
119889268    

--------------------------------------------------------------------------------





return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Restricted Subsidiary” means any Subsidiary of the Company that is not listed
on Schedule 5.13 as an Unrestricted Subsidiary or has not been designated an
Unrestricted Subsidiary in accordance with Section 6.12 hereof.
“Revaluation Date” means (a) with respect to any Committed (MC) Loan denominated
in an Alternative Currency, each of the following: (i) each date of a Borrowing
of a Eurocurrency Rate Loan denominated in such Alternative Currency, (ii) each
date of a continuation of a Eurocurrency Rate Loan denominated in such
Alternative Currency pursuant to Section 2.02, and (iii) such additional dates
as the Administrative Agent shall determine or the Required (MC) Lenders shall
require; and (b) with respect to any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency, each of the following: (i) each date of
issuance of a Letter of Credit or Bankers’ Acceptance denominated in such
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit or Bankers’ Acceptance having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit or Bankers’ Acceptance denominated in
such Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required (USD) Lenders shall
require.
“Sale Leaseback Transaction” has the meaning specified in Section 7.17.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.
“Sanction(s)” means any international economic or financial sanction or trade
embargo imposed, administered or enforced by the United States Government
(including without limitation, OFAC), the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, the PSLOC Banks,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons the Obligations owing to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.


43
119889268    

--------------------------------------------------------------------------------





“Secured Permitted Standalone Letter of Credit” means any Permitted Standalone
Letter of Credit specifically designated as such to the Administrative Agent in
writing by the Company and the relevant PSLOC Bank as a “Secured Permitted
Standalone Letter of Credit”.
“Security Agreement” means the Amended and Restated Security Agreement dated as
of February 22, 2017 executed by the Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, as supplemented from time to time
by execution and delivery of Security Joinder Agreements.
“Security Joinder Agreement” means each Security Joinder Agreement,
substantially in the form thereof attached to the Security Agreement, executed
and delivered by a Subsidiary pursuant to Section 6.12 or otherwise.
“Senior Notes” means those certain 4.875% unsecured notes of the Company due
2023 and issued pursuant to the Senior Notes Indenture in the initial aggregate
principal amount of $400,000,000 and, as of the Closing Date, in an aggregate
principal amount of $400,000,000.
“Senior Notes Documents” means, collectively, the Senior Notes Indenture, all
supplemental indentures thereto, the Senior Notes and all other material
agreements executed in connection therewith.
“Senior Notes Indebtedness” means the Indebtedness evidenced by the Senior Notes
and any Permitted Refinancings thereof.
“Senior Notes Indenture” means that certain Fifth Supplemental Indenture dated
as of March 18, 2013 to the Indenture by and between the Company and U.S. Bank
National Association, as trustee, dated as of June 5, 2009.
“Senior Notes Indenture Secured Debt Cap” means, as of any date of
determination, the maximum amount of secured Indebtedness under credit
facilities permitted to be incurred under the Senior Notes Indenture on such
date.
“Single Employer Pension Plan” means any employee pension benefit plan
(excluding a Multiple Employer Plan or a Multiemployer Plan) that is maintained
or is contributed to by the Company and any ERISA Affiliate and is either
covered by Title IV of ERISA or is subject to the minimum funding standards
under Section 412 of the Code.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person's property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts


44
119889268    

--------------------------------------------------------------------------------





and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Acquisition” means any Permitted Acquisition or any other Acquisition
permitted under Section 7.02.
“Specified Disposition” means any Disposition by the Company or any Restricted
Subsidiary of (a) all or substantially all of its assets or any of its
divisions, business units, or lines of business or (b) the Equity Interests of
any Subsidiary.
“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.21 of this Agreement or Section 28 of the Subsidiary Guaranty, as
applicable).
“Specified Mexican Pipeline Assets” means Collateral owned by a Loan Party that
is a Domestic Subsidiary and physically located in Mexico and used in the Loan
Parties’ oil and gas pipeline business; provided that such Collateral (or any
portion thereof) shall not constitute “Specified Mexican Pipeline Assets”
hereunder if such Collateral (or any portion thereof) is subject to a perfected
security interest recognized under the laws of Mexico, including, to the extent
necessary or advisable under Mexican law, documentation governed by laws of
Mexico in form and substance reasonably satisfactory to the Administrative
Agent.
“Specified Transaction” means (a) any Specified Disposition, (b) any Specified
Acquisition, (c) any designation of a Subsidiary as a Restricted Subsidiary or
an Unrestricted Subsidiary, (d) any Restricted Payment made pursuant to Section
7.06(d) and (e) the incurrence of any Indebtedness pursuant to Section 2.15,
7.03(h), 7.03(i), 7.03(j) or 7.03(r) as the context may require.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“STRH” means SunTrust Robinson Humphrey, Inc. and its successors.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or


45
119889268    

--------------------------------------------------------------------------------





indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
“Subsidiary Guarantors” means, collectively, each Subsidiary (whether now
existing or hereafter created or acquired) who is a party to the Subsidiary
Guaranty and has otherwise satisfied all of the conditions required of it under
Section 6.12.
“Subsidiary Guaranty” means the Second Amended and Restated Subsidiary Guaranty
Agreement dated as of February 22, 2017 executed by the Subsidiary Guarantors in
favor of the Administrative Agent for the benefit of the Secured Parties, as
supplemented from time to time by execution and delivery of Subsidiary Guaranty
Joinder Agreements.
“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary
Guaranty, executed and delivered by a Restricted Subsidiary pursuant to Section
6.12 or otherwise.
“Surety” means (i) Travelers Casualty and Surety Company of America and its
successors and permitted assigns or (ii) any Person who replaces or supplements
the Person identified in clause (i) under the applicable Surety Credit Documents
as executor or procurer of bonds pursuant to such Surety Credit Documents, and
their co-sureties and reinsurers, and their respective successors and permitted
assigns.
“Surety Bond Obligations” means obligations to the issuers of surety bonds for
the account of the Company or a Subsidiary, which for all purposes herein shall
be calculated based on the estimated cost to complete the applicable projects
taking into consideration the progress made on any such projects and not the
face value or penal sum of such surety bonds.
“Surety Credit Documents” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Credit Documents contained in such
Intercreditor Agreement).
“Surety Priority Collateral” has the meaning specified in the applicable
Intercreditor Agreement (such incorporation to include the defined terms
contained in the definition of Surety Priority Collateral contained in such
Intercreditor Agreement).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International


46
119889268    

--------------------------------------------------------------------------------





Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as approved by the Administrative Agent (including
any reasonable and customary form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) and as to
which the Company shall have previously been informed in writing, appropriately
completed and signed by a Responsible Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $125,000,000,
as such amount may be adjusted from time to time in accordance with this
Agreement, and (b) the Aggregate (USD) Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate (USD) Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the application of
any Debtor Relief Laws to such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.


47
119889268    

--------------------------------------------------------------------------------





“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(c).
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Loan Lenders pursuant to Section
2.01(c).
“Term Loan Commitment” means, as to each Lender, its obligation to make a single
Term Loan to the Borrowers pursuant to Section 2.01(c) on the Closing Date in a
principal amount not to exceed the amount set forth opposite such Lender’s name
on Annex II under the caption “Term Loan Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Term Loan Facility” means, at any time, the term loan facility provided
pursuant to Section 2.01(c) of this Agreement.
“Term Loan Lender” means, at any time, any Lender that has a Term Loan
Commitment or an outstanding Term Loan at such time.
“Threshold Amount” means $75,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the sum of the
unused Commitments of such Lender at such time, the aggregate principal amount
at such time of its outstanding Loans and the amount of such Lender’s
participations in L/C Obligations, Bankers’ Acceptances and Swing Line Loans at
such time.
“Total (USD) Outstandings” means the aggregate Outstanding Amount of all
Committed (USD) Loans, Swing Line Loans and all L/C Obligations.
“TPEC” has the meaning specified in the definition of Foreign Finance Company
Plan.
“Type” means, with respect to a Committed Loan or a Term Loan, its character as
a Base Rate Loan or a Eurocurrency Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.


48
119889268    

--------------------------------------------------------------------------------





“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(d)(i).
“Unrestricted Domestic Cash” means, at any time, the positive excess, if any, of
(a) 100% of the cash of the Company and its Restricted Subsidiaries maintained
in accounts located in the United States that is not subject to any Lien (other
than Liens permitted pursuant to Section 7.01(a) or 7.01(j)) or any restriction
as to its use and would not appear as “restricted” on a consolidated balance
sheet of the Company and its Restricted Subsidiaries (but in any event not
including amounts held as Cash Collateral) over (b) $10,000,000.
“Unrestricted Subsidiary” means (a) each Subsidiary of the Company listed as an
“Unrestricted Subsidiary” on Part (d) of Schedule 5.13, (b) each Person that
becomes a Subsidiary of the Company after the date hereof (whether by reason of
being newly created, by acquisition or otherwise) if, at the time such Person
becomes a Subsidiary, the Company notifies the Administrative Agent that such
Person shall be an Unrestricted Subsidiary for purposes of this Agreement in
accordance with Section 6.12(i) (in which case all Investments made in such
Person by the Company or any Restricted Subsidiary in connection with its
becoming a Subsidiary shall be deemed to be Investments in an Unrestricted
Subsidiary for purposes of Section 7.02 and all arrangements between such Person
and the Company or any Restricted Subsidiary in existence at the time it becomes
an Unrestricted Subsidiary shall be subject to Section 7.08), (c) each
Subsidiary that is designated as an Unrestricted Subsidiary pursuant to Section
6.12(i); provided that in the case of (b) and (c), such designation shall be
deemed to be an Investment on the date of such designation in an Unrestricted
Subsidiary in an amount equal to the sum of (i) the Company’s direct or indirect
equity ownership percentage of the net worth of such designated Restricted
Subsidiary immediately prior to such designation (such net worth to be
calculated without regard to any guarantee provided by such designated
Restricted Subsidiary) and (ii) the aggregate principal amount of any
Indebtedness owed by such designated Restricted Subsidiary to the Company or any
Restricted Subsidiary immediately prior to such designation, all calculated
except as set forth in the parenthetical to clause (i), on a consolidated basis
in accordance with GAAP, and (d) each Subsidiary of an Unrestricted Subsidiary;
provided that, for the sake of clarity, (x) each Loan Party is ipso facto a
Restricted Subsidiary, (y) if any Unrestricted Subsidiary becomes a Loan Party
it shall automatically and simultaneously be deemed a Restricted Subsidiary
without any required action on behalf of the Company or any other Person and (z)
each Subsidiary shall be deemed a Restricted Subsidiary unless it shall have
been designated as an Unrestricted Subsidiary in accordance with this Agreement.
“US Holdco” has the meaning specified in the definition of Foreign Finance
Company Plan.
“USD Commitment” means, as to each Lender, its obligation to (a) make Committed
(USD) Loans to the Borrowers pursuant to Section 2.01(a), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Dollar amount set forth opposite such Lender’s name on Annex II under
the caption “USD Commitment” or opposite such caption in the Assignment and


49
119889268    

--------------------------------------------------------------------------------





Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“WFS” means Wells Fargo Securities, LLC and its successors.
“Wholly-Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Equity Interests with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investment by
foreign nationals mandated by applicable Law) is beneficially, owned, directly
or indirectly, by such Person.


“Working Capital” means, as of any date of determination, for the Company and
its Restricted Subsidiaries on a consolidated basis, the excess (if any) of
consolidated current assets over consolidated current liabilities, in each case
as calculated in accordance with GAAP and set forth on a consolidated balance
sheet of the Company and its Restricted Subsidiaries as of such date.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen” and “¥” mean the lawful currency of Japan.    
1.03    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits, Schedules and Annexes shall be construed to
refer to Articles and Sections of, and Exhibits, Schedules and Annexes to, the
Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law, rule or
regulation shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.


50
119889268    

--------------------------------------------------------------------------------





(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, a limited
partnership or any other entity, or an allocation of assets to a series of a
limited liability company, a limited partnership or any other entity (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company, a limited partnership or any other
entity shall constitute a separate Person hereunder (and each division of any
limited liability company, a limited partnership or any other entity that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).
1.04    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Company and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (including any change
required by the promulgation of any rule, regulation, pronouncement or opinion
by the FASB or its successors) would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.


51
119889268    

--------------------------------------------------------------------------------





(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or the
Company and its Restricted Subsidiaries, as the case may be, or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or the Company and its Restricted Subsidiaries on a
consolidated basis, as the case may be, or any similar reference shall, in each
case, be deemed to include each variable interest entity that the Company is
required to consolidate pursuant to FASB ASC 810 as if such variable interest
entity were a Subsidiary or a Restricted Subsidiary, as the case may be, as
defined herein.
1.05    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.06    Exchange Rates; Currency Equivalents. (a) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.
(b)    Wherever in this Agreement in connection with a Committed (MC) Borrowing,
the conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit or Bankers’ Acceptance,
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Committed (MC) Borrowing, Eurocurrency Rate Loan, Letter of
Credit or Bankers’ Acceptance is denominated in an Alternative Currency, such
amount shall be the Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.
1.07    Change of Currency. Each provision of this Agreement shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, (a) the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or


52
119889268    

--------------------------------------------------------------------------------





more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time and (b) the
amount of any Bankers’ Acceptance at any time shall be deemed to be the face
value of such Bankers’ Acceptance without respect to any discounts.
1.10    Making Calculations on a Pro Forma Basis. When calculating Consolidated
EBITDA or Consolidated Interest Charges for any period in order to determine
compliance with the financial maintenance covenants set forth in Section 7.11 or
in order to determine the Applicable Rate or whether a Subsidiary is a Material
Subsidiary, such calculations shall be made on a Pro Forma Basis with respect to
each Specified Acquisition or Specified Disposition that occurred during such
period. When calculating any financial ratio incurrence test or other incurrence
test hereunder at any time in connection with any proposed Specified
Transaction, such calculation shall be made (i) based on the financial results
for the most recently ended period of four consecutive fiscal quarters for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) (or, prior to the first delivery thereof, the financial
statements described in Section 5.05(b)) but assuming all Indebtedness
outstanding at such time was outstanding as of the last day of such period and
(ii) on a Pro Forma Basis with respect to the proposed Specified Transaction and
each other Specified Transaction that has occurred since the first day of such
period of four consecutive fiscal quarters through the day on which the proposed
Specified Transaction is to be consummated.
1.11    Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any rate that
is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.
1.12    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of such currency with Dollars.
1.13    Limited Condition Transactions. In the event that the Company notifies
the Administrative Agent in writing that any proposed Acquisition or other
Investment is a Limited Condition Transaction and that the Company wishes to
test the conditions to such Acquisition or Investment, as the case may be, and
the Indebtedness under an Incremental Term Loan, Incremental Equivalent
Indebtedness and/or Indebtedness under Section 7.03(j) that is to be used to
finance such Acquisition or other Investment in accordance with this Section
1.13, then, so long as agreed to by the Administrative Agent and the lenders
providing such Indebtedness, the following provisions shall apply:
(a)    any condition to such Limited Condition Transaction or such Indebtedness
that requires that no Default or Event of Default shall have occurred and be
continuing at the time of such Limited Condition Transaction or the incurrence
of such Indebtedness, shall


53
119889268    

--------------------------------------------------------------------------------





be satisfied if no Default or Event of Default shall have occurred and be
continuing at the time of the execution of the definitive agreement governing
such Limited Condition Transaction (the “LCT Test Date”) both immediately before
and immediately after giving effect to such Limited Condition Transaction and
any Indebtedness incurred in connection therewith (including any such additional
Indebtedness);
(b)    any condition to such Limited Condition Transaction or such Indebtedness
that the representations and warranties in this Agreement and the other Loan
Documents shall be true and correct at the time of consummation of such Limited
Condition Transaction or the incurrence of such Indebtedness shall be deemed
satisfied if (i) all representations and warranties in this Agreement and the
other Loan Documents are true and correct in all material respects as of the LCT
Test Date, except that (A) if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects, (B) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects as of such earlier
date), and (C) for purposes of this Section 1.13, the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01, and (ii) as of the date of consummation
of such Limited Condition Transaction, (A) the representations and warranties
under the relevant definitive agreement governing such Limited Condition
Transaction as are material to the lenders providing such Indebtedness shall be
true and correct, but only to the extent that the Company or its applicable
Subsidiary has the right to terminate its obligations under such agreement or
otherwise decline to close such Limited Condition Transaction as a result of a
breach of such representations and warranties or the failure of those
representations and warranties to be true and correct and (B) certain of the
representations and warranties in this Agreement and the other Loan Documents
which are customary for similar “funds certain” financings and required by the
lenders providing such Indebtedness shall be true and correct in all material
respects, except that (I) if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects, (II) to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (except that if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation or warranty
shall be required to be true and correct in all respects as of such earlier
date), and (III) for purposes of this Section 1.13, the representations and
warranties contained in subsections (a), (b) and (c) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01;
(c)    any financial ratio test or condition to be tested in connection with
such Limited Condition Transaction and the availability of such Indebtedness
will be tested as of the LCT Test Date, in each case, after giving effect to the
relevant Limited Condition Transaction and related incurrence of Indebtedness,
calculated on a Pro Forma Basis pursuant


54
119889268    

--------------------------------------------------------------------------------





to Section 1.10, where applicable, and, for the avoidance of doubt, (i) such
ratios and baskets shall not be tested at the time of consummation of such
Limited Condition Transaction and (ii) if any of such ratios are exceeded or
conditions are not met following the LCT Test Date, but prior to the closing of
such Limited Condition Transaction, as a result of fluctuations in such ratio or
amount, at or prior to the consummation of the relevant transaction or action,
such ratios will not be deemed to have been exceeded and such conditions will
not be deemed unmet as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken; and
(d)    except as provided in the next sentence, in connection with any
subsequent calculation of any ratio or basket on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated and the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without consummation of
such Limited Condition Transaction, any such ratio or basket shall be calculated
both (i) on a Pro Forma Basis pursuant to Section 1.10 assuming such Limited
Condition Transaction and other transactions in connection therewith (including
the incurrence or assumption of Indebtedness and the use of proceeds thereof)
have been consummated and (ii) assuming such Limited Condition Transaction and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness and the use of proceeds thereof) have not been
consummated. Notwithstanding the foregoing, any calculation of a ratio in
connection with determining the Applicable Rate and determining whether or not
the Company is in compliance with the financial covenants set forth in Section
7.11 shall, in each case, be calculated assuming such Limited Condition
Transaction and other transactions in connection therewith (including the
incurrence or assumption of Indebtedness and the use of proceeds thereof) have
not been consummated.
The foregoing provisions shall apply with similar effect during the pendency of
multiple Limited Condition Transactions such that each of the possible scenarios
is separately tested.


55
119889268    

--------------------------------------------------------------------------------





ARTICLE II.
COMMITMENTS AND CREDIT EXTENSIONS


2.01    Loans.
(a)    Committed (USD) Loans. Subject to the terms and conditions set forth
herein, each Committed (USD) Lender severally agrees to make loans (each such
loan, a “Committed (USD) Loan”) to the Borrowers, in Dollars, from time to time,
on any Business Day during the Availability Period with respect to the Committed
(USD) Facility, in an aggregate amount not to exceed at any time outstanding the
amount of such Lender’s USD Commitment; provided, however, that after giving
effect to any Committed (USD) Borrowing, (i) the Total (USD) Outstandings shall
not exceed the Aggregate (USD) Commitments and (ii) the aggregate Outstanding
Amount of the Committed (USD) Loans of any Lender, plus such Lender’s Applicable
(USD) Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable (USD) Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s USD Commitment. Within the limits of each
Committed (USD) Lender’s USD Commitment, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.01(a), prepay
under Section 2.05, and reborrow under this Section 2.01(a). Committed (USD)
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.
(b)    Committed (MC) Loans. Subject to the terms and conditions set forth
herein, each Committed (MC) Lender severally agrees to make loans (each such
loan, a “Committed (MC) Loan”) to the Borrowers, in Dollars or an Alternative
Currency, from time to time, on any Business Day during the Availability Period
with respect to the Committed (MC) Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s MC Commitment;
provided, however, that after giving effect to any Committed (MC) Borrowing, (i)
the aggregate Outstanding Amount of all Committed (MC) Loans shall not exceed
the Aggregate (MC) Commitments and (ii) the aggregate Outstanding Amount of the
Committed (MC) Loans of any Lender shall not exceed such Lender’s MC Commitment.
Within the limits of each Committed (MC) Lender’s MC Commitment, and subject to
the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this Section
2.01(b). Committed (MC) Loans may be Base Rate Loans or Eurocurrency Rate Loans,
as further provided herein.
(c)    Term Loans. Subject to the terms and conditions set forth herein, each
Term Loan Lender severally agrees to make a single loan (each such loan, a “Term
Loan”) to the Borrowers, in Dollars, on the Closing Date in an amount not to
exceed such Term Loan Lender’s Term Loan Commitment. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. Term Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Committed Borrowing, each Term Loan Borrowing, each conversion of
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Company’s irrevocable notice to the Administrative
Agent, which may be given by telephone or in the form of a Loan Notice; provided
that any telephonic notice must be confirmed promptly


56
119889268    

--------------------------------------------------------------------------------





by delivery to the Administrative Agent of a written Loan Notice. Each such
notice must be received by the Administrative Agent not later than 12:00 noon
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or Canadian Dollars or of any conversion of Eurocurrency Rate Loans to Base Rate
Loans denominated in Dollars or Canadian Dollars, (ii) five Business Days prior
to the requested date of any Borrowing or any continuation of Eurocurrency Rate
Loans denominated in Mexican Pesos and (iii) on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Company wishes to
request Eurocurrency Rate Loans having an Interest Period other than one, two,
three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than 12:00 noon four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans, whereupon the
Administrative Agent shall give prompt notice to the Lenders under the
applicable Facility of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 12:00 noon, three Business
Days before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, the Administrative Agent shall notify the Company
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the applicable Lenders. Each telephonic notice by
the Company pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Company. Except as provided
in Section 2.01(c), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof. Except as provided in Sections 2.01(c),
2.03(d) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether the Company is requesting a Committed (USD) Borrowing, a Committed (MC)
Borrowing, a Term Loan Borrowing, a conversion of Committed (USD) Loans,
Committed (MC) Loans or Term Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Committed (USD) Loans, Committed
(MC) Loans or Term Loans are to be converted, (v) if applicable, the duration of
the Interest Period with respect thereto, (vi) if applicable, the currency of
the Committed (MC) Loans to be borrowed and (vii) the Borrower of the requested
Borrowing. If the Company fails to specify a currency in a Loan Notice
requesting a Committed (MC) Borrowing, then the Committed (MC) Loans so
requested shall be made in Dollars. If the Company fails to specify a Type of
Loan in a Loan Notice or if the Company fails to give a timely notice requesting
a conversion or continuation, then the applicable Committed (USD) Loans,
Committed (MC) Loans or Term Loans shall be made as, or converted to, Base Rate
Loans; provided, however, that in the case of a failure to timely request a
continuation of Committed (MC) Loans denominated in an Alternative Currency,
such Loans shall be continued as Eurocurrency Rate Loans in such Alternative
Currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. No Committed (MC)
Loan may be converted into or continued


57
119889268    

--------------------------------------------------------------------------------





as a Committed (MC) Loan denominated in a different currency, but instead must
be prepaid in the original currency of such Committed (MC) Loan and reborrowed
in the other currency.
(b)    Following receipt of a Loan Notice for a Facility, the Administrative
Agent shall promptly notify each Lender under such Facility of the amount (and,
if applicable, the currency) of its Applicable Percentage under such Facility of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Lender under
the applicable Facility of the details of any automatic conversion to Base Rate
Loans or continuations of Committed (MC) Loans denominated in an Alternative
Currency, in each case as described in the preceding subsection. In the case of
a Committed (USD) Borrowing, a Committed (MC) Borrowing or a Term Loan
Borrowing, each Lender under the applicable Facility shall make the amount of
its Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office for the applicable currency not later than 1:00
p.m., in the case of any Loan denominated in Dollars, and not later than the
Applicable Time specified by the Administrative Agent in the case of any
Committed (MC) Loan in an Alternative Currency, in each case on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Company or the other applicable Borrower in like
funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Loan Notice with
respect to a Committed (USD) Borrowing is given by the Company, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Equivalent thereof on the last day of
the then current Interest Period with respect thereto.
(d)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(e)    After giving effect to all Committed (USD) Borrowings, all Committed (MC)
Borrowings, all Term Loan Borrowings, all conversions of Loans from one Type to
the other, and all continuations of Loans as the same Type, there shall not be
more than fifteen (15) Interest Periods in effect with respect to Loans.


58
119889268    

--------------------------------------------------------------------------------





(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
2.03    Letters of Credit and Bankers’ Acceptances.
(a)    Letter of Credit – BA Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Committed (USD) Lenders set forth
in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit and Clean BAs denominated in Dollars or, solely in the
case of Bank of America in its capacity as an L/C Issuer, in an Alternative
Currency for the account of the Company or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, (2) to honor drawings under the Letters of Credit and to make
payments under Bankers’ Acceptances and (3) with respect to Acceptance Credits,
to create L/C Issued BAs in accordance with the terms thereof and hereof; and
(B) the Committed (USD) Lenders severally agree to participate in Letters of
Credit and Bankers’ Acceptances issued for the account of the Company or its
Subsidiaries and any drawings or payments thereunder; provided that (A) after
giving effect to any L/C Credit Extension, (v) the Total (USD) Outstandings
shall not exceed the Aggregate (USD) Commitments, (w) the aggregate Outstanding
Amount of the Committed (USD) Loans of any Lender, plus such Lender’s Applicable
(USD) Percentage of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Applicable (USD) Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s USD Commitment, (x) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit and (y)
the Outstanding Amount of the L/C Obligations with respect to Letters of Credit
and Bankers’ Acceptances denominated in an Alternative Currency shall not exceed
the Alternative Currency Letter of Credit Sublimit and (B) as to Clean BAs and
Acceptance Credits, the Bankers’ Acceptance created or to be created thereunder
shall be an eligible bankers’ acceptance under Section 13 of the Federal Reserve
Act (12 U.S.C. § 372). Each request by the Company for the issuance or amendment
of a Letter of Credit or Bankers’ Acceptance shall be deemed to be a
representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit and Bankers’ Acceptances shall be
fully revolving, and accordingly the Company may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed and Bankers’ Acceptances that have matured
and been reimbursed. The Company agrees to promptly notify the Administrative
Agent of the designation of any Lender as an L/C Issuer. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to and governed by the terms and conditions
hereof.


59
119889268    

--------------------------------------------------------------------------------





(ii)    The L/C Issuer shall not issue any Letter of Credit or Bankers’
Acceptance, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than eighteen months after the date of issuance or
last extension, unless the Required (USD) Lenders have approved such expiry
date;
(B)    the maturity date of any Bankers’ Acceptance would occur earlier than 30
or later than 180 days from date of issuance or in any event later than 60 days
before the Letter of Credit Expiration Date, unless the Required (USD) Lenders
have approved such expiry date; or
(C)    the expiry date of the requested Letter of Credit, or the maturity date
of any Bankers’ Acceptance (including any L/C Issued BA issued under a Letter of
Credit), would occur after the Letter of Credit Expiration Date, unless all the
Committed (USD) Lenders have approved such expiry date.
(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit or Bankers’ Acceptance, if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit or Bankers’ Acceptance, or any Law applicable to the L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit or
bankers’ acceptances generally or the Letter of Credit or any Bankers’
Acceptances in particular or shall impose upon the L/C Issuer with respect to
the Letter of Credit or Bankers’ Acceptance any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit or any related Bankers’ Acceptance
would violate one or more policies of the L/C Issuer, applicable to letters of
credit generally, or the creation of any Bankers’ Acceptance would cause the L/C
Issuer to exceed the maximum amount of outstanding bankers’ acceptances
permitted by law;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit or Bankers’ Acceptance is in an initial stated
amount less than $100,000, in the case of a commercial Letter of Credit or
Bankers’ Acceptance, or $250,000, in the case of a standby Letter of Credit;
(D)    such Letter of Credit or Bankers’ Acceptance is to be denominated in a
currency other than Dollars or an Alternative Currency;


60
119889268    

--------------------------------------------------------------------------------





(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit or Bankers’ Acceptance issue Letters of Credit or Bankers’ Acceptances
in the requested currency;
(F)    any Committed (USD) Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Company or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion;
(G)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(H)    such Bankers’ Acceptance is to be used for a purpose other than as
described in the last sentence of Section 2.03(c)(i).
(iv)    The L/C Issuer shall not amend any Letter of Credit or Bankers’
Acceptance if the L/C Issuer would not be permitted at such time to issue the
Letter of Credit or Bankers’ Acceptance in its amended form under the terms
hereof.
(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
or Bankers’ Acceptance if (A) the L/C Issuer would have no obligation at such
time to issue the Letter of Credit or Bankers’ Acceptance in its amended form
under the terms hereof, or (B) the beneficiary of the Letter of Credit or
Bankers’ Acceptance does not accept the proposed amendment to the Letter of
Credit or Bankers’ Acceptance.
(vi)    The L/C Issuer shall act on behalf of the Committed (USD) Lenders with
respect to any Letters of Credit or Bankers’ Acceptances issued by it and the
documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit and Bankers’ Acceptances issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit and Bankers’ Acceptances as fully as if the term “Administrative Agent”
as used in Article IX included the L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using


61
119889268    

--------------------------------------------------------------------------------





the system provided by the L/C Issuer, by personal delivery or by any other
means acceptable to the L/C Issuer. Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
noon at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their reasonable discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Company
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Committed (USD) Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer's usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Committed (USD) Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Applicable (USD) Percentage times the amount of such Letter of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its reasonable discretion, agree to issue a
standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be


62
119889268    

--------------------------------------------------------------------------------





agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Committed (USD) Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required (USD) Lenders have elected not
to permit such extension or (2) from the Administrative Agent, any Committed
(USD) Lender or the Company that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Procedure for Issuance of Clean Bankers’ Acceptances.
(i)    Each Clean Bankers’ Acceptance shall be issued upon the request of the
Company delivered to the L/C Issuer (with a copy to the Administrative Agent) in
the form of a Bankers’ Acceptance Request, appropriately completed and signed by
a Responsible Officer of the Company. Bankers’ Acceptances Requests may be
delivered and accepted electronically. Such Bankers’ Acceptance Request must be
received by the L/C Issuer and the Administrative Agent not later than 12:00
noon (or such later date and time as the L/C Issuer may agree in a particular
instance in its reasonable discretion) of the proposed issuance date. Each
Bankers’ Acceptance Request shall specify in form and detail satisfactory to the
L/C Issuer: (A) the proposed issuance date of the requested Clean Bankers’
Acceptance (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the shipping information; (E) a description of
the inventory; and (F) such other matters as the L/C Issuer may reasonably
require. Each Clean Bankers’ Acceptance shall be in a minimum increment of
$100,000, shall be endorsed in blank, shall cover the purchase of inventory,
shall mature on a Business Day up to one hundred eighty (180) days after the
date thereof, and shall not be payable prior to its stated maturity date.
(ii)    Promptly after receipt of any Bankers’ Acceptance Request, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Bankers’ Acceptance
Request from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Clean
Bankers’ Acceptance for the account of the Company, in each case in accordance
with the


63
119889268    

--------------------------------------------------------------------------------





L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Clean Bankers’ Acceptance, each Committed (USD) Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Clean Bankers’ Acceptance in an
amount equal to the product of such Committed (USD) Lender’s Applicable (USD)
Percentage times the amount of such Clean Bankers’ Acceptance.
(iii)    In the event that the L/C Issuer presents a draft on a matured Clean
Bankers’ Acceptance for payment and the Company, at the time of such
presentment, does not have funds on deposit in its account at the Administrative
Agent sufficient to pay the entire amount of the draft (including any charges or
expenses paid or incurred by the L/C Issuer in connection with such draft), the
Administrative Agent shall deem such amount to be an Unreimbursed Amount and
proceed in accordance with the provisions of Section 2.03(d)(iii) which relate
to a Bankers’ Acceptance not paid on maturity.
(d)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or, with respect to any Acceptance Credit, presentation of
documents, under such Letter of Credit, or any presentation for payment of a
Bankers’ Acceptance, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, the Company shall reimburse
the L/C Issuer in an Alternative Currency, unless (A) the L/C Issuer (at its
option) shall have specified in such notice that it will require reimbursement
in Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Company shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Company will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit or Bankers’ Acceptance denominated in an Alternative
Currency, the L/C Issuer shall notify the Company of the Dollar Equivalent of
the amount of the drawing promptly following the determination thereof. Not
later than 12:00 noon on the date of any payment by the L/C Issuer under a
Letter of Credit or Bankers’ Acceptance to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit or Bankers’ Acceptance to be reimbursed in an Alternative Currency (each
such date, an “Honor Date”), the Company shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing or
Bankers’ Acceptance, as applicable, and in the applicable currency. In the event
that (A) a drawing or payment denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(d)(i)
and (B) the Dollar amount paid by the Company, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in an Alternative
Currency equal to the drawing or payment, the Company agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase such Alternative Currency in the full
amount of the drawing or payment. If the Company fails to so reimburse the L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Committed (USD) Lender of the Honor Date, the amount of the unreimbursed drawing
or presentation (expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit or Bankers’


64
119889268    

--------------------------------------------------------------------------------





Acceptance denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Lender’s Applicable (USD) Percentage thereof. In such
event, the Company shall be deemed to have requested a Committed (USD) Borrowing
of Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate (USD) Commitments and the
conditions set forth in Section 4.02 (other than the delivery of a Loan Notice).
Any notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(d)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Committed (USD) Lender shall upon any notice pursuant to Section
2.03(d)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable (USD) Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent (which shall not be earlier than the Business Day
immediately following the date such notice is given), whereupon, subject to the
provisions of Section 2.03(d)(iii), each Committed (USD) Lender that so makes
funds available shall be deemed to have made a Base Rate Committed (USD) Loan to
the Company in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed (USD) Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Committed (USD) Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(d)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Committed (USD) Lender funds its Committed (USD) Loan or L/C
Advance pursuant to this Section 2.03(d) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit or payments made on any Bankers’
Acceptance, interest in respect of such Lender’s Applicable (USD) Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Committed (USD) Lender’s obligation to make Committed (USD) Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit and payments made on Bankers’ Acceptances, as contemplated by this
Section 2.03(d), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Company,
any Subsidiary or any other Person for any


65
119889268    

--------------------------------------------------------------------------------





reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Committed (USD) Lender’s obligation to
make Committed (USD) Loans pursuant to this Section 2.03(d) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit or Bankers’
Acceptance, together with interest as provided herein.
(vi)    If any Committed (USD) Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(d)
by the time specified in Section 2.03(d)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed (USD) Loan included in the relevant Committed
(USD) Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the
case may be. A certificate of the L/C Issuer submitted to any Committed (USD)
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.
(e)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Committed (USD) Lender
such Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(d), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable (USD) Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(d)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Committed
(USD) Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable (USD) Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Committed
(USD) Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


66
119889268    

--------------------------------------------------------------------------------





(f)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and each payment under any
Bankers’ Acceptance and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Bankers’ Acceptance, this Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), the L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction;
(iii)    any draft, demand, certificate or other document or endorsement
presented under or in connection with such Letter of Credit or Bankers’
Acceptance proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit or obtain payment under any
Bankers’ Acceptance;
(iv)    waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Company or any waiver by the
L/C Issuer which does not in fact materially prejudice the Company;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit or Bankers’ Acceptance requires that demand be in the form of a
draft;
(vi)    any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit or Bankers’
Acceptance if presentation after such date is authorized by the UCC, the ISP or
the UCP, as applicable;
(vii)    any payment by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers’ Acceptance; or any
payment made by the L/C Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;


67
119889268    

--------------------------------------------------------------------------------





(viii)    any adverse change in the relevant exchange rates or in the
availability of an Alternative Currency to the Company or any Subsidiary or in
the relevant currency markets generally; or
(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto, and each Bankers’ Acceptance, that is delivered to it and, in
the event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will immediately notify the L/C Issuer. The Company
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(g)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, the L/C Issuer shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuer, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Committed (USD) Lenders or the Required (USD) Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Bankers’ Acceptance or Issuer Document. The Company hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit or Bankers’ Acceptance; provided, however, that this
assumption is not intended to, and shall not, preclude the Company’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuer, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the L/C Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (ix) of Section 2.03(f);
provided, however, that anything in such clauses to the contrary
notwithstanding, the Company may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Company, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Company which the Company proves were caused by the L/C Issuer's willful
misconduct or gross negligence or the L/C Issuer's willful failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit or to honor any Bankers’ Acceptance presented for payment in
strict compliance with its terms and conditions. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
endorsing, transferring or assigning or purporting to endorse, transfer or
assign a Letter of Credit or Bankers’ Acceptance or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society


68
119889268    

--------------------------------------------------------------------------------





for Worldwide Interbank Financial Telecommunication (SWIFT) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.
(h)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
L/C Issuer and the Company when a Letter of Credit is issued (including any such
agreement applicable to an Existing Letter of Credit), (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit. Notwithstanding the foregoing,
the L/C Issuer shall not be responsible to the Company for, and the L/C Issuer’s
rights and remedies against the Company shall not be impaired by, any action or
inaction of the L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit,
Bankers’ Acceptance or this Agreement, including the Law or any order of a
jurisdiction where the L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit or Bankers’ Acceptance chooses such law or practice.
(i)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Committed (USD) Lender in accordance, subject to Section
2.17, with its Applicable (USD) Percentage, in Dollars, a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.09. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required (USD) Lenders, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
(j)    BA Fees. The Company shall pay to the Administrative Agent for the
account of each Committed (USD) Lender in accordance, subject to Section 2.17,
with its Applicable (USD) Percentage a Bankers’ Acceptance fee (the “BA Fee”)
equal to the Bankers’ Acceptance Rate plus the Applicable Rate times the Dollar
Equivalent of the daily maximum stated amount of all outstanding Bankers’
Acceptances. BA Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Bankers’ Acceptance, on the
Maturity Date of the Committed (USD) Facility and thereafter on demand and (ii)
computed on a quarterly basis in arrears. If there is any change in the Bankers’
Acceptance Rate or the Applicable Rate for Bankers’ Acceptances during any
quarter, the maximum stated amount of all outstanding Bankers’ Acceptances shall
be computed and multiplied by the Bankers’ Acceptance Rate or Applicable Rate,
as applicable, separately for each period during such quarter that such Bankers’
Acceptance Rate or Applicable Rate, as applicable, was in effect.
Notwithstanding anything to the contrary contained herein, upon


69
119889268    

--------------------------------------------------------------------------------





the request of the Required (USD) Lenders, while any Event of Default exists,
all BA Fees shall accrue at the Default Rate.
(k)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (i) with respect to each commercial Letter of Credit, at
the rate specified in the Bank of America Fee Letter with respect to such
Letters of Credit issued by Bank of America and, with respect to such Letters of
Credit issued by any other L/C Issuer, at a rate determined by the Company and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such Letter
of Credit, and payable upon the issuance thereof, (ii) with respect to any
amendment of a commercial Letter of Credit increasing the amount of such Letter
of Credit, at a rate separately agreed between the Borrower and the L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the Bank of America Fee
Letter with respect to such Letters of Credit issued by Bank of America and,
with respect to such Letters of Credit issued by any other L/C Issuer, at a rate
determined by the Company and such L/C Issuer, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. The fronting fee referenced in clause (iii) of the
immediately preceding sentence shall be due and payable on the tenth day after
the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Company shall pay directly to the
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit and bankers’
acceptances as from time to time in effect. Such customary fees and standard
costs and charges are due and payable on demand and are nonrefundable.
(l)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(m)    Letters of Credit/Bankers’ Acceptances Issued for Subsidiaries.
Notwithstanding that a Letter of Credit or Bankers’ Acceptance issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, a Subsidiary, the Company shall be obligated to reimburse the L/C Issuer
hereunder for any and all drawings under such Letter of Credit or Bankers’
Acceptance, as applicable. The Company hereby acknowledges that the issuance of
Letters of Credit or Bankers’ Acceptances for the account of Subsidiaries inures
to the benefit of the Company, that the Company’s business derives substantial
benefits from the businesses of such Subsidiaries and that such issuance for the
benefit of a Subsidiary constitutes an Investment by the Company in such
Subsidiary that must comply with Section 7.02.
(n)    Letters of Credit Reports. For so long as any Letter of Credit or
Bankers’ Acceptance issued by an L/C Issuer (other than Bank of America) is
outstanding, such L/C Issuer shall deliver to the Administrative Agent within
five (5) Business Days after each calendar month, and on each date that an L/C
Credit Extension occurs with respect to any such Letter of Credit or Bankers’
Acceptance, a report in the form of Exhibit H, appropriately completed with the
information for


70
119889268    

--------------------------------------------------------------------------------





every outstanding Letter of Credit or Bankers’ Acceptance issued by such L/C
Issuer. The Administrative Agent will notify the Lenders of its receipt of any
such report and provide a copy thereof to any Lender following such Lender’s
request.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Committed (USD)
Lenders set forth in this Section 2.04, shall make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Company from time to time on any Business Day
during the Availability Period with respect to the Committed (USD) Facility in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable (USD) Percentage of the Outstanding Amount of
Committed (USD) Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s USD Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total (USD)
Outstandings shall not exceed the Aggregate (USD) Commitments and (ii) the
aggregate Outstanding Amount of the Committed (USD) Loans of any Lender, plus
such Lender’s Applicable (USD) Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable (USD) Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s USD Commitment,
and provided, further, that the Company shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Company may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Committed (USD) Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable (USD) Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Company. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Committed (USD) Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not


71
119889268    

--------------------------------------------------------------------------------





later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Company.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Committed (USD) Lender make
a Base Rate Committed (USD) Loan in an amount equal to such Lender's Applicable
(USD) Percentage of the amount of Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Loan Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate (USD) Commitments and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Company with a copy of the applicable
Loan Notice promptly after delivering such notice to the Administrative Agent.
Each Committed (USD) Lender shall make an amount equal to its Applicable (USD)
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Committed (USD) Lender that so makes funds available
shall be deemed to have made a Base Rate Committed (USD) Loan to the Company in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed (USD) Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Committed (USD) Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Committed (USD) Lenders fund its risk participation in the relevant Swing Line
Loan and each Committed (USD) Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.
(iii)    If any Committed (USD) Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Committed (USD) Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed (USD) Loan included in the relevant Committed
(USD) Borrowing or funded participation in the relevant Swing Line Loan, as the
case may be. A certificate of the Swing Line Lender submitted to any Lender


72
119889268    

--------------------------------------------------------------------------------





(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Committed (USD) Lender’s obligation to make Committed (USD) Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Committed (USD) Lender’s obligation to make Committed (USD) Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Committed (USD) Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable (USD) Percentage thereof in the same
funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Committed (USD) Lender shall pay to the Swing Line Lender its
Applicable (USD) Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Committed (USD) Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Committed (USD) Lender funds its Base Rate Committed (USD) Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable (USD) Percentage of any Swing Line Loan, interest in respect of such
Applicable (USD) Percentage shall be solely for the account of the Swing Line
Lender.
(f)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (a) Each Borrower may, upon notice from the Company to the
Administrative Agent, which notice may be given in writing via electronic mail
or other means of electronic transmission (provided that with respect to any
prepayment of Eurocurrency Rate Loans,


73
119889268    

--------------------------------------------------------------------------------





such notice shall be given by delivery of a Notice of Loan Prepayment), at any
time or from time to time voluntarily prepay Committed Loans and Term Loans in
whole or in part without premium or penalty subject to Section 3.05; provided
that (1) any such notice must delivered to the Administrative Agent not later
than 2:00 p.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Company,
the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.17, each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities. Each prepayment of Term Loans
pursuant to this Section 2.05(a) shall be applied to the principal repayment
installments thereof as the Borrowers may direct.
(b)    The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If at any time the Total (USD) Outstandings exceed an amount equal to the
Aggregate (USD) Commitments then in effect, the Borrowers shall prepay Loans in
an aggregate amount sufficient to reduce such Outstanding Amount as of such date
of payment to an amount not to exceed the Aggregate (USD) Commitments then in
effect. Notwithstanding the foregoing, Cash Collateralization shall not cure or
eliminate the Company’s obligation to prepay Loans in an amount necessary such
that Total (USD) Outstandings would not exceed the Aggregate (USD) Commitments.
(d)    If for any reason the Outstanding Amount of all Committed (MC) Loans at
any time exceeds the Aggregate (MC) Commitments at such time, the Borrowers
shall prepay Committed (MC) Loans in an aggregate amount equal to such excess.
(e)    In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of the Company or any of its Restricted Subsidiaries in respect
of any Prepayment Event, the Borrowers shall within five (5) Business Days
following receipt thereof prepay Term Loans in an aggregate amount equal to such
Net Cash Proceeds; provided, however, that (i) if the Net Cash


74
119889268    

--------------------------------------------------------------------------------





Proceeds received by the Company and its Restricted Subsidiaries in connection
with any individual Prepayment Event do not exceed $5,000,000, the Borrowers
shall not be required to make any prepayment pursuant to this Section 2.05(e) in
respect of such Prepayment Event, (ii) without regard to the amount of Net Cash
Proceeds received in connection with any individual Prepayment Event, the
Borrowers shall not be required to make any prepayment pursuant to this Section
2.05(e) unless the aggregate Net Cash Proceeds received by the Company and its
Restricted Subsidiaries during such fiscal year which have not been applied to
prepay the Term Loans exceed $25,000,000 (it being understood that the
Borrowers’ prepayment requirement thereafter shall be limited to the Net Cash
Proceeds in excess of that $25,000,000 limit), (iii) unless an Event of Default
shall have occurred and be continuing, at the election of the Company, all or
any portion of such Net Cash Proceeds may, in lieu of being applied to prepay
the Term Loans pursuant to this Section 2.05(e), be reinvested by the Company or
such Restricted Subsidiary in assets useful in the operations of the Company or
its Restricted Subsidiaries or applied to the repair or replacement of the
property or asset in respect of which such Net Cash Proceeds were received so
long as within 365 days (or 635 days, so long as during such initial 365-day
period the Company or such Restricted Subsidiary has entered into a binding
agreement to make such reinvestment, repair or replacement) after the receipt of
such Net Cash Proceeds, such reinvestment, repair or replacement shall have been
completed (provided that any Net Cash Proceeds not subject to such definitive
agreement at the end of such initial 365-day period or so applied to
reinvestment, repair or replacement at the end of such 635-day period (or such
initial 365-day period if a binding agreement to make such reinvestment, repair
or replacement has not been made during such initial 365-day period) shall be
applied within five (5) Business Days following the end of such period to the
prepayment of the Term Loans as set forth in this Section 2.05(e)) and (iv) the
Company shall not be required to make any prepayment pursuant to this Section
2.05(e) in respect of the Disposition of assets by a Foreign Subsidiary if the
Company would suffer material adverse tax consequences (as determined in good
faith by the Company) as a result of upstreaming cash to make any such
prepayment. Notwithstanding the foregoing, if an Event of Default shall occur
and be continuing after the Company or a Restricted Subsidiary has entered into
a binding agreement to make any such reinvestment, repair or replacement within
the initial 365-day period described above, then the Company or such Restricted
Subsidiary shall be permitted to complete such reinvestment, repair or
replacement within 30 days following such Event of Default, after which any Net
Cash Proceeds not so applied to reinvestment, repair or replacement at the end
of such 30-day period shall be applied within five (5) Business Days following
the end of such period to the prepayment of the Term Loans as set forth in this
Section 2.05(e). Each prepayment of Term Loans pursuant to this Section 2.05(e)
shall be applied to the principal repayment installments thereof on a pro-rata
basis.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Company may, upon notice to the Administrative Agent,
terminate the Aggregate (USD) Commitments, the Aggregate (MC) Commitments, the
Alternative Currency Letter of Credit Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit, or from time to time permanently reduce the Aggregate
(USD) Commitments, the Aggregate (MC) Commitments, the Alternative Currency
Letter of Credit Sublimit, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 12:00 noon three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000


75
119889268    

--------------------------------------------------------------------------------





in excess thereof and (iii) the Company shall not terminate or reduce (A) the
Aggregate (USD) Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total (USD) Outstandings would exceed the
Aggregate (USD) Commitments, (B) the Aggregate (MC) Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of all Committed (MC) Loans would exceed the Aggregate (MC)
Commitments, (C) the Alternative Currency Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations with respect to
Letters of Credit and Bankers’ Acceptances denominated in an Alternative
Currency not fully Cash Collateralized hereunder would exceed the Alternative
Currency Letter of Credit Sublimit, (D) the Letter of Credit Sublimit if, after
giving effect thereto, the Outstanding Amount of L/C Obligations with respect to
Letters of Credit and Bankers’ Acceptances not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit or (E) the Swing Line
Sublimit if, after giving effect thereto, the Outstanding Amount of Swing Line
Loans would exceed the Swing Line Sublimit.
(b)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any such notice of termination or
reduction of the Aggregate (USD) Commitments, the Aggregate (MC) Commitments,
the Alternative Currency Letter of Credit Sublimit, the Letter of Credit
Sublimit or the Swing Line Sublimit under this Section 2.06. Any reduction of
the Aggregate (USD) Commitments shall be applied to the USD Commitment of each
Lender according to its Applicable (USD) Percentage. Any reduction of the
Aggregate (MC) Commitments shall be applied to the MC Commitment of each Lender
according to its Applicable Percentage with respect to the Committed (MC)
Facility. All fees in respect of the applicable Facility accrued until the
effective date of any termination of the Aggregate (USD) Commitments or
Aggregate (MC) Commitments, as the case may be, shall be paid on the effective
date of such termination.
2.07    Repayment of Loans. (a) Each Borrower shall repay to the Committed (USD)
Lenders on the Maturity Date for the Committed (USD) Facility the aggregate
principal amount of Committed (USD) Loans made to such Borrower outstanding on
such date.
(b)    Each Borrower shall repay to the Committed (MC) Lenders on the Maturity
Date for the Committed (MC) Facility the aggregate principal amount of Committed
(MC) Loans made to such Borrower outstanding on such date.
(c)    The Company shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Maturity
Date for the Committed (USD) Facility.
(d)    Each Borrower shall repay to the Term Loan Lenders the aggregate
principal amount of all Term Loans as set forth on Annex III (which principal
amounts shall be reduced as a result of the application of prepayments in
accordance with Section 2.05); provided, however, that the final principal
repayment installment of the Term Loans shall be repaid on the Maturity Date for
the Term Loan Facility and in any event shall be in an amount equal to the
aggregate principal amount of Term Loans made to the Borrowers that remain
outstanding on such date.
2.08    Interest. (a) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period


76
119889268    

--------------------------------------------------------------------------------





at a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such overdue amount shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such overdue amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the occurrence and during the continuation of any Event of Default
under Section 8.01(f) or (g), and upon the request of the Required Lenders while
any Event of Default under Section 8.01(b) exists as a result of a failure to
comply with Section 7.11, the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09    Fees. In addition to certain fees described in subsections (i), (j) and
(k) of Section 2.03:
(a)    Commitment Fee. (i) The Company shall pay to the Administrative Agent for
the account of each Committed (USD) Lender in accordance with its Applicable
(USD) Percentage, a


77
119889268    

--------------------------------------------------------------------------------





commitment fee in Dollars equal to the Applicable Rate times the actual daily
amount by which the Aggregate (USD) Commitments exceed the sum of (i) the
Outstanding Amount of Committed (USD) Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.17. The
commitment fee shall accrue at all times during the Availability Period with
respect to the Committed (USD) Facility, including at any time during which one
or more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of such Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans will not be considered when calculating
the commitment fee above.
(ii)    The Company shall pay to the Administrative Agent for the account of
each Committed (MC) Lender in accordance with its Applicable Percentage in
respect of the Committed (MC) Facility, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Aggregate (MC)
Commitments exceed the Outstanding Amount of Committed (MC) Loans, subject to
adjustment as provided in Section 2.17. The commitment fee shall accrue at all
times during the Availability Period with respect to the Committed (MC)
Facility, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the last day of such
Availability Period. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. (i) The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the applicable Fee Letter. Such fees shall
be fully earned when paid and shall not be refundable for any reason whatsoever.
(ii)    The Company shall pay to the Lenders, in Dollars, such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
Other than as provided under Section 2.08(d), all other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to


78
119889268    

--------------------------------------------------------------------------------





Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(d)(iii), 2.03(i), 2.03(j) or 2.08(b) or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.
2.11    Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 10.06(c). The accounts or records maintained
by each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
Register in respect of such matters, the Register shall control in the absence
of manifest error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative


79
119889268    

--------------------------------------------------------------------------------





Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in Same Day Funds
not later than 2:00 p.m. on the date specified herein. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Committed (MC) Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require (upon reasonable notice) that any payments due
under this Agreement be made in the United States. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of such Alternative Currency payment amount. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage in respect of the relevant Facility (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
the date such amount is made available to such Borrower to the date of payment
to the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


80
119889268    

--------------------------------------------------------------------------------





(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in Same Day Funds with
interest thereon, for each day from the date such amount is distributed to it to
the date of payment to the Administrative Agent, at the Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly (if possible, on the same day) return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit, Swing Line Loans and
Bankers’ Acceptances and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of any of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing


81
119889268    

--------------------------------------------------------------------------------





(but not due and payable) to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time, then,
in each case under clauses (a) and (b) above, the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and (B)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.17, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Company as Borrowing Agent; Joint and Several Liability.
(a)    Because the operations and business activities of the Borrowers are
highly integrated and interdependent, at any particular time it is in the mutual
best interest of the Administrative Agent, the Lenders and the Borrowers for the
Company, through one or more of its Responsible Officers, to deliver all
Requests for Credit Extension and all other such notices, and to take all other
action of a Responsible Officer in this Agreement or in any other Loan Document,
whether on behalf of the Company or any other Borrower, and to determine which
of the Borrowers will directly receive the proceeds of a Loan. Each of the
Borrowers hereby directs the Administrative Agent to disburse the proceeds of
each Loan as directed by the Company through a Responsible Officer, and such
distribution will, in all circumstances, be deemed to be made to the Borrower to
which such proceeds are directed. Each Borrower hereby irrevocably designates,
appoints, authorizes and directs the Company (including each Responsible Officer
of the Company) to act on behalf of such Borrower for the purposes set forth in
this Section 2.14, and to act on behalf of such Borrower for


82
119889268    

--------------------------------------------------------------------------------





purposes of giving notice to the Administrative Agent of requests for
Borrowings, conversions, continuations and for otherwise giving and receiving
notices and certifications under this Agreement or any other Loan Document and
otherwise for taking all other action contemplated to be taken by the Company
(including each Responsible Officer of the Company) hereunder or under any other
Loan Document. Each Borrower further appoints the Company as its agent for any
service of process. The Administrative Agent is entitled to rely and act on the
instructions of the Company, by and through any Responsible Officer, on behalf
of each Borrower. Without limiting the provisions of Section 10.04, each
Borrower covenants and agrees to assume liability for and to protect, indemnify
and hold harmless the Administrative Agent, the Lenders, the L/C Issuer and the
Swing Line Lender from any and all liabilities, obligations, damages, penalties,
claims, causes of action, costs, charges and expenses (including reasonable
attorneys’ fees), which may be incurred by, imposed or asserted against the
Administrative Agent, any Lender, the L/C Issuer or the Swing Line Lender,
howsoever arising or incurred because of, out of or in connection with the
disbursements of Loans and Credit Extensions in accordance with this Section
2.14; provided, however, the liability of the Borrowers pursuant to this
indemnity shall not extend to any liability, obligation, damage, penalty, claim,
cause of action, cost, charge or expense of any Person (i) determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of the Administrative Agent, any
Lender, the L/C Issuer or the Swing Line Lender, (ii) result from a claim
brought by any Borrower or any other Loan Party against any Lender, the L/C
Issuer or the Swing Line Lender for breach in bad faith of such Person’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (iii)
attributable to any Taxes, other than Taxes that represent a liability,
obligation, damage, penalty, claim, cause of action, cost, charge or expense
arising from a non-Tax claim; provided further that the reimbursement of fees,
charges and disbursements of counsel shall be limited to one counsel and one
local counsel and one applicable regulatory counsel and local counsel in each
relevant jurisdiction for the Persons indemnified pursuant to this Section
2.14(a). The Company shall maintain detailed accounting and records of all
disbursements and payments made to each Borrower with respect to proceeds of
Loans. Not in any way in limitation of any other provisions set forth herein,
such books and records may be reviewed and copied by the Administrative Agent at
the Company’s expense at reasonable intervals and upon reasonable notice given
by the Administrative Agent to the Company.
(b)    Each Borrower shall be jointly and severally liable for all Obligations.
For the avoidance of doubt, each of the Borrowers agrees and understands that it
shall be jointly and severally liable for the Obligations as described in the
preceding sentence, without regard to the identity of the Borrower in whose name
any Loan is made or other Obligation is incurred.
(c)    It is the intention of the parties that with respect to each Borrower,
its obligations under Section 2.14(b) shall be absolute, unconditional and
irrevocable irrespective of, and each Borrower hereby expressly waives, to the
extent permitted by law, any defense to its Obligations under this Agreement and
all the other Loan Documents to which it is a party by reason of:
(i)    any lack of legality, validity or enforceability of this Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Obligations (the Loan Documents


83
119889268    

--------------------------------------------------------------------------------





and all such other agreements and instruments being collectively referred to as
the “Related Agreements”);
(ii)    any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
(iii)    any acceleration of the maturity of any of the Obligations (whether of
such Borrower or of any other Borrower) or of any other obligations or
liabilities of any Person under any of the Related Agreements;
(iv)    any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Obligations
(whether of such Borrower or of any other Borrower) or for any other obligations
or liabilities of any Person under any of the Related Agreements;
(v)    any dissolution of any Borrower or any Subsidiary Guarantor or any other
party to a Related Agreement, or the combination or consolidation of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement
into or with another entity or any transfer or disposition of any assets of any
Borrower or any Subsidiary Guarantor or any other party to a Related Agreement;
(vi)    any extension (including extensions of time for payment), renewal,
amendment, restructuring or restatement of, any acceptance of late or partial
payments under, or any change in the amount of any borrowings or any credit
facilities available under, this Agreement, any of the Notes or any other Loan
Document or any other Related Agreement, in whole or in part;
(vii)    the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
any of the Obligations (whether of such Borrower or of any other Borrower);
(viii)    any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in this
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Obligations (whether of such Borrower or of any other Borrower) or any of
the obligations or liabilities of any party to any other Related Agreement; or
(ix)    any other circumstance whatsoever (with or without notice to or
knowledge of any other Borrower) which may or might in any manner or to any
extent vary the risks of such Borrower, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including any right to require or claim that resort be had to any Borrower or
any other Loan Party or to any collateral in respect of the Obligations.
(d)    Each Borrower hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) the Secured Parties’ heretofore, now or
from time to time hereafter making Loans and otherwise loaning monies or giving
or extending credit to or for the benefit of any other


84
119889268    

--------------------------------------------------------------------------------





Borrower or any other Loan Party, or otherwise entering into arrangements with
any Loan Party giving rise to Obligations, whether pursuant to this Agreement or
the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(ii) presentment, demand, default, non-payment, partial payment and protest; and
(iii) any other event, condition, or occurrence described in Section 2.14(c).
Each Borrower agrees that each Secured Party may heretofore, now or at any time
hereafter do any or all of the foregoing in such manner, upon such terms and at
such times as each Secured Party, in its sole and absolute discretion, deems
advisable, without in any way or respect impairing, affecting, reducing or
releasing such Borrower from its Obligations, and each Borrower hereby consents
to each and all of the foregoing events or occurrences.
(e)    The Obligations of each Borrower under this Section 2.14 are independent,
and a separate action or actions may be brought and prosecuted against any
Borrower whether action is brought against any other Borrower or whether any
other Borrower is joined in any such action or actions; and each Borrower waives
the benefit of any statute of limitations affecting its liability hereunder.
(f)    Each Borrower represents and warrants that the request for joint handling
of the Loans and other Obligations made hereunder was made because (i) such
Borrower expects to derive benefit, directly or indirectly, from such
availability because the successful operation of the Borrowers is dependent on
the continued successful performance of the functions of the group and (ii) the
credit extended under this Agreement will enhance the overall financial strength
and stability of the Borrowers’ consolidated group of companies.
(g)    Each Borrower represents and warrants that (i) it has established
adequate means of obtaining from other Borrowers on a continuing basis financial
and other information pertaining to the business, operations and condition
(financial and otherwise) of other Borrowers and their respective property, and
(ii) it now is and hereafter will be completely familiar with the business,
operations and condition (financial and otherwise) of other Borrowers, and their
property. Each Borrower hereby waives and relinquishes any duty on the part of
any Secured Party to disclose to such Borrower any matter, fact or thing
relating to the business, operations or condition (financial or otherwise) of
other Borrowers, or the property of other Borrowers, whether now or hereafter
known by such Secured Party during the life of this Agreement.
(h)    Notwithstanding anything to the contrary elsewhere contained herein or in
any other Loan Document to which any Borrower is a party, each Borrower waives
any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Obligations, any defense
(legal or equitable) or other claim which such Borrower may now or at any time
hereafter have against any other Loan Party or any or all of the Secured Parties
without waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Borrower.
(i)    Each Borrower hereby unconditionally subordinates all present and future
debts, liabilities or obligations now or hereafter owing to such Borrower (i) of
any other Borrower, to the payment in full of the Obligations, and (ii) of each
other Person now or hereafter constituting a Loan Party, to the payment in full
of the obligations of such Loan Party owing to any Secured Party and arising
under the Loan Documents or any Secured Cash Management Agreement or Secured


85
119889268    

--------------------------------------------------------------------------------





Hedge Agreement. All amounts due under such subordinated debts, liabilities, or
obligations shall, upon the occurrence and during the continuance of an Event of
Default, be collected and, upon request by the Administrative Agent, paid over
forthwith to the Administrative Agent for the benefit of the Secured Parties on
account of the Obligations or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Borrower as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Borrower.
2.15    Incremental Increases.
(a)    Request for Incremental Increase. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), at any time after the Closing Date,
the Company may request (i) one or more increases in the USD Commitments (each,
an “Incremental Committed (USD) Facility Increase”), (ii) one or more
incremental term loan commitments (each, an “Incremental Term Loan Commitment”)
to make one or more additional term loans, including a borrowing of an
additional term loan the principal amount of which will be added to the
outstanding principal amount of the existing tranche of Term Loans with the
latest scheduled maturity date (any such additional term loan, an “Incremental
Term Loan”) and/or (iii) one or more incremental revolving loan commitments
under a new tranche of revolving loans (each, an “Incremental Revolving Tranche”
and, together with the Incremental Committed (USD) Facility Increases and the
Incremental Term Loan Commitments and Incremental Term Loans, the “Incremental
Increases”); provided that (x) the aggregate initial principal amount of any
Incremental Increase shall not exceed the Incremental Facilities Limit (after
giving effect to such Incremental Increase and any Incremental Equivalent
Indebtedness incurred concurrently therewith), and (y) any Incremental Increase
shall be in an aggregate amount of not less than $25,000,000 or any whole
multiple of $5,000,000 in excess thereof or, if less, the entire remaining
amount of the Incremental Facilities Limit.
(b)    Ranking and Other Provisions. Each Incremental Term Loan or Incremental
Revolving Tranche (i) shall rank either pari passu or junior in right of payment
and security with respect to each of the Committed (USD) Facility, the Committed
(MC) Facility and the Term Loan Facility (and any Incremental Term Loan or
Incremental Revolving Tranche which is junior in right of payment and/or
security shall have customary second lien, subordination, standstill and other
provisions reasonably acceptable to the Administrative Agent), (ii) in the case
of an Incremental Term Loan, shall not have a weighted average life to maturity
shorter than the remaining weighted average life to maturity of the latest
maturing Term Loans and shall require any mandatory prepayments thereof to be
made on a pro rata basis (or less than pro rata basis) with all then existing
Term Loans, (iii) shall not mature earlier than the latest Maturity Date, (iv)
shall not contain additional or different covenants or financial covenants that
are more restrictive than the covenants in the Loan Documents at the time of the
creation of such Incremental Increase unless either such covenants benefit all
of the Lenders or are otherwise consented to by the Required Lenders and, in the
case of any Incremental Revolving Tranche, the Required (USD) Lenders (such
consent not to be unreasonably withheld or delayed) and (v) except as set forth
herein, shall have such terms and conditions (including pricing, rate floors,
discounts, fees, premiums, call protection and prepayment provisions) as may be
agreed by the Borrower and the applicable Incremental Lenders. Each Incremental
Committed (USD) Facility Increase shall have the same terms (including maturity
and pricing) as the Committed (USD) Facility; provided that any upfront fees
payable by the Borrowers


86
119889268    

--------------------------------------------------------------------------------





to the Incremental Lenders with respect to any Incremental Committed (USD)
Facility Increase may differ from those paid with respect to any existing USD
Commitments.
(c)    Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Incremental Increase. Incremental Increases (or any portion thereof) may be
provided by any existing Lender or by any other bank or financial institution
that is an Eligible Assignee (each such existing Lender or other bank or other
financial institution, an “Incremental Lender”), in each case on terms permitted
in this Section 2.15 and otherwise on terms reasonably acceptable to the
Administrative Agent; provided that any existing Lender approached to provide
all or a portion of any Incremental Increase may elect or decline, in its sole
discretion, to provide all or a portion of such Incremental Increase. At the
time of the sending of such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each proposed
Incremental Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to such proposed
Incremental Lenders (or such shorter period agreed to by the Administrative
Agent)). Each proposed Incremental Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide any portion of the
Incremental Increase and, if so, whether by an amount equal to, greater than, or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide any portion of such Incremental Increase;
provided that if, within three (3) Business Days following the date of delivery
of notice to a proposed Incremental Lender of a request to provide a portion of
the Incremental Increase, such proposed Incremental Lender fails to notify the
Administrative Agent that it requires additional time in order to obtain
approvals necessary to provide a portion of the Incremental Increase, then such
proposed Incremental Lender may be deemed by the Company and the Administrative
Agent to have declined to provide a portion of the Incremental Increase. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. Any Eligible Assignee invited to
become a Lender pursuant to this Section 2.15 shall do so pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
(d)    Incremental Amendment. Each Incremental Increase shall be effected
pursuant to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, the other Loan
Parties (unless waived by the Incremental Lenders party to such Incremental
Amendment), the applicable Incremental Lenders and the Administrative Agent. An
Incremental Amendment may, without the consent of any other Lenders, effect such
technical amendments (including tranche voting rights) to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.15. Upon execution, the Administrative
Agent shall provide a copy of any Incremental Amendment to all Lenders. No
Incremental Increase shall increase the Alternative Currency Letter of Credit
Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit without the
written consent of the Required (USD) Lenders and the L/C Issuer or the Swing
Line Lender, as applicable, except that, in connection with any Incremental
Committed (USD) Facility Increase, the Letter of Credit Sublimit and/or the
Swing Line Sublimit may be increased proportionally (or by a lesser amount) with
the written consent of the L/C Issuer or the Swing Line Lender, as applicable,
without the requirement of any consent from any other Lender.
(e)    Increase Effective Date and Allocations. The Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation


87
119889268    

--------------------------------------------------------------------------------





of any Incremental Increase. The Administrative Agent shall promptly notify the
Company and the Incremental Lenders of the final allocation of such Incremental
Increase and the Increase Effective Date.
(f)    Conditions to Effectiveness of Incremental Increase. Any Incremental
Increase shall become effective as of such Increase Effective Date and shall be
subject to the following conditions precedent, which, in the case of an
Incremental Term Loan incurred solely to finance a substantially concurrent
Limited Condition Transaction, shall be subject to Section 1.13:
(i)    the applicable Incremental Amendment in form and substance reasonably
acceptable to the Company, the Administrative Agent and the applicable
Incremental Lenders shall have been delivered to the Administrative Agent;
(ii)    all of the representations and warranties of each Borrower contained in
Article V and of each Loan Party contained in each other Loan Document shall be
true and correct in all material respects on and as of such Increase Effective
Date, except that (A) if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty shall be
true and correct in all respects, (B) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date (except
that if a qualifier relating to materiality, Material Adverse Effect or a
similar concept applies, such representation or warranty shall be true and
correct in all respects as of such earlier date) and (C) for purposes of this
Section 2.15, the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01;
(iii)    no Default shall exist on such Increase Effective Date immediately
prior to or after giving effect to such Incremental Increase or from the
application of the proceeds thereof and, after giving effect to the incurrence
of such additional Indebtedness and any transaction to be consummated using the
proceeds of such additional Indebtedness and assuming that all commitments in
respect of any proposed Incremental Increase are fully drawn at such time, the
Company and its Restricted Subsidiaries shall be in compliance, calculated on a
Pro Forma Basis pursuant to Section 1.10, with the covenants set forth in
Section 7.11;
(iv)    to the extent requested by the applicable Incremental Lenders, a
certificate of each Loan Party signed by a Responsible Officer of such Loan
Party certifying and attaching the resolutions adopted by the board of directors
or other equivalent governing body of such Loan Party approving or consenting to
the Incremental Amendment and the Incremental Increase provided thereby, and in
the case of each Borrower, certifying as to the satisfaction of the conditions
set forth in clauses (ii) and (iii) this Section 2.15(f), which shall be in form
and substance reasonably satisfactory to the Administrative Agent;
(v)    to the extent requested by the applicable Incremental Lenders, a
favorable opinion of counsel for the Loan Parties, addressed to the
Administrative Agent and the Lenders (including the Incremental Lenders) and in
form and substance reasonably satisfactory to the Administrative Agent; and


88
119889268    

--------------------------------------------------------------------------------





(vi)    in the case of any Incremental Committed (USD) Facility Increase, the
Borrowers shall have prepaid any Committed (USD) Loans outstanding on the
Increase Effective Date (and any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Committed (USD) Loans
ratable with any revised Applicable (USD) Percentages arising from any
nonratable increase in the USD Commitments under this Section 2.15 (it being
understood that the Borrowers may use advances from the Lenders having new or
increased commitments for such prepayment).
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. (i) Upon the request of the Administrative
Agent or the L/C Issuer (A) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit or made any payment under any
Bankers’ Acceptances and such drawing or payment has resulted in an L/C
Borrowing, or (B) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Company shall, in each case,
within one Business Day of receipt of such request, Cash Collateralize the then
Outstanding Amount of all L/C Obligations.
(ii)    At any time that there shall exist a Defaulting Lender, upon the request
of the Administrative Agent or the L/C Issuer, the Company shall, within one
Business Day of receipt of such request, deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (only to
the extent any Fronting Exposure exists after giving effect to Section
2.17(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(iii)    In addition, if the Administrative Agent notifies the Company at any
time that the Outstanding Amount of all L/C Obligations with respect to Letters
of Credit and Bankers’ Acceptances denominated in an Alternative Currency at
such time exceeds 105% of the Alternative Currency Letter of Credit Sublimit
then in effect, then, within two Business Days after receipt of such notice, the
Company shall Cash Collateralize such L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Alternative Currency Letter of Credit Sublimit
then in effect.
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. The cash (together with any
interest accrued thereon) held in such cash collateral account may be invested,
in the Administrative Agent’s reasonable discretion, in Cash Equivalents. The
Company, and to the extent provided by any Lender, such Lender, hereby grants to
(and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of


89
119889268    

--------------------------------------------------------------------------------





any Person other than the Administrative Agent as herein provided, or that the
total amount of such Cash Collateral is less than the applicable Fronting
Exposure and other obligations secured thereby (including by reason of exchange
rate fluctuations), the Company or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit or Bankers’ Acceptances
shall be held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), (y) the Person
providing Cash Collateral and the L/C Issuer may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations and (z) that no release of Cash Collateral
pursuant to this subsection (d) shall impair the Lien on such Cash Collateral
arising under any Collateral Document.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, without in any way
limiting the Loan Parties’ rights against such Lender, until such time as that
Lender is no longer a Defaulting Lender, to the extent permitted by applicable
Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders”, “Required
(USD) Lenders”, “Required (MC) Lenders”, “Required Term Loan Lenders” and
Section 10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts


90
119889268    

--------------------------------------------------------------------------------





owing by that Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to that Defaulting Lender in accordance with Section 2.16; fourth, as
the Company may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy that Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to that
Defaulting Lender with respect to future Letters of Credit and Bankers’
Acceptances issued under this Agreement, in accordance with Section 2.16; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Company as a result of any judgment of a
court of competent jurisdiction obtained by the Company against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made or the related Letters of Credit or Bankers’ Acceptances
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders under the applicable
Facility on a pro rata basis (and ratably among all applicable Facilities
computed in accordance with the Defaulting Lenders’ respective funding
deficiencies) prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender under the applicable Facility until
such time as all Loans and funded and unfunded participations in L/C Obligations
and Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.17(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Company shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender which is a Committed (USD) Lender shall be
entitled to receive Letter of Credit Fees and BA Fees for any period during
which that Lender is a Defaulting Lender only to the extent allocable to its
Applicable (USD) Percentage of the stated amount of Letters of Credit or
Bankers’ Acceptances,


91
119889268    

--------------------------------------------------------------------------------





as the case may be, for which it has provided Cash Collateral pursuant to
Section 2.16.
(C)    With respect to any Letter of Credit Fee or BA Fee, as the case may be,
not required to be paid to any Defaulting Lender pursuant to clause (B) above,
the Company shall (x) pay to each Non-Defaulting Lender which is a Committed
(USD) Lender that portion of any such Letter of Credit Fee or BA Fee, as the
case may be, otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
applicable L/C Issuer the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s Fronting Exposure
to such Defaulting Lender, and (z) not be required to pay the remaining amount
of any such fee.
(iv)    Reallocation of Applicable (USD) Percentages to Reduce Fronting
Exposure. All or any part of that Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders which are Committed (USD) Lenders in accordance with their respective
Applicable (USD) Percentages (calculated without regard to such Defaulting
Lender’s USD Commitment) but only to the extent that such reallocation does not
cause the aggregate principal amount of any Non-Defaulting Lender’s Committed
(USD) Loans plus such Non-Defaulting Lender’s participations in L/C Obligations
and Swing Line Loans to exceed such Non-Defaulting Lender’s USD Commitment.
Subject to Section 10.22, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.17.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and, in
the case that a Defaulting Lender is a Committed (USD) Lender, the Swing Line
Lender and the L/C Issuer agree in writing in their sole discretion that a
Lender under any Facility is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders under such Facility or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans under such
Facility and, in the case of the Committed (USD) Facility, the funded and
unfunded participations in Letters of Credit, Bankers’ Acceptances and Swing
Line Loans to be held on a pro rata basis by the Lenders under such Facility in
accordance with their Applicable Percentages (without giving effect to Section
2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by


92
119889268    

--------------------------------------------------------------------------------





or on behalf of the Company while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Swing Line Loans/Letters of Credit. So long as any Committed (USD)
Lender is a Defaulting Lender, (i) the Swing Line Lender shall not be required
to fund any Swing Line Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swing Line Loan and (ii) the L/C
Issuer shall not be required to issue, extend, increase, reinstate or renew any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
after giving effect thereto.
2.18    Extensions of Maturity Date.
(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Company to all Lenders of any tranche of MC Commitments or USD Commitments with
a like maturity date, in each case on a pro rata basis (based on the aggregate
outstanding principal amount of the respective tranche of MC Commitments or USD
Commitments with a like maturity date, as the case may be) and on the same terms
to each such Lender, each Borrower is hereby permitted to consummate from time
to time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the maturity date of each such Lender’s MC
Commitments or USD Commitments, as the case may be, of such tranche and
otherwise modify the terms of such Commitments pursuant to the terms of the
relevant Extension Offer (including, without limitation, by increasing the
interest rate or fees payable in respect of such Commitments (and related
outstandings)) (each, an “Extension”, and each group of MC Commitments or USD
Commitments, as applicable, in each case as so extended, as well as the original
MC Commitments and the original USD Commitments (in each case not so extended),
being a separate “tranche”; any Extended MC Commitments shall constitute a
separate tranche of MC Commitments from the tranche of MC Commitments from which
they were converted and any Extended USD Commitments shall constitute a separate
tranche of USD Commitments from the tranche of USD Commitments from which they
were converted), so long as the following terms are satisfied:
(i)    no Default exists at the time the offering document in respect of an
Extension Offer is delivered to the Lenders or immediately prior to the
effectiveness of such Extension;
(ii)    except as to interest rates, fees and final maturity (which shall be
determined by the Borrower and set forth in the relevant Extension Offer), the
MC Commitment or USD Commitment, as the case may be, of any Lender that agrees
to an Extension with respect to such Commitment (each, an “Extending Lender”)
extended pursuant to an Extension (each, an “Extended MC Commitment” or
“Extended USD Commitment”, as applicable), and the related outstandings, shall
be a MC Commitment (or related outstandings, as the case may be) or a USD
Commitment (or related outstandings, as the case may be), as applicable, with
the same terms as the original MC Commitments (and related outstandings) or the
original USD Commitments (and related outstandings), as applicable; provided
that:


93
119889268    

--------------------------------------------------------------------------------





(A)    the borrowing and repayment (except for (1) payments of interest and fees
at different rates on Extended MC Commitments (and related outstandings) or
Extended USD Commitments (and related outstandings), (2) repayments required
upon the maturity date of the non-extending MC Commitments or USD Commitments
and (3) repayment made in connection with a permanent repayment and termination
of commitments) of Loans with respect to Extended MC Commitments or Extended USD
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other MC Commitments or USD Commitments, as the case may be;
(B)    all Swing Line Loans, Letters of Credit and Bankers’ Acceptances shall be
participated on a pro rata basis by all Lenders with USD Commitments in
accordance with their Applicable (USD) Percentages;
(C)    the permanent repayment of Loans with respect to, and termination of,
Extended MC Commitments or Extended USD Commitments after the applicable
Extension date shall be made on a pro rata basis with all other MC Commitments
or USD Commitments, as the case may be, except that the Borrowers shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche; and
(D)    assignments and participations of Extended MC Commitments or Extended USD
Commitments and extended Loans related thereto shall be governed by the same
assignment and participation provisions applicable to MC Commitments and Loans
related thereto or USD Commitments and Loans related thereto, as applicable;
(iii)    if the aggregate principal amount of MC Commitments or USD Commitments,
as the case may be, in respect of which Committed (MC) Lenders or Committed
(USD) Lenders, as the case may be, shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of MC Commitments or
USD Commitments, as the case may be, offered to be extended by the Company
pursuant to such Extension Offer, then the MC Commitments or USD Commitments, as
the case may be, of such Committed (MC) Lenders or Committed (USD) Lenders, as
the case may be, shall be extended ratably up to such maximum amount based on
the respective principal amounts (but not to exceed actual holdings of record)
with respect to which such Committed (MC) Lenders or Committed (USD) Lenders, as
the case may be, have accepted such Extension Offer; and
(iv)    all documentation in respect of such Extension shall be consistent with
the foregoing.
(b)    With respect to all Extensions consummated by the Borrowers pursuant to
this Section, (i) such Extensions shall not constitute prepayments for purposes
of Section 2.05 and (ii) unless otherwise agreed to by the Administrative Agent,
each Extension Offer shall be in a minimum principal amount (to be specified in
the relevant Extension Offer) for the applicable tranche to be


94
119889268    

--------------------------------------------------------------------------------





extended of (A) $30,000,000 with respect to MC Commitments and (B) $200,000,000
with respect to USD Commitments (in each case, or, if less, the remaining amount
of such tranche). The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended MC
Commitments and/or Extended USD Commitments on the such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement or any other Loan Document that may otherwise
prohibit any such Extension or any other transaction contemplated by this
Section.
(c)    No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (i) the consent of each Lender agreeing to
such Extension with respect to one or more of its MC Commitments and/or USD
Commitments (or a portion thereof) and (ii) with respect to any Extension of the
USD Commitments, the consent of the L/C Issuer and the Swing Line Lender, which
consent shall not be unreasonably withheld, delayed or conditioned. All Extended
MC Commitments, Extended USD Commitments and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of MC
Commitments or USD Commitments so extended and such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Borrowers in connection with the establishment of such new
tranches or sub-tranches, in each case on terms consistent with this Section. In
addition, if so provided in such amendment and with the consent of the L/C
Issuer, participations in Letters of Credit and Bankers’ Acceptances expiring on
or after the Maturity Date in respect of the Committed (USD) Facility shall be
re-allocated from Lenders holding USD Commitments to Lenders holding Extended
USD Commitments in accordance with the terms of such amendment; provided,
however, that such participation interests shall, upon receipt thereof by the
relevant Lenders holding USD Commitments, be deemed to be participation
interests in respect of such USD Commitments and the terms of such participation
interests (including, without limitation, the commission applicable thereto)
shall be adjusted accordingly. Without limiting the foregoing, in connection
with any Extension, to the extent reasonably determined by the Administrative
Agent, the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date hereunder (or such later date as
may be advised by outside counsel to the Administrative Agent).
(d)    In connection with any Extension, the Company shall provide the
Administrative Agent at least 20 Business Days (or such shorter period as may be
agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments to ensure reasonable administrative management of
the credit facilities hereunder after such Extension), if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section, and such reasonable
increases in the annual administrative agency fee as the Administrative Agent
shall reasonably request in order to fairly compensate the Administrative Agent
for the additional administrative management of the credit facilities hereunder
after such Extension.


95
119889268    

--------------------------------------------------------------------------------






ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the respective
Borrowers hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without deduction or
withholding for any Taxes. If, however, applicable Laws require any Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Company
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding Taxes, from any payment, then (A) the
Administrative Agent (acting on its own behalf and on behalf of such Borrower)
shall withhold or make such deductions as are determined by the Administrative
Agent and the Company to be required based upon the information and
documentation they have received pursuant to subsection (e) below, (B) the
Administrative Agent (acting on its own behalf and on behalf of such Borrower)
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by such Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the Administrative Agent, Lender or L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
withholding or deduction in respect of Indemnified Taxes or Other Taxes been
made.
(iii)    If any Borrower or the Administrative Agent shall be required by
applicable Laws other than the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding Taxes, from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws shall withhold or make such deductions as are determined by the
Administrative Agent and the Company to be required based upon the information
and documentation they have received pursuant to subsection (e) below, (B) such
Borrower or the Administrative Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
Administrative Agent, Lender or L/C


96
119889268    

--------------------------------------------------------------------------------





Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction in respect of Indemnified Taxes or
Other Taxes been made.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. Without limiting the provisions of subsection (a)
or (b) above:
(i)    (A)     Each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 30 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable out of pocket expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
(B)    Each Borrower shall also, and does hereby, indemnify the Administrative
Agent, and shall make payment in respect thereof within 30 days after demand
therefor, for any amount which a Lender or the L/C Issuer for any reason fails
to pay indefeasibly to the Administrative Agent as required by clause (ii) of
this subsection; provided, that no Borrower shall be required to indemnify the
Administrative Agent for any amount attributable to the Administrative Agent’s
gross negligence or willful misconduct. Upon receipt of such indemnity payment
and upon the request of the Borrower that made the indemnity payment, the
Administrative Agent hereby agrees to assign to such Borrower any rights for
compensation against such defaulting Lender or L/C Issuer (other than the right
of set off pursuant to the penultimate sentence of Section 3.01(c)(ii) below)
with respect to the amount it has been indemnified by the Borrower.
(C)    A certificate prepared in good faith as to the amount of any such payment
or liability delivered to the Company on behalf of the relevant Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within 30
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for any Borrower or the
Administrative Agent) incurred by or asserted against any Borrower or the
Administrative Agent by any Governmental Authority (A) as a result of the
failure by such Lender or the L/C Issuer, as the case may be, to deliver, or as
a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or


97
119889268    

--------------------------------------------------------------------------------





the L/C Issuer, as the case may be, to such Borrower or the Administrative Agent
pursuant to subsection (e), or (B) attributable to such Lender’s or L/C Issuer’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause (ii)
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender or the L/C Issuer,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.    
(d)    Evidence of Payments. Upon request by the Company on behalf of any
Borrower or upon the request by the Administrative Agent, as the case may be,
after any payment of Taxes by such Borrower or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, the Company on behalf
of such Borrower shall deliver to the Administrative Agent or the Administrative
Agent shall deliver to the Company on behalf of such Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
such Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Each Lender and the L/C Issuer shall deliver to the Company and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Company or the Administrative Agent, as the case
may be, to determine (A) whether or not payments made by the respective
Borrowers hereunder or under any other Loan Document are subject to Taxes, (B)
if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or the L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or the L/C Issuer by the respective Borrowers pursuant to this Agreement
or otherwise to establish such Lender’s or the L/C Issuer’s status for
withholding Tax purposes in the applicable jurisdictions.
(ii)     Without limiting the generality of the foregoing,
(A)    The L/C Issuer and any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent (in such number of copies as shall be requested by the
recipient), on or before the date it becomes a party to this Agreement, executed
originals of Internal Revenue Service Form W-9, or any subsequent versions
thereof or successors thereto, or such other documentation or information
prescribed by applicable Laws or reasonably requested by the Company or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may


98
119889268    

--------------------------------------------------------------------------------





be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and
(B)    Each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding Tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company on behalf of any Borrower or the Administrative Agent, but only
if such Foreign Lender is legally entitled to do so), whichever of the following
is applicable:
(I)    executed originals of Internal Revenue Service Form W-8BEN-E (or W-8BEN,
as applicable), or any subsequent versions thereof or successors thereto,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(II)    executed originals of Internal Revenue Service Form W-8ECI, or any
subsequent versions thereof or successors thereto,
(III)    executed originals of Internal Revenue Service Form W-8IMY, or any
subsequent versions thereof or successors thereto, and all required supporting
documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10 percent shareholder” of such Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of Internal Revenue Service Form W-8BEN-E (or W-8BEN, as
applicable), or any subsequent versions thereof or successors thereto, or
(V)    to the extent a Foreign Lender is not the beneficial owner with respect
to an interest in any Loan, executed originals of Internal Revenue Service Form
W-8IMY, accompanied by Internal Revenue Service Form W-8ECI, Internal Revenue
Service Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, Internal
Revenue Service Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner.


99
119889268    

--------------------------------------------------------------------------------





(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of any Borrower
or the Administrative Agent) executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
(iii)    The L/C Issuer and each Lender shall promptly (A) notify the Company
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Borrower or the Administrative Agent make any withholding
or deduction for Taxes from amounts payable to such Lender.
(iv)    If any payment made pursuant to this Agreement to any Lender, the L/C
Issuer or any other recipient of any payment to be made by or on account of any
obligation under this Agreement would be subject to U.S. Federal withholding Tax
imposed by FATCA if such recipient were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), each such Lender, the L/C Issuer or other
recipient shall deliver to the Company and the Administrative Agent at the time
or times prescribed by applicable Laws and at such time or times reasonably
requested by the Company or the Administrative Agent such documentation
prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Company or the Administrative Agent as may be necessary for the
Company and the Administrative Agent to comply with their obligations under
FATCA and to determine that such recipient has complied with such recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. For purposes of this Section 3.01, “Law” shall include FATCA, and,
solely for purposes of this clause (iv), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender, the L/C Issuer and any other recipient of any payment to be made by
or on account of any obligation under this Agreement agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update and deliver to the Company and Administrative
Agent such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case


100
119889268    

--------------------------------------------------------------------------------





may be. If the Administrative Agent, any Lender or the L/C Issuer determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by any Borrower or
with respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the Administrative Agent, any Lender or the
L/C Issuer be required to pay any amount to any Borrower pursuant to this
subsection the payment of which would place Administrative Agent, any Lender or
the L/C Issuer in a less favorable net after-Tax position than such Person would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid. This subsection (f) shall not be construed
to require the Administrative Agent, any Lender or the L/C Issuer to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to any Borrower or any other Person.
(g)    Survival of Section 3.01. The agreements in this Section 3.01 shall
survive the resignation and/or the replacement of the Administrative Agent, and
any assignment of its rights by, or the replacement of a Lender or the L/C
Issuer, the termination of the Aggregate Commitments, and the repayment,
satisfaction or discharge of all other Obligations.
(h)    Treatment of Certain FATCA Matters. For the avoidance of doubt, for
purposes of determining withholding Taxes imposed under FATCA, the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
3.02    Illegality. If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund Loans or charge interest with
respect to any Credit Extension, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Company through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue Eurocurrency Rate Loans in the affected currency or
currencies or, in the case of Eurocurrency Rate Loans in Dollars, to convert
Base Rate Committed (USD) Loans to Eurocurrency Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to


101
119889268    

--------------------------------------------------------------------------------





avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable and such Loans are
denominated in Dollars, convert all such Eurocurrency Rate Loans of such Lender
to Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof (i) the Administrative Agent reasonably
determines that (A) deposits (whether in Dollars or an Alternative Currency) are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Loan or (B) (x) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (y)
the circumstances described in Section 3.03(c)(i) do not apply (in each case
with respect to this clause (i), “Impacted Loans”), or (ii) the Administrative
Agent or the Required (USD) Lenders, in the case of the Committed (USD)
Facility, the Required (MC) Lenders, in the case of the Committed (MC) Facility,
or the Required Term Loan Lenders, in the case of the Term Loan Facility,
reasonably determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Company and each Lender. Thereafter, (x) the obligation of the Lenders under the
appropriate Facility to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required (USD) Lenders, Required (MC) Lenders or Required Term Loan Lenders,
as the case may be, described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required (USD) Lenders, Required
(MC) Lenders or Required Term Loan Lenders, as the case may be) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request


102
119889268    

--------------------------------------------------------------------------------





for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans in
the affected currency or currencies (to the extent of the affected Eurocurrency
Rate Loans or Interest Periods) under the appropriate Facility or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans under the appropriate Facility in the amount specified therein.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrowers and the affected Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required (USD) Lenders, in the case of the
Committed (USD) Facility, the Required (MC) Lenders, in the case of the
Committed (MC) Facility, or the Required Term Loan Lenders, in the case of the
Term Loan Facility, notify the Administrative Agent and the Company that such
alternative interest rate does not adequately and fairly reflect the cost to
such Lenders of funding the Impacted Loans, or (iii) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines (which determination
shall be conclusive absent manifest error), or the Borrowers or Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Company) that the Borrowers or Required Lenders (as applicable) have
determined, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


103
119889268    

--------------------------------------------------------------------------------





then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with (x) solely to the extent applicable to Borrowings in Dollars, one or more
SOFR-Based Rates or (y) another alternate benchmark rate, giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.
For purposes hereof:


104
119889268    

--------------------------------------------------------------------------------





“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
(ii)    subject any Lender or the L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any Bankers’ Acceptance,
any participation in a Letter of Credit or Bankers’ Acceptance or any
Eurocurrency Rate Loan made by it, or change the basis of taxation of payments
to such Lender or the L/C Issuer in respect thereof (except for (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (e) of the definition of
Excluded Taxes and (C) Connection Income Taxes); or
(iii)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense (other than any Tax) affecting this
Agreement or


105
119889268    

--------------------------------------------------------------------------------





Eurocurrency Rate Loans made by such Lender or any Letter of Credit or Bankers’
Acceptance or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any Loan), or to increase the cost to such
Lender or the L/C Issuer of participating in, issuing or maintaining any Letter
of Credit or Bankers’ Acceptance (or of maintaining its obligation to
participate in or to issue any Letter of Credit or Bankers’ Acceptance), or to
reduce the amount of any sum received or receivable by such Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.
(b)    Capital Requirements. If any Lender or the L/C Issuer reasonably
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the L/C Issuer’s
capital or on the capital of such Lender’s or the L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit, Bankers’ Acceptances
or Swing Line Loans held by, such Lender, or the Letters of Credit or Bankers’
Acceptances issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Company will pay (or cause the applicable Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Borrower to pay) such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).


106
119889268    

--------------------------------------------------------------------------------





(e)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Borrower to pay) to each Lender, as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of the Eurocurrency Rate
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender as reasonably
determined by such Lender in good faith, which determination shall be
conclusive, which shall be due and payable on each date on which interest is
payable on such Loan; provided the Company shall have received at least 10
Business Days’ prior notice (with a copy to the Administrative Agent) of such
additional costs from such Lender. If a Lender fails to give notice 10 Business
Days prior to the relevant Interest Payment Date, such additional costs shall be
due and payable 10 Business Days from receipt of such notice.
(f)    Certain Limitations. Notwithstanding any other provision of this Section,
no Lender or L/C Issuer shall demand compensation for any increased cost or
reduction pursuant to this Section 3.04 if it shall not at the time be the
general policy or practice of such Lender or L/C Issuer to demand such
compensation from similarly situated customers under comparable provisions of
similar agreements; provided that nothing in this Section shall require any
Lender or any L/C Issuer to disclose any confidential information related to
similarly situated customers, comparable provisions of similar agreements or
otherwise.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Borrower to compensate) such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Borrower;
(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit or Bankers’ Acceptance (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency; or
(d)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay (or cause the applicable Borrower to pay)
any customary administrative fees charged by such Lender in connection with the
foregoing.


107
119889268    

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Company (or the applicable
Borrower) to the Lenders under this Section 3.05, each Lender shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to any Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrowers to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or any Borrower is required
to pay any additional amount to any Lender, the L/C Issuer or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Company such Lender or the L/C Issuer shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender or the L/C
Issuer, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender or the L/C Issuer, as the case may
be. The Company hereby agrees to pay (or cause the applicable Borrower to pay)
all reasonable costs and expenses incurred by any Lender or the L/C Issuer in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 3.06(a), the Company may
replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01    Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles or electronic copies (including “PDF” and “TIFF”
files) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing


108
119889268    

--------------------------------------------------------------------------------





Loan Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of this Agreement and the Ratification Agreement;
(ii)    a Note executed by each Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing and in good standing in its
jurisdiction of organization;
(v)    favorable opinions of Fried, Frank, Harris, Shriver and Jacobson LLP, the
Company’s general counsel and such local counsel as the Administrative Agent
shall request, in each case addressed to the Administrative Agent, each Lender
and the L/C Issuer, as to such matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;
(vi)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect, (C) a
calculation of the Senior Notes Indenture Secured Debt Cap as of the Closing
Date, (D) that the Loan Party EBITDA for the period of four consecutive fiscal
quarters of the Company ending June 30, 2019 represents at least 80% of Adjusted
Consolidated EBITDA for such period (including the amount and percentage of
Adjusted Consolidated EBITDA contributed by each Loan Party for such period) and
(E) that there is no Subsidiary that would constitute a Material Subsidiary as
of the end of the period of four consecutive fiscal quarters of the Company
ending June 30, 2019 that is not a Loan Party as of the Closing Date;
(viii)    a certificate signed by a Responsible Officer of the Company
certifying as to a true, correct and complete copy of the Indemnity Agreement
and all amendments, joinders or modifications thereto;


109
119889268    

--------------------------------------------------------------------------------





(ix)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with the
certificates of insurance and endorsements, naming the Administrative Agent, on
behalf of the Secured Parties, as an additional insured or loss payee, as the
case may be, under all insurance policies maintained with respect to the assets
and properties of the Loan Parties that constitutes Collateral;
(x)    Uniform Commercial Code financing statements (including amendments to
existing financing statements) suitable in form and substance for filing in all
places required by applicable law to perfect the Liens of the Administrative
Agent under the Collateral Documents as a first priority (subject to Liens
permitted by Section 7.01) Lien as to items of Collateral in which a security
interest may be perfected by the filing of financing statements, and such other
documents and/or evidence of other actions as may be reasonably necessary or
desirable under applicable law to perfect the Liens of the Administrative Agent
under such Collateral Documents as a first priority Lien in and to such other
Collateral as the Administrative Agent may require including the delivery by the
Loan Parties of all certificates evidencing pledged interests, accompanied in
each case by duly executed stock powers (or other appropriate transfer
documents) in blank affixed thereto;
(xi)    Uniform Commercial Code search results showing only those Liens as are
acceptable to the Administrative Agent in its reasonable discretion; and
(xii)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Lenders
reasonably may require.
(b)    Any fees required to be paid to the Administrative Agent, any Arranger or
any Lender on or before the Closing Date shall have been paid.
(c)    Unless waived by the Administrative Agent, the Company shall have paid
all reasonable and out-of-pocket fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced in reasonable detail at least 2
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent and provided further that the Company shall not be required under this
clause (c) to pay the fees and expenses of (i) more than one principal outside
counsel for the Administrative Agent, (ii) more than one outside counsel acting
as regulatory counsel for the Administrative Agent or (iii) more than a single
local counsel for the Administrative Agent in any relevant jurisdiction as
reasonably determined by the Administrative Agent (and which may include a
single local counsel acting in multiple jurisdictions)).
(d)    The Administrative Agent shall have received evidence that, substantially
simultaneously with the initial funding of Loans on the Closing Date, all
outstanding principal with respect to Term Loans (as defined in the Existing
Credit Agreement) under the Existing Credit


110
119889268    

--------------------------------------------------------------------------------





Agreement and all accrued and unpaid interest and fees under the Existing Credit
Agreement shall be paid in full.
(e)    All Existing Lenders who elect not to become a Lender under this
Agreement shall have entered into such assignment and assumption agreements and
other documentation as the Arrangers and the Administrative Agent may require to
effectuate the closing of this Agreement by amendment and restatement of the
Existing Credit Agreement.
(f)    Each Loan Party shall have provided to the Administrative Agent and the
Lenders the documentation and other information requested by the Administrative
Agent and the Lenders in order to comply with requirements of the Act,
applicable “know your customer” rules and regulations and Anti-Money Laundering
Laws, and each Loan Party that qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation shall have delivered, to each Lender that so
requests, a Beneficial Ownership Certification in relation to such Loan Party.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. Subject to Section 1.13, the
obligation of each Lender and each L/C Issuer to honor any Request for Credit
Extension (other than a Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:
(a)    The representations and warranties of (i) each Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects, (B) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all respects as of such
earlier date), and (C) for purposes of this Section 4.02, the representations
and warranties contained in subsections (a), (b) and (c) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 6.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


111
119889268    

--------------------------------------------------------------------------------





(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required (MC) Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit or
Bankers’ Acceptance to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in such Alternative
Currency. Notwithstanding the foregoing, neither any Lender nor the L/C Issuer
shall be absolved from any obligation to honor any Request for Credit Extension
as a result of this Section 4.02(d) unless any of the Administrative Agent, the
Required (MC) Lenders or the L/C Issuer, as applicable, is generally electing
not to make extensions of credit of the type referred to herein to similarly
situated customers under similar agreements as a result of one or more of the
events described herein; provided that nothing in this Section shall require the
Administrative Agent, any Lender or the L/C Issuer to disclose any confidential
information related to similarly situated customers, comparable provisions of
similar agreements or otherwise.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES


Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary (a) is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party and the US Holdco, as applicable, of each Loan Document to
which such Person is party, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person's Organization Documents; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (i) any Contractual Obligation to which such Person
is a party or affecting such Person or the properties of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in each case referred to in
clause (b) or (c), to the extent that could not reasonably be expected to have a
Material Adverse Effect.


112
119889268    

--------------------------------------------------------------------------------





5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party or US Holdco, as applicable, of this Agreement or any
other Loan Document, except for (a) the authorizations, approvals, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect or (b) the filing of Uniform Commercial Code financing
statements, the recording of Mortgages and similar documentation to be delivered
pursuant to the Loan Documents.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as enforcement may be limited by
equitable principles relating to or limiting creditors’ rights generally or by
bankruptcy, insolvency, reorganization, moratorium or similar laws.
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Company and its Subsidiaries as of the date
thereof and their results of operations, cash flows and changes in shareholders’
equity for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for material Taxes, commitments and Indebtedness.
(b)    The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated June 30, 2019, and the related consolidated statement of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations, cash flows and changes in shareholders’ equity for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date of
such financial statements delivered to the Administrative Agent prior to the
Closing Date, including liabilities for material Taxes, commitments and
Indebtedness.
(c)    Any Reconciliations delivered with respect to the financial statements
described in clauses (a) and (b) above (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Company and its Restricted Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of


113
119889268    

--------------------------------------------------------------------------------





the financial statements described in clause (b), to the absence of footnotes
and to normal year-end audit adjustments.
(d)    Since December 31, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.
(e)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Company and its Restricted Subsidiaries delivered pursuant to
Section 6.01(c) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were fair in light of the conditions existing
at the time of delivery of such forecasts, and represented, at the time of
delivery, the Company’s best estimate of its future financial condition and
performance (it being understood that projected financial information is as to
future events and are not to be viewed as facts, projected financial information
is subject to significant uncertainties and contingencies, many of which are
beyond the control of the Company and its Restricted Subsidiaries, that no
assurance can be given that any particular projected financial information will
be realized and that actual results during the period or periods covered by any
of such projected financial information may differ significantly from the
projected results and such differences may be material).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened or contemplated, at law,
in equity, in arbitration or before any Governmental Authority, by or against
the Company or any of its Restricted Subsidiaries or against any of their
respective properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.
5.07    No Default. Neither the Company nor any of its Restricted Subsidiaries
is in default under or with respect to (a) any Contractual Obligation the breach
of which could, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect or (b) any Senior Notes Document (including
the Senior Notes Indenture Secured Debt Cap). No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens; Investments.
(a)    The Company and each of its Restricted Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
(b)    Schedule 5.08(b) sets forth a complete and accurate list of each of the
material financing statements which have been filed under the Uniform Commercial
Code in respect of Liens on the property or assets of the Company and each of
its Restricted Subsidiaries as of the date hereof, showing as of the date hereof
the lienholder thereof, the principal amount of the obligations secured thereby
and the property or assets of the Company or such Restricted Subsidiary subject


114
119889268    

--------------------------------------------------------------------------------





thereto. The property of the Company and each of its Restricted Subsidiaries is
subject to no Liens, other than Liens set forth on Schedule 5.08(b), and as
otherwise permitted by Section 7.01.
(c)    Schedule 5.08(c) sets forth a complete and accurate list of all material
real property owned in fee by the Company and each of its Restricted
Subsidiaries as of the date hereof, showing as of the date hereof the street
address, county or other relevant jurisdiction, state, record owner and book and
estimated fair value thereof. The Company and each of its Restricted
Subsidiaries has good, marketable and insurable fee simple title to the real
property owned by the Company or such Restricted Subsidiary, free and clear of
all Liens, other than Liens created or permitted by the Loan Documents.
(d)    (i) Schedule 5.08(d)(i) sets forth a complete and accurate list of all
leases of real property with an annual rental expense exceeding $1,000,000 under
which the Company or any of its Restricted Subsidiaries is the lessee as of the
date hereof, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof. Each such lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms, except as enforcement
may be limited by equitable principles relating to or limiting creditors’ rights
generally or by bankruptcy, insolvency, reorganization, moratorium or similar
laws.
(ii)    Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
material leases of real property under which the Company or any of its
Restricted Subsidiaries is the lessor as of the date hereof, showing as of the
date hereof the street address, county or other relevant jurisdiction, state,
lessor, lessee and expiration date. Each such lease is the legal, valid and
binding obligation of the lessee thereof, enforceable in accordance with its
terms.
5.09    Environmental Compliance. The Company has reasonably concluded that
existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.10    Insurance.
(a)    The properties of the Company and its Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Restricted
Subsidiary operates and as otherwise required by the applicable provisions of
this Agreement or any Collateral Document.
(b)    As to all improved real property constituting collateral security for the
Obligations, (i) (x) the Administrative Agent has received, and has received
confirmation from each of the Lenders that such Lender has received, standard
life of loan flood hazard determination forms, and, if any property is located
in a special flood hazard area, evidence of notices to (and confirmations of
receipt by) the Company as to the existence of  a special flood hazard and (y)
the Administrative Agent and each Lender has received evidence of


115
119889268    

--------------------------------------------------------------------------------





applicable flood insurance, if available, in each case in such form, on such
terms and in such amounts as required by  Flood Insurance Laws and as otherwise
required by the Administrative Agent, (ii) all flood hazard insurance policies
required hereunder have been obtained and remain in full force and effect, and
the premiums thereon have been paid in full, and (iii) except as the Company has
previously given written notice thereof to the Administrative Agent, there has
been no redesignation of any property into or out of special flood hazard area.
5.11    Taxes. The Company and its Subsidiaries have filed all U.S. Federal and
all other material Tax returns and reports required to be filed, and have paid
all U.S. Federal and all other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment in writing against the Company or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect. Neither the Company nor any
Restricted Subsidiary is party to any Tax sharing agreement with any Person that
is not a Loan Party.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Plan that is
intended to be a qualified plan under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service, or is entitled
to rely upon an opinion letter or advisory opinion issued by the Internal
Revenue Service with respect to a prototype plan document, to the effect that
the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from Federal income Tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company, nothing has occurred that
would prevent or cause the loss of such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    (i) Other than those listed on Schedule 5.12(c) hereto, no ERISA Event
has occurred, and neither the Company nor any ERISA Affiliate is aware of any
fact, event or circumstance that could reasonably be expected to constitute or
result in an ERISA Event with respect to any Pension Plan; (ii) the Company and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliates, in respect of each
Multiemployer Plan and Multiple Employer Plan) and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained with respect to any Single Employer Pension Plan (and to the actual
knowledge of the Company and its ERISA Affiliate, with respect to any
Multiemployer Plan and Multiple Employer Plan); (iii) as of the most recent
valuation date for any Single Employer Pension


116
119889268    

--------------------------------------------------------------------------------





Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is 60% or higher and neither the Company nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither the Company nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Company nor any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
(e)    With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Restricted Subsidiary of any Loan Party that is not subject to
United States law (a “Foreign Plan”):
(i)    any employer and employee contributions required by law or by the terms
of any Foreign Government Scheme or Arrangement or any Foreign Plan have been
made, or, if applicable, accrued, in accordance with normal accounting
practices, except to the extent that the failure to comply with such law or such
terms could not reasonably be expected to have a Material Adverse Effect;
(ii)    the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles, except to the extent that
such insufficiency could not reasonably be expected to have a Material Adverse
Effect; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except
to the extent that such failure to register or maintain good standing could not
reasonably be expected to have a Material Adverse Effect.
(f)    Each Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA, or otherwise) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.


117
119889268    

--------------------------------------------------------------------------------





5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date,
the Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Persons in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents and
Liens permitted by Section 7.01(c). As of the Closing Date, the Company has no
equity investments in any other corporation or entity other than those
separately disclosed in the Schedule of Investments provided to the
Administrative Agent and the Lenders on the Closing Date. All of the outstanding
Equity Interests in the Company have been validly issued and are fully paid and
nonassessable. Set forth on Part (b) of Schedule 5.13 is a complete and accurate
list of all Loan Parties as of the Closing Date, showing as of the Closing Date
(as to each Loan Party) the jurisdiction of its incorporation, the address of
its principal place of business and its U.S. taxpayer identification number or,
in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation. Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Restricted Subsidiaries (other than Loan
Parties) and all Unrestricted Subsidiaries as of the Closing Date. The copy of
the charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a) is a true and correct copy of each such document, each of which
is valid and in full force and effect.
5.14    Margin Regulations; Investment Company Act.
(a)    No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Company has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other written information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, taken as a whole and in the light of the circumstances under
which they were made, not misleading; provided that, for the avoidance of doubt,
no actual or purported oral statement shall be deemed to modify or qualify any
written statement and provided further that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time (it
being understood that projected financial information is as to future events and
are not to be viewed as facts, projected financial information is subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Borrowers, that no assurance can be given that any particular
projected financial information will be realized and that actual results during
the period or periods covered


118
119889268    

--------------------------------------------------------------------------------





by any of such projected financial information may differ significantly from the
projected results and such differences may be material).
5.16    Compliance with Laws. Each Loan Party and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company is set forth on
Schedule 10.02.
5.18    Intellectual Property; Licenses, Etc. To the best knowledge of the
Company and except where failure to do so could not reasonably be expected to
have a Material Adverse Effect, (i) the Company and its Restricted Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person and (ii) no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Company or any Restricted
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Company, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.19    Solvency. The Company is, together with its Restricted Subsidiaries on a
consolidated basis, Solvent, and the Loan Parties are, on a consolidated basis,
Solvent.
5.20    Casualty, Etc. Neither the businesses nor the properties of any Loan
Party or any Restricted Subsidiary are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
5.21    Labor Matters. Except as specifically disclosed on Schedule 5.21, there
are no collective bargaining agreements or Multiemployer Plans covering the
employees of the Company or any of its Restricted Subsidiaries as of the Closing
Date and neither the Company nor any of its Restricted Subsidiaries has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.
5.22    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Liens permitted by Section 7.01) on all right, title and interest of the
respective Loan Parties in the Collateral described therein, except as
enforcement may be limited by equitable principles relating to or limiting
creditors’ rights generally or by bankruptcy, insolvency, reorganization,
moratorium or similar laws. Except for filings completed


119
119889268    

--------------------------------------------------------------------------------





prior to the Closing Date and as contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.
5.23    OFAC; Anti-Corruption Laws.
(a)    Neither any Borrower nor any of its Subsidiaries, nor, to the knowledge
of any Borrower and its Subsidiaries, any director, officer, employee, agent, or
representative thereof, is an individual or entity that is or is owned or
controlled by any individual or entity that is, (i) currently the subject or
target of any applicable Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals, Her Majesty’s Treasury’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.
(b)    The Company and its Subsidiaries have conducted their businesses in
compliance in all material respects with all Anti-Corruption Laws and Sanctions
and, to the extent applicable, Anti-Money Laundering Laws and have instituted
and maintained policies and procedures reasonably designed to promote and
achieve compliance with such Anti-Corruption Laws, such Anti-Money Laundering
Laws and Sanctions.
5.24    Excluded Subsidiaries. None of the Excluded Subsidiaries is currently
engaged in any business activity or owns any assets, except as set forth on
Schedule 6.12(f).
5.25    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
5.26    Beneficial Ownership Certification. As of the Closing Date, the
information included in any Beneficial Ownership Certification, if applicable,
is true and correct in all material respects.
5.27    Covered Entities. No Loan Party is a Covered Entity.

ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, the Company shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Restricted Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC (giving effect to any extension permitted by the SEC so
long as the Company provides the Administrative Agent, prior to the date of any
such extension, with a reasonably detailed written explanation of its reason for
seeking such extension)) (commencing with the fiscal year ended December 31,
2019), (i) a


120
119889268    

--------------------------------------------------------------------------------





consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of BDO USA, LLP or another independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception (other than with
respect to, or resulting from, a current debt maturity) or any qualification or
exception as to the scope of such audit, (ii) to the extent there are any
Unrestricted Subsidiaries as of the end of such fiscal year, a Reconciliation
with respect to each of the financial statements described in the foregoing
clause (i), all in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and (iii)
a report summarizing contracts in progress as at the end of such fiscal year;
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company (or,
if earlier, 5 days after the date required to be filed with the SEC (giving
effect to any extension permitted by the SEC so long as the Company provides the
Administrative Agent, prior to the date of any such extension, with a reasonably
detailed written explanation of its reason for seeking such extension)), (i) a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statement of income or
operations for such fiscal quarter and for the portion of the Company’s fiscal
year then ended, and the related consolidated statement of changes in
shareholders’ equity, and cash flows for the portion of the Company’s fiscal
year then ended, in each case setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, such consolidated statements to be certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Company as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Company and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, (ii) to the extent there are any
Unrestricted Subsidiaries as of the end of such fiscal quarter, a Reconciliation
with respect to each of the financial statements described in the foregoing
clause (i), all in reasonable detail, such consolidated statements to be
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Company as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Restricted Subsidiaries in accordance with GAAP, subject
only to normal year-end audit adjustments and the absence of footnotes and (iii)
a report summarizing contracts in progress as at the end of such fiscal quarter;
and
(c)    as soon as available, but in any event no later than the date on which
the financial statements referred to in Section 6.01(a) are required to be
delivered for any fiscal year of the Company, forecasts prepared by management
of the Company of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Restricted Subsidiaries


121
119889268    

--------------------------------------------------------------------------------





on a quarterly basis for the immediately following such fiscal year (including
the fiscal year in which the latest Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
the chief executive officer, chief financial officer, treasurer or controller of
the Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes) and (ii) a certificate of a Responsible Officer of the Company
setting forth the details of any reinvestment, repair or replacement being made
or completed pursuant to Section 2.05(e) during the relevant period;
(b)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Company by independent accountants in connection with the
accounts or books of the Company or any Restricted Subsidiary, or any audit of
any of them;
(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)    promptly after the furnishing thereof, copies of any material statement
or report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary pursuant to the terms of any indenture, loan or credit or
similar agreement, in each case, evidencing Indebtedness in excess of
$40,000,000 (including, without limitation, copies of all material notices and
other information delivered to or received from the Surety) and not otherwise
required to be furnished to the Lenders pursuant to Section 6.01 or any other
clause of this Section 6.02;
(e)    promptly, and in any event within five Business Days after receipt
thereof by the Company or any Restricted Subsidiary, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of the Company or any Restricted Subsidiary;
(f)    promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable


122
119889268    

--------------------------------------------------------------------------------





“know your customer” rules and regulations and Anti-Money Laundering Laws,
including, without limitation, the Act and the Beneficial Ownership Regulation;
and
(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Restricted Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
(acting through the Administrative Agent) may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Company shall deliver paper copies or soft copies
(i.e. by electronic mail) of such documents to the Administrative Agent or any
Lender upon its request to the Company to deliver such paper copies or soft
copies. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, such Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to such Borrower or its securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (z) the Administrative Agent
and the Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information”.
6.03    Notices. Reasonably promptly (and in any event within 5 Business Days)
after any Loan Party obtains knowledge thereof notify the Administrative Agent
and each Lender (it being


123
119889268    

--------------------------------------------------------------------------------





agreed that notice to the Lenders may be accomplished by the Administrative
Agent posting such information on the Platform to the extent requested by the
Company):
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including a Material Adverse Effect that has
resulted, or could reasonably be expected to result, from (i) a breach or
non-performance of, or any default under, a Contractual Obligation of the
Company or any Restricted Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Company or any
Restricted Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Company or any Restricted Subsidiary, including any
determination by the Company referred to in Section 2.10(b);
(e)    of any default under any Senior Notes Document; and
(f)    of the addition of any Restricted Subsidiary as an Indemnitor under the
Indemnity Agreement and of the occurrence of (i) any Default under and as
defined in the Indemnity Agreement or (ii) of any fact, condition or event that
only with the giving of notice or the passage of time or both, would become a
Default under and as defined in the Indemnity Agreement.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached. Each notice pursuant to Section
6.03(f) shall describe with particularity any and all provisions of any Surety
Credit Documents that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable (a) all U.S. Federal and all other material Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; and (b) all lawful
material claims which, if unpaid, would by law become a Lien upon its property.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05, except to the extent a failure to maintain good standing could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not


124
119889268    

--------------------------------------------------------------------------------





reasonably be expected to have a Material Adverse Effect; and (c) preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof.
6.07    Maintenance of Insurance.
(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Company, (a) insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self -insurance compatible with the
following standards) as are customarily carried under similar circumstances by
such other Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance and
otherwise in compliance with any applicable provisions of any Collateral
Document (it being understood that such insurance shall include Federal flood
insurance for all real property constituting Collateral that is located in a
flood hazard area) and (b) business interruption insurance in an amount not less
than $3,000,000 per occurrence and providing for not less than 30 days’ prior
notice to the Administrative Agent of termination, lapse or cancellation of such
insurance.
(b)    Without limiting the foregoing, (i) maintain, if available, fully paid
flood hazard insurance on all real property that is located in a special flood
hazard area and that constitutes collateral security for the Obligations, on
such terms and in such amounts as required by Flood Insurance Laws and as
otherwise required by the Administrative Agent, (ii) furnish to the
Administrative Agent (for further delivery to each Lender) evidence of the
renewal (and payment of renewal premiums therefor) of all such policies prior to
the expiration or lapse thereof, and (iii) furnish to the Administrative Agent
(for further delivery to each Lender) prompt written notice of any redesignation
of any such improved real property into or out of a special flood hazard area.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect; provided that the Company and its Subsidiaries shall
comply with all Laws, orders, writs, injunctions and decrees described in
Section 5.23 in all respects.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial


125
119889268    

--------------------------------------------------------------------------------





transactions and matters involving the assets and business of the Company or
such Restricted Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Company and at such reasonable times during normal business hours, upon
reasonable advance notice to the Company and to permit the Administrative Agent
to access property to conduct an environmental assessment or request an
environmental questionnaire if an Event of Default has occurred or the
Administrative Agent has a reasonable basis to believe that a material
environmental liability exists; provided, however, that (a) representatives and
independent contractors of each Lender may accompany the representatives and
independent contractors of the Administrative Agent on each such visit and
inspection and participate therein, but at such Lender’s own expense, (b) unless
an Event of Default exists, only one such visit, inspection, examination or
discussion may be conducted per fiscal year and (c) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing as often
as may be reasonably desired at the expense of the Company at any time during
normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) for
working capital, capital expenditures and other general corporate purposes not
in contravention of any Law or of any Loan Document, (b) to finance Permitted
Acquisitions, (c) to repay, prepay, redeem or repurchase the Senior Notes
Indebtedness or any Indebtedness to the extent that such repayment, prepayment,
redemption or repurchase is permitted by Section 7.15 and (d) in the case of the
Term Loans advanced on the Closing Date, to repay in full all principal and
accrued interest with respect to the Term Loans (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement.
6.12    Covenant to Guarantee Obligations and Give Security.
(a)    The Company will, and will cause each Subsidiary that is or is required
to be a Loan Party to, from time to time, take such actions and execute and
deliver such documents and instruments as the Administrative Agent shall require
to ensure that the Administrative Agent on behalf of the Secured Parties shall
have received currently effective duly executed Collateral Documents pledging
and granting security interests or other Liens acceptable to the Administrative
Agent on substantially all of the assets of each Loan Party, whether now owned
or hereafter acquired, including: (i) all Equity Interests of any Subsidiary
(limited, in the case of each entity that is a CFC or a CFC Holdco, to a pledge
of 66% of the voting Equity Interests of each such first-tier CFC or first-tier
CFC Holdco); (ii) all Indebtedness of the Company or any Subsidiary to any Loan
Party; (iii) all of the other present and future property and assets, real and
personal, of each Loan Party, including, but not limited to, machinery and
equipment, inventory and other goods, accounts receivable, owned real estate,
leaseholds, fixtures, bank accounts, general intangibles, financial assets,
investment property, license rights, patents, trademarks, tradenames,
copyrights, chattel paper, insurance proceeds, contract rights, hedge
agreements, documents, instruments, indemnification rights, Tax refunds and
cash; and (iv) all proceeds and products of the property and assets described in
clauses (i) through


126
119889268    

--------------------------------------------------------------------------------





(iii) above (each term used in this sentence that is defined in Article 9 of the
UCC shall have the meaning therein defined), but excluding all Excluded Assets.
(b)    The security interests and Liens referenced in the foregoing subsection
(a) shall be evidenced by and subject to the terms of (i) the Collateral
Documents, and (ii) such other security agreements, pledge agreements, deeds of
trust, mortgages or other documents as the Administrative Agent shall reasonably
require, all in form and substance reasonably satisfactory to the Administrative
Agent; provided that under no circumstances shall any Loan Party be required to
take any actions with respect to real property that is not Material Real
Property.
(c)    Each of the Collateral Documents shall (i) constitute valid and
enforceable perfected security interests and mortgages superior to and prior to
the rights of all third Persons (other than Liens permitted pursuant to Section
7.01, except Section 7.01(n)) and shall be subject to no Liens (other than Liens
permitted pursuant to Section 7.01), and (ii) be duly recorded or filed (or
memoranda or other appropriate record thereof recorded or filed) in such manner
and in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant thereto and, in each case, all Taxes, fees and other charges payable in
connection therewith shall be paid in full by the Company; provided that no
perfection actions will be required with respect to any Collateral for which the
cost of perfecting a security interest in such Collateral exceeds the practical
benefit to the Secured Parties as reasonably determined in good faith by the
Administrative Agent (it being acknowledged that no Loan Party shall be required
to (i) record the Administrative Agent’s Lien on the certificate of title with
respect to any motor vehicles, trailers, mobile homes, manufactured homes, boats
or rolling stock that constitute Collateral to the extent any such Collateral
has a fair market value of less than $250,000, (ii) take any perfection actions
with respect to letter of credit rights or commercial tort claims that
constitute Collateral, in either case to the extent any such Collateral is in an
individual amount of less than $1,000,000 and (iii) take any perfection actions
with respect to real property that is not Material Real Property). For the
avoidance of doubt, a discretionary waiver by the Administrative Agent of any
perfection requirements under this clause (c) shall have no effect on any
determination with respect to which Subsidiaries must or may be Loan Parties,
Restricted Subsidiaries or Unrestricted Subsidiaries pursuant to clauses (d)
through (i) of this Section 6.12.
(d)    Subject to the proviso at the end of this clause (d) and clause (e)(iii)
of this Section 6.12, if any Person becomes (I) a Restricted Subsidiary (other
than an Immaterial Subsidiary), whether upon formation or acquisition or upon
the Company’s re-designation of any Unrestricted Subsidiary as a Restricted
Subsidiary, or (II) a Material Subsidiary, the Company will (x) promptly notify
the Administrative Agent thereof and, (y) as soon as practicable but in any
event within 60 days of such Person becoming such a Restricted Subsidiary or
Material Subsidiary (or, such longer period as may be approved by the
Administrative Agent in its sole discretion), deliver or cause to be delivered
to the Administrative Agent each of the following documents (collectively, the
“Subsidiary Guarantor Deliverables”):
(i)    a Subsidiary Guaranty Joinder Agreement duly executed by such Subsidiary;
(ii)    a Security Joinder Agreement duly executed by such Subsidiary (with all
schedules thereto appropriately completed);


127
119889268    

--------------------------------------------------------------------------------





(iii)    to the extent required to grant the security interest described in
Section 6.12(a)(i), (A) a Pledge Joinder Agreement duly executed by such
Subsidiary with respect to any Equity Interests it owns in any Subsidiary (with
all schedules thereto appropriately completed), (B) a Pledge Joinder Agreement
or Pledge Agreement Supplement, as appropriate, duly executed by each Loan Party
that owns any Equity Interest in such Subsidiary (with all schedules thereto
appropriately completed), and (C) to the extent any of such Equity Interests
constitutes a security under Article 8 of the Uniform Commercial Code, (x) the
certificates representing such Equity Interests and (y) duly executed, undated
stock powers or other appropriate powers of assignment in blank affixed thereto;
(iv)    Mortgages with respect to such Subsidiary’s Material Real Property duly
executed by such Subsidiary, together with such Real Estate Support Documents
prepared or customarily prepared in connection with such Mortgages as the
Administrative Agent may reasonably request;
(v)    Uniform Commercial Code financing statements naming such Subsidiary as
“Debtor” and naming the Administrative Agent as “Secured Party”, in form,
substance and number sufficient in the opinion of the Administrative Agent and
its special counsel to be filed in all Uniform Commercial Code filing offices
and in all jurisdictions in which filing is necessary or advisable to perfect in
favor of the Administrative Agent the Liens on the Collateral conferred under
the Collateral Documents to the extent such Liens may be perfected by Uniform
Commercial Code filings;
(vi)    current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing (or the local equivalent) of such
Subsidiary, the authorization of the transactions contemplated by the Loan
Documents and any other legal matters relating to such Subsidiary, the Loan
Documents or the transactions contemplated thereby;
(vii)    an acknowledgment to the Intercreditor Agreement duly executed by such
Subsidiary;
(viii)    if requested by the Administrative Agent, opinions of counsel to the
applicable Loan Parties and such Subsidiary with respect to the documents
delivered and the transactions contemplated by this Section 6.12(d)
substantially similar in form and substance to the opinion(s) of counsel
delivered on the Closing Date pursuant to Section 4.01(a); and
(ix)    such documentation and other information requested by the Administrative
Agent or any Lender in order to comply with requirements of the Act, applicable
“know your customer” rules and regulations and Anti-Money Laundering Laws.
provided, however, that so long as the 80% Guaranty Threshold is otherwise
satisfied without such Subsidiary becoming a Loan Party, the Company may elect
not to join such Subsidiary as a Loan Party and the Subsidiary Guarantor
Deliverables will not be required with respect to such Subsidiary,


128
119889268    

--------------------------------------------------------------------------------





in each case unless and until such time as such Subsidiary becomes or is
otherwise required to become a Loan Party in accordance with Section 6.12(e).


(e)    (i)     Notwithstanding the foregoing (but subject to the exceptions in
Section 6.12(e)(ii) and (e)(iii) below), if as of the end of any period of four
consecutive fiscal quarters of the Company, the Loan Party EBITDA for such
period does not represent at least 80% of the Adjusted Consolidated EBITDA for
such period (the “80% Guaranty Threshold”), then the Company shall (A) promptly
notify the Administrative Agent that the 80% Guaranty Threshold is not satisfied
and (B) as soon as practicable but in any event, within 60 days after the
delivery of the Compliance Certificate for such period pursuant to Section
6.02(a) (or such longer period as may be approved by the Administrative Agent in
its sole discretion), cause one or more Subsidiaries that is not then a Loan
Party (other than any such Subsidiary that is a CFC, CFC Holdco, a Subsidiary of
a CFC or a Prohibited Subsidiary) to become a Subsidiary Guarantor and satisfy
the Subsidiary Guarantor Deliverables, as if such Subsidiaries were Material
Subsidiaries, such that upon such Subsidiaries becoming Subsidiary Guarantors,
the 80% Guaranty Threshold would have been satisfied for such period, as
evidenced in a certificate of a Responsible Officer setting forth the
calculation of Loan Party EBITDA and Adjusted Consolidated EBITDA in detail
reasonably satisfactory to the Administrative Agent. No Loan Party shall be
included in the calculation of Loan Party EBITDA unless the Administrative Agent
has received evidence reasonably satisfactory to it (following due diligence to
be completed at the Company’s expense) that the Administrative Agent will be
able to enforce and collect on its perfected security interests (including
collectability from account debtors in the applicable foreign jurisdictions) in
the assets of a Subsidiary Guarantor that is a Foreign Subsidiary with practical
results generally consistent with enforcement and collection by a lender in the
United States. The Loan Parties shall in good faith satisfy the terms of this
Section 6.12(e) by using commercially reasonable efforts to, to the extent the
80% Guaranty Threshold is satisfied by Foreign Subsidiaries being included as
Loan Parties, include first those Foreign Subsidiaries not (or least) subject to
prior Liens under Section 7.03(i) and not (or least) subject to legal
impediments to perfecting or enforcing liens on Collateral in ways comparable to
Domestic Subsidiaries.
(ii)    Notwithstanding the provisions of Section 6.12(e)(i) above, the Company
shall not be deemed to have violated the requirements of Section 6.12(e) based
on the inability of a Foreign Subsidiary to provide a first priority security
interest as a matter of law in the applicable jurisdiction or because of the
existence of preexisting Liens incurred by such Foreign Subsidiary pursuant to
Section 7.01(n) causing the Liens in favor of the Administrative Agent to be
second priority Liens, however, in such case, the results of operations of such
Foreign Subsidiary shall not be included in the calculation of Consolidated
EBITDA for purposes of determining compliance with the financial covenants set
forth in Section 7.11. For the avoidance of doubt, the Consolidated Funded
Indebtedness and Consolidated Interest Charges of such Subsidiary shall continue
to be included in computations under Section 7.11, and any Subsidiary included
in the calculation of Loan Party EBITDA shall be required to deliver a
Subsidiary Guaranty Joinder Agreement notwithstanding its inability to provide a
first priority lien on its assets either as a matter of law or because of the
existence of preexisting Liens incurred pursuant to Section 7.01(n).
(iii)    Notwithstanding the foregoing, no Prohibited Subsidiary and, subject to
the proviso to this sentence, no CFC, Subsidiary of a CFC or CFC Holdco shall be
required to


129
119889268    

--------------------------------------------------------------------------------





become a Subsidiary Guarantor or deliver the Subsidiary Guarantor Deliverables
in order to satisfy the 80% Guaranty Threshold at any time and the 80% Guaranty
Threshold shall be deemed to be satisfied at such time if 100% of all Domestic
Subsidiaries (other than a Subsidiary of a CFC, a CFC Holdco or a Prohibited
Subsidiary) are Loan Parties and have delivered all documentation in connection
therewith; provided, however, if at the time of any Permitted Acquisition of a
Foreign Subsidiary the Loan Party EBITDA for the period of four consecutive
fiscal quarters of the Company most recently ended for which financial
statements are available does not represent at least 70% of the Adjusted
Consolidated EBITDA for such period (such calculations to be made on a Pro Forma
Basis pursuant to Section 1.10) (the “70% Guaranty Threshold”), then such
Foreign Subsidiary shall be required to become a Subsidiary Guarantor and
deliver the Subsidiary Guarantor Deliverables (or the equivalent thereof in the
respective foreign jurisdiction) without regard to any adverse Tax consequences
which may result therefrom.
(f)    Notwithstanding the foregoing, if at any time a Subsidiary that is not a
Loan Party becomes a guarantor of any Indebtedness (other than Indebtedness
under the Loan Documents) of any Loan Party, then the Company shall (i) promptly
notify the Administrative Agent thereof and (ii) as soon as practicable but in
any event within 60 days after such Subsidiary becomes such a guarantor (or such
longer period as may be approved by the Administrative Agent in its sole
discretion), cause such Subsidiary to become a Subsidiary Guarantor and to
deliver the Subsidiary Guarantor Deliverables as if such Subsidiary were a
Material Subsidiary; provided that the foregoing shall not apply to the
Subsidiaries listed on Schedule 6.12(f) (“Excluded Subsidiaries”)
notwithstanding the fact that such Subsidiaries guarantee the Senior Notes.
(g)    [Reserved].
(h)    Without limitation of the foregoing, the Company will, and will cause
each Subsidiary that is or is required to be a Loan Party to, at the expense of
the Company, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent from time to time such vouchers, invoices, schedules,
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, Real Estate Support Documents, reports and other
assurances or instruments and take such further steps relating to the collateral
covered by any of the Collateral Documents as the Administrative Agent may
reasonably require from time to time; provided, however that the Company shall
only be required to use commercially reasonable efforts to deliver any
warehousemen letters, bailee letters, landlord consents or other third party
consents in the event such consents are required by the Administrative Agent.
Furthermore, the Company shall cause to be delivered to the Administrative Agent
such opinions of counsel, title insurance and other documents as may be
reasonably requested by the Administrative Agent from time to time to assure
itself that this Section has been complied with. The Company shall reimburse the
Administrative Agent immediately upon demand for all reasonable and documented
costs and expenses incurred by the Administrative Agent in connection with any
of the foregoing security, including but not limited to filing and recording
fees and costs of appraisals, audits and title insurance (provided that the
Company shall not be required under this clause (h) to pay the fees and expenses
of (i) more than one principal outside counsel for the Administrative Agent,
(ii) more than one outside counsel acting as regulatory counsel for the
Administrative Agent or (iii) more than a single local counsel for the
Administrative Agent in any relevant jurisdiction as reasonably determined by


130
119889268    

--------------------------------------------------------------------------------





the Administrative Agent (and which may include a single local counsel acting in
multiple jurisdictions)).
(i)    The Company may at any time designate any Restricted Subsidiary (as used
in this clause (i) a “Proposed Re-Designated Subsidiary”) that is not a Borrower
or a Material Subsidiary and has not previously been an Unrestricted Subsidiary
as an Unrestricted Subsidiary and, if such Restricted Subsidiary is also a
Subsidiary Guarantor, release it from its Subsidiary Guaranty; in each case, so
long as (i) immediately before and after such designation, no Default shall have
occurred and be continuing, (ii) no such Proposed Re-Designated Subsidiary may
be designated as an Unrestricted Subsidiary if any of its Subsidiaries is a
Restricted Subsidiary or a Loan Party (in either case unless such Subsidiaries
are also Proposed Re-Designated Subsidiaries being designated as Unrestricted
Subsidiaries simultaneously therewith), (iii) immediately after giving effect to
such designation the Company and its Restricted Subsidiaries shall be in
compliance, calculated on a Pro Forma Basis pursuant to Section 1.10, with the
covenants set forth in Section 7.11, (iv) to the extent such Proposed
Re-Designated Subsidiary is a Subsidiary Guarantor, (A) after giving pro forma
effect to the release of such Proposed Re-Designated Subsidiary as a Subsidiary
Guarantor, the 80% Guaranty Threshold would continue to have been met as of the
four quarter period most recently ended, and (B) of the remaining Wholly-Owned
Loan Parties, those that were Loan Parties as of the Closing Date must have, by
themselves, (without the Proposed Re-Designated Subsidiary) satisfied the 80%
Guaranty Threshold as of the Closing Date, (v) such Proposed Re-Designated
Subsidiary would not constitute a Material Subsidiary as of the end of the
period of twelve consecutive months most recently ended (such determination
being made on the consolidated EBITDA for such twelve month period), (vi) any
direct or indirect Borrowings by any such Proposed Re-Designated Subsidiary
under this Agreement shall have been repaid prior to such designation, and (vii)
prior to the effectiveness of any such designation, the Company shall deliver to
the Administrative Agent a certificate in form and substance reasonably
acceptable to the Administrative Agent setting forth in reasonable detail the
calculations demonstrating compliance with the preceding clauses (iii) through
(vi).
(j)    Notwithstanding anything in this Agreement to the contrary, no Mortgage
shall be executed and delivered until each Lender has confirmed to the
Administrative Agent that such Lender’s flood insurance due diligence and flood
insurance compliance has been completed. Notwithstanding anything to the
contrary contained herein, if Administrative Agent or any Lender is unable or
fails to complete such flood insurance diligence or flood compliance to its
reasonable satisfaction so as to permit the applicable Loan Party to deliver a
Mortgage as required by this Agreement within the specified time frames (as may
be extended), then such Loan Party shall have no obligation hereunder to deliver
such Mortgage (and no Event of Default shall be deemed to arise from such Loan
Party’s failure to deliver such Mortgage) unless and until the Administrative
Agent and each Lender completes such flood insurance diligence to its reasonable
satisfaction (after which such Loan Party shall have a period of thirty (30)
additional days following written notification thereof, or such longer time
period as may be otherwise provided under this Agreement, to execute and deliver
such Mortgage).
6.13    Compliance with Environmental Laws. Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, comply, and
use commercially reasonable efforts to cause all lessees and other Persons
operating or occupying its properties to comply, in all material respects, with
all applicable Environmental Laws and Environmental Permits;


131
119889268    

--------------------------------------------------------------------------------





obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all applicable Environmental Laws; provided, however, that
neither the Company nor any of its Restricted Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any Restricted Subsidiary’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder (subject to the proviso set forth
in Section 6.12(c)) and (iv) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Parties the rights granted
or now or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any Restricted Subsidiary is or is to be a
party and the Collateral covered thereby.
6.15    Material Contracts. Except as could not reasonably be expected to have a
Material Adverse Effect, perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it.
6.16    Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” (or any similar term) under, and defined in, any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.
6.17    Acquired Surety Bond Obligations. To the extent any Surety Bond
Obligations that are secured by Liens are acquired after the Closing Date
pursuant to a Permitted Acquisition, the Company or relevant Subsidiary with
respect to such Surety Bond Obligations shall use commercially reasonable
efforts to cause such Liens (whether in the form of subrogation rights or
otherwise and whether or not perfected) permitted under Section 7.01(o) to be
terminated or replaced by Liens governed by Surety Credit Documents and subject
to the Intercreditor Agreement within two hundred seventy (270) days of the date
of the Permitted Acquisition in connection with which such Surety Bond
Obligations were acquired.
6.18    Foreign Finance Company Plan. Cause all interest payments made on the
FFC Notes to be paid to Luxco, as the holder of such notes, and immediately
transferred to US Holdco


132
119889268    

--------------------------------------------------------------------------------





as a Restricted Payment and immediately transferred to the Company as a
Restricted Payment, such that all such transfers are made within a single
Business Day to the extent commercially feasible.
6.19    Anti-Corruption Laws; Anti-Money Laundering Laws; Sanctions. Conduct its
businesses in compliance in all material respects with all Anti-Corruption Laws
and, to the extent applicable, all Anti-Money Laundering Laws, and maintain
policies and procedures reasonably designed to promote and achieve compliance
with such Laws and Sanctions.

ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than any contingent obligation in respect of which no claim
has been made) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit or Bankers’ Acceptance shall remain outstanding, the Company shall not,
nor shall it permit any Restricted Subsidiary to, directly or indirectly, and
solely in the case of Section 7.19, the Company shall not:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document (including, without limitation, Liens
securing Secured Hedge Agreements, Secured Cash Management Agreements and
Secured Permitted Standalone Letters of Credit);
(b)    Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(d);
(c)    Liens for Taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    statutory and common law liens of landlords and carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like Liens
arising in the ordinary course of business which are not overdue for a period of
more than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of tenders, bids, trade contracts and
leases (other than Indebtedness), statutory or regulatory obligations, bankers’
acceptances, appeal bonds,


133
119889268    

--------------------------------------------------------------------------------





government contracts, and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions, municipal and zoning ordinances
and other similar encumbrances affecting real property which, in the aggregate,
are not substantial in amount, and which do not materially interfere with the
ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(g); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value (as determined by the Company in
good faith), whichever is lower, of the property being acquired on the date of
acquisition;
(j)    normal and customary rights of setoff upon deposits of cash in favor of
banks and other depositary institutions and Liens of a collecting bank arising
under the UCC on checks and other items of payment in the course of collection;
(k)    Liens solely on Receivables sold in a Permitted Receivables Transaction
arising solely as a result of a judicial or arbitral re-characterization of such
Permitted Receivables Transaction;
(l)    (i) Liens in favor of the Surety on the Surety Priority Collateral
arising pursuant to any of the Surety Credit Documents so long as such Liens
remain subject to the terms of the Intercreditor Agreement, and (ii) Liens
securing any other Surety Bond Obligations permitted under Section 7.03(o)(ii);
(m)    [Reserved];
(n)    subject to compliance with Section 6.12 in respect of Loan Parties, Liens
on the assets of Foreign Subsidiaries that are Restricted Subsidiaries securing
Indebtedness permitted under Section 7.03(i);
(o)    Liens on cash set aside with respect to any Indebtedness in connection
with a prepayment permitted hereunder (subject, in the case of the Senior Notes
Indebtedness and any Indebtedness incurred pursuant to Section 7.03(j), to
satisfaction of the requirements of Section 7.15 as if such cash defeasance
constituted a prepayment on the date of such defeasance), or government
securities purchased with such cash, in either case, to the extent but only to
the extent that such cash or government securities pre-fund the payment of
principal and/or interest on such Indebtedness and are held in a collateral or
escrow account or similar arrangement to be applied for such purpose; provided
that such Indebtedness is permitted to be defeased under the terms thereof at
the time such cash is set aside or securities are purchased;
(p)    leases or subleases granted to others that do not materially interfere
with the ordinary course of business of the Company and its Restricted
Subsidiaries, taken as a whole;


134
119889268    

--------------------------------------------------------------------------------





(q)    Liens of lessors in any property subject to any operating lease,
including Liens arising from precautionary UCC financing statements or similar
filings made in respect of such leases;
(r)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Company or any Subsidiary or becomes a Subsidiary
of the Borrower; provided that such Liens were not created in contemplation of
such merger, consolidation or Investment and do not extend to any assets other
than those of the Person merged into or consolidated with the Company or such
Subsidiary or acquired by the Company or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.03(h);
(s)    Liens in favor of any Loan Party;
(t)    Liens securing reimbursement obligations with respect to bankers’
acceptances or letters of credit that encumber documents and other property
relating to such bankers’ acceptances or letters of credit and the products and
proceeds thereof; provided that the aggregate outstanding amount of all such
obligations secured by Liens in reliance on this clause (t) shall not exceed, at
the time of incurrence of such obligations (and after giving effect thereto),
the greater of (i) $100,000,000 and (ii) an amount equal to 2% of Consolidated
Total Assets at the time of such incurrence;
(u)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
(v)    Liens on cash or Cash Equivalents encumbering customary initial deposits
and margin deposits, and other Liens that are within the general parameters
customary in the industry and incurred in the ordinary course of business, in
each case, securing Indebtedness under Swap Contracts permitted pursuant to
Section 7.03(f); provided that aggregate outstanding amount of all Indebtedness
secured by Liens in reliance on this clause (v) shall not exceed, at the time of
incurrence of such Indebtedness (and after giving effect thereto), the greater
of (i) $50,000,000 and (ii) an amount equal to 1% of Consolidated Total Assets
at the time of such incurrence;
(w)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Restricted Subsidiaries in the ordinary course of business in accordance
with the past practices of the Company and its Restricted Subsidiaries prior to
the Closing Date;
(x)    Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement in connection with an Investment
permitted hereunder;
(y)    any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement; provided that such encumbrance or
restriction does not prohibit the granting of a Lien by a Loan Party on any
Collateral and any entity formed as part of such joint venture remains subject
to the provisions of this Agreement to the extent provided herein;
(z)    Liens on cash reserves securing Indebtedness of the Company and its
Subsidiaries in respect of surety bonds permitted by Section 7.03(o)(i);
provided that the aggregate amount of


135
119889268    

--------------------------------------------------------------------------------





all such deposits and cash reserves provided by the Company and its Subsidiaries
in respect of surety bonds permitted by Section 7.03(o)(i) shall not, at any
time, exceed $50,000,000;
(aa)    Liens on Collateral securing Indebtedness permitted by Section 7.03(r);
provided that such Liens are subject at all times to an intercreditor agreement
in form and substance required by Section 7.03(r); and
(bb)    other Liens; provided that the aggregate outstanding amount of all
Indebtedness or other obligations secured by Liens in reliance on this clause
(bb) shall not exceed, at the time of incurrence of such Indebtedness or
obligations (and after giving effect thereto), the greater of (i) $100,000,000
and (ii) an amount equal to 2% of Consolidated Total Assets at the time of such
incurrence.
7.02    Investments. Make or hold any Investments, except:
(a)    Investments in the form of Cash Equivalents;
(b)    advances to officers, directors and employees of the Company and
Restricted Subsidiaries for travel, entertainment, relocation and other matters
that are reasonably expected at the time of such advances ultimately to be
treated as expenses in accordance with GAAP;
(c)    (i) Investments by the Company and its Restricted Subsidiaries in their
respective Subsidiaries and joint ventures outstanding on the date hereof and
disclosed to the Lenders, (ii) additional Investments by the Company and its
Restricted Subsidiaries in Loan Parties and (iii) additional Investments by
Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties, other than, in the case of (i), (ii) and
(iii), Investments in Excluded Subsidiaries or Prohibited Subsidiaries;
(d)    Investments by the Company and its Restricted Subsidiaries in entities
other than their respective Subsidiaries existing on the date hereof and
disclosed to the Lenders;
(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(f)    Guarantees permitted by Section 7.03(e) and guarantees of obligations of
the Company or its Restricted Subsidiaries that do not constitute Indebtedness
that are otherwise permitted under this Agreement;
(g)    Permitted Acquisitions;
(h)    Investments made as part of the Foreign Finance Company Plan;
(i)    so long as no Default then exists or would result therefrom, other
Investments so long as the aggregate amount of such Investments at the time of
incurrence (after giving effect to such Investment) does not exceed the sum of
(i) the greater of (A) $500,000,000 and (B) an amount equal to 10% of
Consolidated Total Assets plus (ii) the Excess Cash Flow Basket for each fiscal


136
119889268    

--------------------------------------------------------------------------------





year ending after the Closing Date; provided that the Excess Cash Flow Basket
shall not be less than zero in any relevant fiscal year for purposes of this
clause (i);
(j)    stock, obligations or securities received in satisfaction of judgments;
(k)    [Reserved];
(l)    Swap Contracts permitted pursuant to Section 7.03(f);
(m)    loans to employees and officers of the Company or a Restricted Subsidiary
made in the ordinary course of business not to exceed $2,000,000 in the
aggregate at any one time outstanding in respect of the Company and all
Restricted Subsidiaries taken together;
(n)    Investments made by the Company or its Restricted Subsidiaries consisting
of consideration received in connection with a Disposition permitted by Section
7.05;
(o)    Investments of a Person or any of its Subsidiaries existing at the time
such Person becomes a Restricted Subsidiary of the Company or at the time such
Person merges or consolidates with the Company or any of its Restricted
Subsidiaries, in either case, in compliance with this Agreement; provided that
such Investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary
of the Company or such merger or consolidation; and
(p)    repurchases of any Indebtedness to the extent such repurchase is
permitted by this Agreement.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    the Senior Notes Indebtedness;
(c)    Indebtedness in respect of Permitted Standalone Letters of Credit;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any Permitted Refinancing thereof;
(e)    (i) Guarantees of the Company or any Loan Party in respect of
Indebtedness otherwise permitted hereunder of the Company or any other Loan
Party and (ii) Guarantees of any Restricted Subsidiary that is not a Loan Party
in respect of Indebtedness otherwise permitted hereunder of any other Restricted
Subsidiary that is not a Loan Party;
(f)    obligations (contingent or otherwise) of the Company or any Restricted
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation; and (ii) in the case of any Secured
Hedge Agreement, such Swap Contract


137
119889268    

--------------------------------------------------------------------------------





does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
(g)    (i) Indebtedness in respect of capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness, together with the aggregate amount of
all Indebtedness outstanding pursuant to subclause (ii) of this clause (g),
outstanding at the time of such incurrence (after giving effect to such
Indebtedness) shall not exceed an amount equal to 10% of Consolidated Total
Assets at the time of such incurrence; and (ii) Permitted Refinancings of
Indebtedness incurred pursuant to the foregoing subclause (i) of this clause
(g);
(h)    Indebtedness of any Person that becomes a Restricted Subsidiary of the
Company after the date hereof pursuant to a Permitted Acquisition, which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Company (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Company) and any Permitted Refinancings
thereof; provided that immediately after giving effect to the incurrence of any
such Indebtedness, the Company will be in compliance, calculated on a Pro Forma
Basis pursuant to Section 1.10, with the financial covenants set forth in
Section 7.11;
(i)    (i) Indebtedness (which may be secured or unsecured) of Foreign
Restricted Subsidiaries; provided, however, and subject to other applicable
restrictions under Section 6.12, that the aggregate amount of all such
Indebtedness, together with the aggregate amount of all Indebtedness outstanding
pursuant to subclause (ii) of this clause (i), outstanding at the time of such
incurrence shall not exceed the greater of (A) the greater of (x) $100,000,000
and (y) an amount equal to 2% of Consolidated Total Assets at the time of such
incurrence and (B) an amount equal to the maximum amount of Indebtedness that
would not cause the Foreign Leverage Ratio to exceed 3.50 to 1.00 calculated on
a Pro Forma Basis pursuant to Section 1.10; and (ii) Permitted Refinancings of
Indebtedness incurred pursuant to the foregoing subclause (i) of this clause
(i);
(j)    unsecured Indebtedness; provided, however, that (i) immediately after
giving effect to the incurrence of any such Indebtedness, the Company will be in
compliance, calculated on a Pro Forma Basis pursuant to Section 1.10, with the
financial covenants set forth in Section 7.11, (ii) such Indebtedness shall not
mature earlier than the date that is 91 days after the latest Maturity Date;
provided that any such Indebtedness consisting of a customary bridge facility
shall be deemed to satisfy this requirement so long as such Indebtedness
automatically converts into long-term debt which satisfies this clause (ii), and
(iii) such Indebtedness shall not be subject to any financial covenant which is
more restrictive than the financial covenants in the Loan Documents at the time
of the incurrence of such Indebtedness;
(k)    Indebtedness (which is unsecured if owed by a Loan Party) owed (i) to a
Loan Party or (ii) to any other Restricted Subsidiary to the extent such
Indebtedness is permitted as an Investment pursuant to Section 7.02;
(l)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds in the ordinary


138
119889268    

--------------------------------------------------------------------------------





course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;
(m)    indemnification, adjustment of purchase price, earnout or similar
obligations (including any Earnout Obligations), in each case, on customary
terms incurred or assumed in connection with any Permitted Acquisition or
permitted Disposition of any business or assets of any Restricted Subsidiary or
Equity Interests of a Restricted Subsidiary;
(n)    customer deposits and advance payments received in the ordinary course of
business;
(o)    (i) obligations of any Borrower and or Restricted Subsidiary under the
Surety Credit Documents so long as such obligations remain subject to the terms
of the Intercreditor Agreement, and (ii) other Surety Bond Obligations
(including Surety Bond Obligations of any Person that are assumed or acquired in
connection with a Permitted Acquisition); provided that Surety Bond Obligations
incurred under this clause (ii) for which the related Liens have not been
terminated or made subject to an Intercreditor Agreement within 270 days (or
such longer period as may be approved by the Administrative Agent) of the
incurrence (or assumption or acquisition, as applicable) therefor may not exceed
$200,000,000 in the aggregate;
(p)    Indebtedness constituting reimbursement obligations with respect to
letters of credit, bankers’ acceptances, bank guarantees and similar
obligations; provided, however, that the aggregate principal amount of all
Indebtedness incurred in reliance on this clause (p) shall not exceed, at the
time of such incurrence (and after giving effect thereto), the greater of (i)
$100,000,000 and (ii) an amount equal to 2% of Consolidated Total Assets at the
time of such incurrence;
(q)    any repurchase or indemnification obligations arising as a result of any
breach of any covenant or representation made as part of any Permitted
Receivables Transaction;
(r)    Indebtedness in the form of secured notes and/or term loans (and/or
commitments in respect thereof) issued or incurred by the Borrowers in lieu of
Incremental Increases (such notes or loans, “Incremental Equivalent
Indebtedness”); provided that, subject, where applicable, to Section 1.13, (i)
the aggregate initial principal amount of any Incremental Equivalent
Indebtedness shall not exceed the Incremental Facilities Limit (after giving
effect to such Incremental Equivalent Indebtedness and any Incremental Increase
incurred concurrently therewith), (ii) any Incremental Equivalent Indebtedness
shall be in an aggregate amount of not less than $25,000,000 or any whole
multiple of $5,000,000 in excess thereof or, if less, the entire remaining
amount of the Incremental Facilities Limit, (iii) any Incremental Equivalent
Indebtedness that is secured shall be secured only by the Collateral and on a
pari passu basis with the Collateral securing the Obligations and subject to an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent, which such intercreditor agreement shall provide that any
Liens securing such Incremental Equivalent Indebtedness shall rank no higher in
priority than the Liens securing the Term Loans, (iv) the weighted average life
to maturity of such Incremental Equivalent Indebtedness shall be no shorter than
the remaining weighted average life to maturity of the then existing Term Loans,
(v) such Incremental Equivalent Indebtedness shall not mature earlier than the
latest Maturity Date; provided that any Incremental Equivalent Indebtedness
consisting of a customary bridge facility shall be deemed to satisfy this
requirement so long as such Incremental Equivalent Indebtedness automatically
converts into long-term debt which satisfies this clause (v), (vi) no
Incremental


139
119889268    

--------------------------------------------------------------------------------





Equivalent Indebtedness may be guaranteed by any Person that is not a Loan Party
or secured by any assets other than the Collateral, (vii) no Incremental
Equivalent Indebtedness shall contain any financial performance “maintenance”
covenants (whether stated as a covenant, default or otherwise, although
“incurrence-based” financial tests may be included) (other than any financial
performance “maintenance” covenant that is only applicable after the latest
Maturity Date), (viii) such Incremental Equivalent Indebtedness shall be on
terms and conditions (other than pricing, rate floors, discounts, fees, premiums
and optional prepayment or redemption provisions) that in the good faith
determination of the Borrowers are not materially less favorable (when taken as
a whole) to the Borrowers than the terms and conditions of the Loan Documents
and the Senior Notes Documents (in each case, when taken as a whole) and (ix) no
Default shall exist on the date such Indebtedness is incurred immediately prior
to or after giving effect thereto or from the application of the proceeds
thereof and, after giving effect to the incurrence of such Indebtedness and any
transaction to be consummated using the proceeds thereof and assuming that all
commitments in respect thereof are fully drawn at such time, the Company and its
Restricted Subsidiaries shall be in compliance, calculated on a Pro Forma Basis
pursuant to Section 1.10, with the covenants set forth in Section 7.11; and
(s)    other Indebtedness; provided, however, that the aggregate outstanding
principal amount of all Indebtedness incurred in reliance on this clause (s)
shall not exceed, at the time of such incurrence (and after giving effect
thereto), the greater of (i) $100,000,000 and (ii) an amount equal to 2% of
Consolidated Total Assets at the time of such incurrence.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom and all representations and warranties
hereunder would remain true and correct after giving effect to such
transactions:
(a)    any Restricted Subsidiary may merge into or consolidate with (i) the
Company; provided that the Company shall be the continuing or surviving Person,
or (ii) any one or more other Restricted Subsidiaries; provided that when any
Subsidiary Guarantor is merging into or consolidating with another Restricted
Subsidiary that is not a Subsidiary Guarantor, the Subsidiary Guarantor shall be
the continuing or surviving Person (unless simultaneously with the consummation
of the closing of such merger or consolidation the Restricted Subsidiary shall
become a Subsidiary Guarantor  in which case the Restricted Subsidiary may be
permitted to be the continuing or surviving Person);
(b)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Company or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be the Company or another Loan
Party;
(c)    in connection with any Permitted Acquisition, any Restricted Subsidiary
of the Company may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided that (i) the Person
surviving such merger or consolidation shall be a Restricted Subsidiary of the
Company and (ii) in the case of any such merger or consolidation to which any
Subsidiary Guarantor is a party, the Subsidiary Guarantor shall be the
continuing or


140
119889268    

--------------------------------------------------------------------------------





surviving Person (unless simultaneously with the consummation of the closing of
such merger or consolidation the other merging or consolidating Person shall
become a Subsidiary Guarantor and shall deliver all of the documentation
required by Section 6.12(d), in which case such merging or consolidating Person
may be permitted to be the continuing or surviving Person); and
(d)    each of the Company and any of its Restricted Subsidiaries may merge into
or consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that such merger or consolidation is a permitted
Investment under Section 7.02(g) or (i) (and, if under Section 7.02(i), such
merger or consolidation is part of a transaction or series of transactions that
would satisfy the requirements set forth in the definition of “Permitted
Acquisition”, if such merger or consolidation were an Acquisition, and does not
conflict with any other provision of this Agreement) and provided further,
however, that in each case, immediately after giving effect thereto (i) in the
case of any such merger or consolidation to which the Company is a party, the
Company is the surviving Person and (ii) in the case of any merger or
consolidation to which the Company is not a party, (A) the Person surviving such
merger or consolidation shall be a Restricted Subsidiary and (B) in the case of
any such merger or consolidation to which any Subsidiary Guarantor is a party,
the Subsidiary Guarantor shall be the continuing or surviving Person (unless
simultaneously with the consummation of the closing of such merger or
consolidation the other merging or consolidating Person shall become a
Subsidiary Guarantor and shall deliver all of the documentation required by
Section 6.12(d), in which case such merging or consolidating Person may be
permitted to be the continuing or surviving Person).
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete, worn out, excess, surplus or idle property or
property no longer used in the business of such Person, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory in the ordinary course of business;
(c)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(d)    Dispositions of property by any Restricted Subsidiary to the Company or
to a Restricted Subsidiary (other than an Excluded Subsidiary or a Prohibited
Subsidiary); provided that if the transferor of such property is a Loan Party,
the transferee thereof must either be the Company or another Loan Party;
(e)    Dispositions permitted by Section 7.04;
(f)    Dispositions made as part of the Foreign Finance Company Plan;
(g)    Dispositions by the Company and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05; provided that at the time of such
Disposition, (i) no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in


141
119889268    

--------------------------------------------------------------------------------





reliance on this clause (g) (after giving effect to such Disposition) after the
Closing Date shall not exceed an amount equal to (x) 35% of Consolidated Total
Assets at the time of such Disposition minus (y) the aggregate book value of any
Specified Mexican Pipeline Assets and (iii) the aggregate book value of all
property Disposed of in reliance on this clause (g) (after giving effect to such
Disposition) after the Closing Date in a single Disposition transaction shall
not exceed an amount equal to (x) 20% of Consolidated Total Assets at the time
of such Disposition minus (y) the aggregate book value of any Specified Mexican
Pipeline Assets; provided further that no Disposition under this clause (g) may
be made to any Excluded Subsidiary or any Prohibited Subsidiary;
(h)    non-exclusive licenses or sublicenses of IP Rights in the ordinary course
of business and substantially consistent with past practice, and leases or
subleases granted to others that do not materially interfere with the ordinary
course of business of the Company or any of its Restricted Subsidiaries;
(i)    Dispositions of non-core assets acquired in a Permitted Acquisition by
the Company or any of its Restricted Subsidiaries within 18 months of such
Permitted Acquisition; provided that such non-core assets, in the aggregate, do
not exceed 40% of the consolidated net assets (measured using the definition of
“Consolidated Net Assets” mutatis mutandis and measured as of the date of such
Permitted Acquisition) acquired pursuant to such Permitted Acquisition;
(j)    any settlement of or payment in respect of, or series of settlements or
payments in respect of, any property or casualty insurance claim or any
condemnation proceeding relating to any asset of the Company or any of its
Restricted Subsidiaries;
(k)    Dispositions of property constituting the making of Investments permitted
under Section 7.02 and Dispositions of property constituting the making of
Restricted Payments permitted by Section 7.06;
(l)    (i) the sale of past due accounts receivable in the ordinary course of
business consistent with the practices of similarly situated companies and (ii)
Dispositions made as part of a Permitted Receivables Transaction; and
(m)    Sale Leaseback Transactions permitted by Section 7.17.
provided, however, that any Disposition pursuant to clauses (a) through (m)
shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:
(a)    each Restricted Subsidiary may make Restricted Payments to the Company,
any other Loan Party and any other Person that owns an Equity Interest in such
Restricted Subsidiary, ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;


142
119889268    

--------------------------------------------------------------------------------





(b)    the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
(c)    the Company and each Restricted Subsidiary may purchase, redeem or
otherwise acquire Equity Interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common Equity Interests;
(d)    the Company may make Restricted Payments, so long as the Consolidated
Leverage Ratio shall be less than 2.50 to 1.00, calculated on a Pro Forma Basis
pursuant to Section 1.10 after giving effect to any Indebtedness incurred or to
be incurred in connection with such Restricted Payment;
(e)    the Company may make Restricted Payments, if after giving effect thereto
the aggregate amount of Restricted Payments paid or made after the Closing Date
would be less than the sum of $350,000,000 plus 50% of Consolidated Net Income
(or minus 50% if negative) for each fiscal year ending on or after December 31,
2018 plus 100% of the net cash proceeds received by the Company with respect to
the sale or issuance of any Equity Interest in the Company after the Closing
Date (other than any proceeds described in the foregoing clause (c) or any
proceeds used for Capital Expenditures); and
(f)    each Restricted Subsidiary may make Restricted Payments as part of the
Foreign Finance Company Plan.
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by it on the
Closing Date and any business or activities which are similar, related or
incidental thereto.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Company, whether or not in the ordinary course of
business; provided that the foregoing restriction shall not apply to (a) the
transactions contemplated by the Loan Documents; (b) payment of reasonable
compensation to officers and employees for services actually rendered to
Borrowers or their respective Subsidiaries; (c) payment of customary directors’
fees and indemnities; (d) transactions with Affiliates that were consummated
prior to the date hereof and are set forth on Schedule 7.08; (e) transactions
with Affiliates upon fair and reasonable terms and are no less favorable to the
Company or such Restricted Subsidiary than the Company or such Restricted
Subsidiary would obtain in a comparable arm’s length transaction with a Person
not an Affiliate of the Company or such Restricted Subsidiary, and (f)
transactions between or among the Loan Parties and their Restricted Subsidiaries
subject to compliance by such Subsidiaries with the other requirements of
Article VII.
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that (a)
limits the ability (i) of any Restricted Subsidiary to make Restricted Payments
to the Company or any other Loan Party or to otherwise transfer property to the
Company or any other Loan Party, except in each case for any agreement in effect
on the date hereof and set forth on Schedule 7.09, (ii) of any Restricted
Subsidiary to Guarantee the Indebtedness of the Company or any other Borrower or
(iii) of the Company or any


143
119889268    

--------------------------------------------------------------------------------





Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure the
Obligations; provided, however, that this Section 7.09 shall not prohibit any
restriction or requirement existing under or by reason of (i) applicable Law,
(ii) any agreement relating to secured Indebtedness permitted under Section
7.03(g) to the extent relating to the property financed by or the subject of
such Indebtedness, (iii) any agreement relating to secured Indebtedness
permitted under Section 7.03(h) if such agreement (x) exists at the time the
applicable Person becomes a Subsidiary of the Company, (y) is not entered into
solely in contemplation of such Person’s becoming a Subsidiary of the Company
and (z) does not extend to the assets of any Person other than the Person
becoming a Subsidiary of the Company, (iv) any negative pledge or restriction on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 if the
terms of such Indebtedness expressly permit Liens for the benefit of the Lenders
with respect to the Obligations on a senior basis and do not require that such
holders of such Indebtedness be secured by such Liens equally and ratably, (v)
customary non-assignment provisions with respect to leases or licensing
agreements entered into by any Borrower or any of its Subsidiaries, (vi)
customary restrictions contained in an agreement related to the sale of property
(to the extent such sale is permitted pursuant to Section 7.05) that limit the
transfer of such property pending the consummation of such sale, (vii) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of a business, (viii) customary provisions in joint venture agreements or
other similar agreements applicable to joint ventures, (ix) customary
restrictions contained in Indebtedness incurred pursuant to Section 7.03(i)
(provided that such restrictions (A) are not, taken as a whole, materially more
restrictive (as determined by the Company in good faith) than similar
restrictions contained in this Agreement and (B) are applicable only to Foreign
Subsidiaries), (x) applicable Law, or (xi) customary restrictions on cash or
other deposits or net worth imposed by customers, suppliers or landlords or
required by insurance, surety or bonding companies, in each case, under
contracts entered into in the ordinary course of business. 
7.10    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
(b)    Directly, or to any Loan Party’s knowledge, indirectly, use the proceeds
of any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions to the extent in violation of applicable Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
applicable Sanctions.
(c)    Directly, or to any Loan Party’s knowledge, indirectly use the proceeds
of any Credit Extension for any purpose which would breach any Anti-Corruption
Law or any Anti-Money Laundering Law.


144
119889268    

--------------------------------------------------------------------------------





7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3.00 to 1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than 3.50 to 1.00.
Notwithstanding the foregoing, if a Permitted Acquisition or series of Permitted
Acquisitions with aggregate consideration of more than $100,000,000 occurs
during a fiscal quarter ending on or after the Closing Date, the Company shall
have the right to permit the Consolidated Leverage Ratio to exceed 3.50 to 1.00
during such fiscal quarter and the subsequent four fiscal quarters (such five
fiscal quarters, an “Elevated Ratio Period”) so long as (i) the Consolidated
Leverage Ratio does not exceed 4.00 to 1.00 at any time during the Elevated
Ratio Period, (ii) such right is not exercised more than two times during the
term of this Agreement and (iii) there is at least one fiscal quarter between
Elevated Ratio Periods during which the Consolidated Leverage Ratio is not in
excess of 3.50 to 1.00 at any time.
7.12    [Reserved.]
7.13    Amendments of Organization Documents. Amend any of its Organization
Documents, except for amendments that do not affect (a) the Company or such
Restricted Subsidiary’s right and authority to enter into and perform its
obligations under the Loan Documents to which it is a party, (b) the perfection
of the Administrative Agent’s lien in any of the Collateral or (c) the authority
and obligation of the Company or such Restricted Subsidiary to perform and pay
the Obligations.
7.14    Accounting Changes. Make any (a) significant change in accounting
policies or reporting practices, except as required by Law or GAAP, or (b)
change in its fiscal year.
7.15    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, the Senior Notes
Indebtedness or any Indebtedness incurred pursuant to Section 7.03(j), except
(a) the prepayment, redemption or repurchase (not in violation of the
subordination terms thereof) of any such Indebtedness, so long as after giving
pro forma effect to such prepayment, redemption or repurchase, no Default shall
exist or would result therefrom and the Available Liquidity will not be less
than $50,000,000 and (b) any Permitted Refinancing of any Senior Notes
Indebtedness or any Indebtedness incurred pursuant to Section 7.03(j).
7.16    Amendment, Etc. of Indebtedness.
(a)    Amend, modify or change in any manner any term or condition of any Senior
Notes Indebtedness or any Indebtedness set forth in Schedule 7.03, except for an
amendment, modification or change that complies with the requirements of the
definition of Permitted Refinancing.
(b)    Amend or modify any of the terms of the Indemnity Agreement if such
amendment or modification would add or change any terms in a manner adverse to
the Lenders; provided that this Section 7.16 shall not prohibit the issuance of
Bonds (as defined in the Indemnity Agreement),


145
119889268    

--------------------------------------------------------------------------------





the joinder of or other change in any parties to the Surety Credit Documents in
accordance with their terms or any amendment or modifications which do not
require the consent of any Loan Party or Subsidiary.
7.17    Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred (any such arrangement a “Sale Leaseback Transaction”); provided that
the Company or any Restricted Subsidiary may enter into Sale Leaseback
Transactions for equipment or real property so long as (i) no Default exists at
the time of consummation of such Sale Leaseback Transaction and (ii) the
aggregate fair market value of all equipment and real property sold by the
Company and its Restricted Subsidiaries pursuant to a Sale Leaseback Transaction
in any fiscal year does not exceed $10,000,000; provided further that, for the
avoidance of doubt, this Section 7.17 shall not prohibit Indebtedness in respect
of capital leases that would otherwise be permitted to be incurred pursuant to
Section 7.03(g).
7.18    Designation of Senior Debt. Designate any Indebtedness (other than the
Indebtedness under the Loan Documents) of the Company or any of its Restricted
Subsidiaries as “Designated Senior Debt” (or any similar term) under, and as
defined in, any documentation evidencing any other Indebtedness of the Company
or any of its Restricted Subsidiaries in which such concept is applicable.
7.19    Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, (e) the incurrence of Liens permitted under Section
7.01, (f) the making of Investments permitted under Section 7.02, (g) the
incurrence of Indebtedness permitted under Section 7.03, (h) businesses or
activities of a type engaged in prior to the Closing Date and (i) businesses or
activities incidental to the businesses or activities described in clauses (a)
through (h) of this Section and within the scope of operations as of the Closing
Date.
7.20    Excluded Subsidiaries. In the case of Excluded Subsidiaries, engage in
any business activity or own any assets, except as set forth on Schedule
6.12(f).
7.21    Operations of US Holdco and Luxco. Permit US Holdco or Luxco to (i) own
any material assets other than, in the case of US Holdco, the FFC Notes, one or
more deposit accounts maintained in connection with the Foreign Finance Company
Plan (and the assets held on deposit therein), the TPEC and 100% of the Equity
Interests of Luxco and, in the case of Luxco, the FFC Notes, one or more deposit
accounts maintained in connection with the Foreign Finance Company Plan (and the
assets held on deposit therein) and the TPEC or (ii) engage in any business
activity other than activities customary for special purpose vehicles engaging
in transactions of the type contemplated by the Foreign Finance Company Plan.


146
119889268    

--------------------------------------------------------------------------------






ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01    Events of Default. Any of the following shall constitute an “Event of
Default”:
(a)    Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan due on the final maturity date thereof or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, (ii) pay within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder, or any
amount of principal of any Term Loan due on the dates specified in Section 2.07
(other than the final maturity date thereof), or (iii) pay within five Business
Days after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)    Specific Covenants. (i) Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02(a), 6.02(e),
6.03(a), 6.03(b), 6.05 (in respect of any Loan Party), 6.10, 6.11, 6.12 or 6.16
or Article VII; or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days following the earlier to occur of (i) the date a
Responsible Officer obtains knowledge of such failure and (ii) the date that a
Responsible Officer receives notice from the Administrative Agent of such
failure; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Company or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and penal sums under any surety bond and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Company


147
119889268    

--------------------------------------------------------------------------------





or any Restricted Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Company or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by the Company or
such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount; or
(f)    Insolvency Proceedings, Etc. The Company or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Company or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
(h)    Judgments. There is entered against the Company or any Restricted
Subsidiary (i) one or more final judgments or orders for the payment of money in
an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer meets the requirements set forth in Section 6.07, has
been notified of the potential claim and does not dispute coverage), or (ii) any
one or more non-monetary final judgments that have, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company or any Restricted Subsidiary under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
during any period of twelve consecutive months in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability


148
119889268    

--------------------------------------------------------------------------------





of any Loan Document; or any Loan Party or US Holdco denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Collateral Document after
delivery thereof pursuant to Section 4.01 or 6.12 shall for any reason (other
than pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    Default under Indemnity Agreement. There shall occur a Default under, and
as defined in, the Indemnity Agreement and the Company (as defined in the
Indemnity Agreement) shall have exercised any remedies in respect thereof; or
(m)    Invalidity of Intercreditor Agreement. Any material provision of any
Intercreditor Agreement shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against the
Surety party thereto.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section


149
119889268    

--------------------------------------------------------------------------------





8.02), any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and BA Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer arising under the Loan Documents and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and BA Fees and interest on the Loans, L/C
Borrowings and other Obligations arising under the Loan Documents, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and Obligations in the
nature of drawn and unreimbursed amounts under Secured Permitted Standalone
Letters of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks,
the Cash Management Banks and the PSLOC Banks in proportion to the respective
amounts described in this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuer and to the
PSLOC Banks, to Cash Collateralize that portion of L/C Obligations and
outstanding Secured Permitted Standalone Letters of Credit comprised of the
aggregate undrawn amount of Letters of Credit, Bankers’ Acceptances and Secured
Permitted Standalone Letters of Credit to the extent not otherwise Cash
Collateralized by the Company pursuant to Sections 2.03 and 2.16 and the terms
of such Secured Permitted Standalone Letters of Credit, ratably among the L/C
Issuers and the PSLOC Banks in proportion to the respective amounts described in
this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(d) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit or Bankers’ Acceptances pursuant
to clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit or Bankers’ Acceptances as they occur. If any amount remains on deposit
as Cash Collateral after all Letters of Credit and Bankers’ Acceptances have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements, Secured Hedge Agreements and Secured Permitted Standalone Letters of
Credit shall be excluded


150
119889268    

--------------------------------------------------------------------------------





from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank,
Hedge Bank or PSLOC Bank, as the case may be. Each Cash Management Bank, Hedge
Bank or PSLOC Bank not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX.
ADMINISTRATIVE AGENT


9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank, a potential Cash Management Bank and a potential PSLOC
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor


151
119889268    

--------------------------------------------------------------------------------





or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company, a Lender or the L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth


152
119889268    

--------------------------------------------------------------------------------





in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit or Bankers’ Acceptance, that by its terms must be fulfilled to
the satisfaction of a Lender or the L/C Issuer, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the L/C Issuer
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit or Bankers’ Acceptance. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor, which shall be a bank (a) with an
office in the United States, or an Affiliate of any such bank with an office in
the United States, and (b) prior to an Event of Default pursuant to Sections
8.01(a) or (f) approved by the Company. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/


153
119889268    

--------------------------------------------------------------------------------





C Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Section 3.01(g) and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of such resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring Administrative Agent was acting as Administrative Agent
and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including (A) acting
as collateral agent or otherwise holding any collateral security on behalf of
any of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
and bankers’ acceptances in substitution for the Letters of Credit and Bankers’
Acceptances, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit or
Bankers’ Acceptances. Notwithstanding the foregoing, so long as another Lender
is willing to act as a swing line lender, such successor shall not be required
to succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Swing Line Lender. Notwithstanding the foregoing, so long
as another L/C Issuer is willing to and has satisfied the provisions of clause
(c) of the preceding sentence, such successor shall not be required to succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer nor satisfy the requirements of such clause (c).
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and


154
119889268    

--------------------------------------------------------------------------------





information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Co-Syndication Agents, Co-Documentation Agents, the Joint Lead
Arrangers or Joint Bookrunners listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim; Credit Bidding. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i), (j) and (k), 2.09, 2.10(b) and 10.04) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
2.10(b) and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.


155
119889268    

--------------------------------------------------------------------------------





The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (i) of Section 10.01), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.
9.10    Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank, a potential Hedge Bank and a potential PSLOC Bank) and the
L/C Issuer irrevocably authorize the Administrative Agent, at its option and in
its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the occurrence of the
Facility Termination Date, (ii) that is sold or otherwise Disposed of or to be
sold or otherwise Disposed as part of or in connection with any sale or other
Disposition permitted hereunder or under any other Loan Document to a Person
that


156
119889268    

--------------------------------------------------------------------------------





is not a Loan Party, or (iii) if approved, authorized or ratified in writing in
accordance with Section 10.01;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i);
(c)    to release any Subsidiary Guarantor from its obligations under the Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder (including any release of Subsidiary Guarantor deemed to be
an Unrestricted Subsidiary pursuant to Section 6.12(i));
(d)    if any Incremental Term Loans or any loans made under an Incremental
Revolving Tranche are intended to rank junior in right of payment and/or in
respect of lien priority as to the Collateral with the outstanding Loans or if
any Incremental Equivalent Indebtedness is incurred, to enter into an
intercreditor agreement (or amend, supplement or modify an existing
intercreditor agreement) as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent, to effect the terms of any such Incremental
Term Loans, loans under an Incremental Revolving Tranche or Incremental
Equivalent Indebtedness; and
(e)    enter into, perform its obligations under and amend, supplement, modify
or replace the Indemnity Agreement or the Intercreditor Agreement, or enter into
similar arrangements as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10. In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrowers’ expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
9.11    Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letter of Credit. No Cash Management Bank, Hedge Bank or
PSLOC Bank that obtains the benefit of the provisions of Section 8.03, the
Subsidiary Guaranty or any Collateral by virtue of the provisions hereof or of
the Subsidiary Guaranty or any Collateral Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Subsidiary Guaranty or any Collateral Document) other than in its capacity
as a Lender, the L/C Issuer or the Administrative Agent and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under


157
119889268    

--------------------------------------------------------------------------------





Secured Cash Management Agreements, Secured Hedge Agreements and Secured
Permitted Standalone Letters of Credit unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank, Hedge Bank or PSLOC Bank, as the case may be.
9.12    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding subsection (a), such


158
119889268    

--------------------------------------------------------------------------------





Lender further (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of any Borrower or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).
ARTICLE X.
MISCELLANEOUS


10.01    Amendments, Etc. Subject to Section 3.03(c) and the last paragraph of
this Section 10.01, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Company or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and the Company or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
(a)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(b)    extend or increase any Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document (except as expressly provided in Section 2.18) without the written
consent of each Lender entitled to such payment;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest, Letter of Credit Fees or BA Fees at
the Default Rate or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;
(e)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
Section 2.05 in a manner that would alter the order of application of any
prepayments of Term Loans without the written consent of each Term Loan Lender;


159
119889268    

--------------------------------------------------------------------------------





(f)    change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than as provided in
subclause (ii) of this clause (f)), without the written consent of each Lender
or (ii) the definition of “Required (USD) Lenders”, “Required (MC) Lenders” or
“Required Term Loan Lenders” without the written consent of each Committed (USD)
Lender, each Committed (MC) Lender or each Term Loan Lender, as the case may be;
(g)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required (USD) Lenders, in the case of the Committed
(USD) Facility, the Required (MC) Lenders, in the case of the Committed (MC)
Facility, or the Required Term Loan Lenders, in the case of the Term Loan
Facility;
(h)    release all or substantially all of the Collateral in any transaction or
series of related transactions without the written consent of each Lender; or
(i)    release all or substantially all of the value of the Subsidiary Guaranty
without the written consent of each Lender, except to the extent the release of
any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit or Bankers’ Acceptance issued or to be
issued by it; (ii) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender or all Lenders or each affected Lender under
a Facility may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (x) no Commitment of any Defaulting Lender may
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender or all Lenders or each affected Lender under a Facility that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender. In addition, notwithstanding the
foregoing, (1) this Agreement may be amended with the written consent of the
Administrative Agent, the Company and the Incremental Lenders providing the
relevant Incremental Increase to permit the Incremental Amendment in accordance
with Section 2.15 and (2) the Letter of Credit Sublimit and the Swing Line
Sublimit may be increased by the L/C Issuer or the Swing Line Lender, as
applicable, in accordance with Section 2.15(d) without the consent of any
Lender.


160
119889268    

--------------------------------------------------------------------------------





Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrowers acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrowers shall be permitted to amend, modify
or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent or Bank of America, in its
capacity as an L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender or L/C Issuer, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


161
119889268    

--------------------------------------------------------------------------------





Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, e-mail or other communication is not sent during the
normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Borrower, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the


162
119889268    

--------------------------------------------------------------------------------





“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


163
119889268    

--------------------------------------------------------------------------------





10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall, jointly and severally, pay (i)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (limited in respect of legal fees to
reasonable fees, charges and disbursements of counsel to the Administrative
Agent, and of a single regulatory counsel and single local counsel in each
appropriate jurisdiction which may include a special counsel acting in multiple
jurisdictions), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by the L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit, Bankers’ Acceptance or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (limited in respect of legal fees to the fees, charges and
disbursements of one counsel and one local counsel and one applicable regulatory
counsel in each relevant jurisdiction for the Administrative Agent and one
counsel and one local counsel and one applicable regulatory counsel in each
relevant jurisdiction for the Lenders (and, in the case of a conflict of
interest, one additional counsel to all such affected Lenders similarly
situated, taken as a whole)), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit or Bankers’ Acceptances issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans, Letters of Credit or
Bankers’ Acceptances.
(b)    Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of counsel),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01), (ii)
any Loan, Letter of Credit or Bankers’ Acceptance or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit or Bankers’ Acceptance if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of its Subsidiaries (other than any such
presence, alleged presence, release or Environmental Liability resulting solely
from acts or omissions by Persons other than any Borrower or any of its
Subsidiaries after the Administrative Agent sells the applicable property
pursuant to a


164
119889268    

--------------------------------------------------------------------------------





foreclosure or has accepted a deed in lieu of foreclosure), or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (w) relate to the
matters referred to in Sections 3.01, 3.04 or 3.05 (which Sections set forth the
sole remedies in respect of the matters set forth therein) or relate to any
other Taxes (other than Taxes that represent losses, claims, damages,
liabilities or related expenses arising from a non-Tax claim), (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee, (y) result from a claim brought by any Borrower or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Borrower or such
other Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise out
of, or in connection with, any proceeding that does not involve an act or
omission by a Borrower or any of its Affiliates that is brought by an Indemnitee
against any other Indemnitee (other than any proceeding against any Indemnitee
in its capacity or fulfilling its role as the Administrative Agent, an Arranger,
the L/C Issuer or any similar role); provided further that the reimbursement of
fees, charges and disbursements of counsel shall be limited to one counsel and
one local counsel and one applicable regulatory counsel in each relevant
jurisdiction for the Administrative Agent and one counsel and one local counsel
and one applicable regulatory counsel in each relevant jurisdiction for the
other Indemnitees (and, in the case of a conflict of interest, one additional
counsel to all such affected Indemnitees similarly situated, taken as a whole).
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, and no Indemnitee shall assert, and each
Indemnitee hereby waives, any claim against any Loan Party, in each case on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this


165
119889268    

--------------------------------------------------------------------------------





Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, Letter of
Credit or Bankers’ Acceptance or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than


166
119889268    

--------------------------------------------------------------------------------





the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous
assignments to related Approved Funds (determined after giving effect to such
assignments) that equal at least the amount specified in subsection (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default pursuant to Sections 8.01(a) or
8.01(f) has occurred and is continuing at the time of such assignment or (2) in
the case of an assignment of any Term Loan or unfunded Term Loan Commitment,
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Company shall be deemed to have consented to any such
assignment unless


167
119889268    

--------------------------------------------------------------------------------





it shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any unfunded Term Loan Commitment, any USD Commitment or any MC
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender or (ii) any Term Loan to a Person
that is not a Lender, an Affiliate of such Lender or an Approved Fund; and
(C)    the consent of the L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Committed (USD) Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of one or
more natural Persons).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Bankers’ Acceptances and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.


168
119889268    

--------------------------------------------------------------------------------





(vii)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower, the Administrative Agent, the Swing Line Lender or the
L/C Issuer, sell participations to any Person (other than a natural Person, or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of one or more natural Persons, a Defaulting Lender or the
Company or any of the Company’s Affiliates or Subsidiaries) (each, a
“Participant”) in, or enter into a swap or derivative transaction in respect of
all or a portion of, such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment(s) and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders and the L/C
Issuer shall continue to deal solely and directly with such Lender in connection
with such Lender's rights and obligations under this Agreement. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that


169
119889268    

--------------------------------------------------------------------------------





such Lender shall retain the sole right to enforce this Agreement and to approve
any amendment, modification or waiver of any provision of this Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant. Each Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations therein, including the requirements under Section 3.01(e)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the Lender
who sells the participation) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.06 and 10.13 as if it were an assignee under subsection (b) of this
Section and (B) shall not be entitled to receive any greater payment under
Sections 3.01 or 3.04, with respect to any participation, than the Lender from
whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 3.06 and Section 10.13 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, (i) if at any time
Bank of America assigns all of its USD Commitment and Loans under the Committed
(USD) Facility pursuant to subsection (b) above,


170
119889268    

--------------------------------------------------------------------------------





Bank of America may, (A) upon 30 days’ notice to the Company and the Committed
(USD) Lenders, resign as L/C Issuer and/or (B) upon 30 days’ notice to the
Company, resign as Swing Line Lender, and (ii) if at any time any other Lender
acting as an L/C Issuer assigns all of its USD Commitment and Loans under the
Committed (USD) Facility pursuant to subsection (b) above, such Lender may, upon
30 days’ notice to the Company and the Committed (USD) Lenders, resign as an L/C
Issuer. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be, or any other Lender as an L/C Issuer. If Bank of America or any other
Lender resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit and Bankers’ Acceptances outstanding and issued by it as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
(USD) Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(d)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed (USD) Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit and bankers’ acceptances in substitution
for the Letters of Credit and Bankers’ Acceptances, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America or such other retiring L/C Issuer, as the case may be, to effectively
assume the obligations of Bank of America or such other retiring L/C Issuer, as
the case may be, with respect to such Letters of Credit or Bankers’ Acceptances
issued by it.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.15(c) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Borrower and its obligations, this Agreement or payments hereunder, (g) on
a confidential basis to (i) any rating agency in


171
119889268    

--------------------------------------------------------------------------------





connection with rating the Company or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers or other market
identifiers with respect to the credit facilities provided hereunder, (h) with
the consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, (y)
becomes available to the Administrative Agent, any Lender, the L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Company or (z) is independently discovered or developed by a party
hereto without utilizing any Information received from the Company or violating
the terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary;
provided that, in the case of information received from the Company or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the obligations of such Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer or their respective Affiliates, irrespective of whether
or not such Lender, the L/C Issuer or such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Borrower may be contingent or unmatured or are owed to a branch or office
of such Lender, the L/C Issuer or such Affiliate different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the


172
119889268    

--------------------------------------------------------------------------------





Administrative Agent, the L/C Issuer and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Company and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent or the L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement and any other Loan Document, or any certificate delivered thereunder,
by fax transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document or certificate. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue


173
119889268    

--------------------------------------------------------------------------------





in full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied or any Letter of Credit or Bankers’
Acceptance shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If the Company is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender, or if any Lender is a Non-Consenting Lender (as defined below), then the
Company may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Company shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    in the case of any such assignment by a Non-Consenting Lender, the
assignee must have approved in writing the substance of the amendment, waiver or
consent which caused the assignor to be a Non-Consenting Lender; and
(e)    such assignment does not conflict with applicable Laws.


174
119889268    

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
For the purposes of this Section 10.13, a “Non-Consenting Lender” means (a) any
Lender that does not approve any consent, waiver or amendment that (i) requires
the approval of all Lenders or all affected Lenders in accordance with the terms
of Section 10.01 and (ii) has been approved by the Required Lenders, (b) any
Committed (USD) Lender that does not approve any consent, waiver or amendment
that (i) requires the approval of all Committed (USD) Lenders or all affected
Committed (USD) Lenders in accordance with the terms of Section 10.01 and (ii)
has been approved by the Required (USD) Lenders, (c) any Committed (MC) Lender
that does not approve any consent, waiver or amendment that (i) requires the
approval of all Committed (MC) Lenders or all affected Committed (MC) Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required (MC) Lenders or (d) any Term Loan Lender that does not approve any
consent, waiver or amendment that (i) requires the approval of all Term Loan
Lenders or all affected Term Loan Lenders in accordance with the terms of
Section 10.01 and (ii) has been approved by the Term Loan Lenders.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrowers, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
Notwithstanding anything in this Section 10.13 to the contrary, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Cash Collateral account in
amounts and pursuant to arrangements reasonably satisfactory to such L/C Issuer)
have been made with respect to such outstanding Letter of Credit and (ii) the
Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF


175
119889268    

--------------------------------------------------------------------------------





THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


176
119889268    

--------------------------------------------------------------------------------





10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between such Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) such Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arrangers
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent, any Arranger nor any Lender has any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent, any
Arranger or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
10.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each


177
119889268    

--------------------------------------------------------------------------------





Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Borrower in accordance with the Act. Each
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” rules and regulations and Anti-Money
Laundering Laws, including the Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent, any Lender
or any L/C Issuer hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, of any sum adjudged
to be so due in the Judgment Currency, the Administrative Agent, such Lender or
such L/C Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent, any Lender or any L/C Issuer from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, against such loss. If the amount
of the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent, any Lender or any L/C Issuer in such currency, the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, agrees
to return the amount of any excess to such Borrower (or to any other Person who
may be entitled thereto under applicable law).
10.20    Designation as Senior Debt. All Obligations shall be “Designated Senior
Indebtedness” (or any similar term) for purposes of and as defined in any
documentation evidencing any other Indebtedness of the Company or any of its
Restricted Subsidiaries in which such concept is applicable.
10.21    Keepwell. Each Borrower that is a Qualified ECP Guarantor at the time
the joint and several liability under Section 2.14, the Subsidiary Guaranty or
the grant of the security interest under the Loan Documents, in each case, by
any Specified Loan Party, becomes effective with respect to any Swap Obligation
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
(including the Subsidiary Guaranty) to which it is a party in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Borrower’s
obligations and undertakings under this Section 10.21 voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Borrower that is a
Qualified ECP Guarantor under this Section 10.21 shall remain in full force and
effect until the Obligations have been indefeasibly paid and performed in full
and all


178
119889268    

--------------------------------------------------------------------------------





Commitments terminated. Each Borrower that is a Qualified ECP Guarantor intends
this Section 10.21 to constitute, and this Section 10.21 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.
10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or L/C Issuer that is an
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.23    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit


179
119889268    

--------------------------------------------------------------------------------





Support) from such Covered Party will be effective to the same extent as the
transfer would be effective under the U.S. Special Resolution Regime if the
Supported QFC and such QFC Credit Support (and any such interest, obligation and
rights in property) were governed by the laws of the United States or a state of
the United States. In the event a Covered Party or a BHC Act Affiliate of a
Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Loan Documents that might otherwise apply to
such Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.
(b)    As used in this Section 10.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature pages follow.]




180
119889268    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amended and
Restated Credit Agreement to be duly executed as of the date first above
written.
BORROWERS:
MASTEC, INC.
MASTEC NORTH AMERICA, INC.
By: /s/ George Pita
Typed Name: George Pita
Typed Title: Chief Financial Officer






































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Felicia Brinson
Typed Name: Felicia Brinson
Typed Title: Assistant Vice President


































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender


By: /s/ Julia Rocawich
Typed Name: Julia Rocawich
Typed Title: Senior Vice President












































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





SUNTRUST BANK,
as a Lender and Co-Syndication Agent
By: /s/ Jonathan Hart
Typed Name: Jonathan Hart
Typed Title: Vice President
















































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







BANK OF MONTREAL,
as a Lender and Co-Syndication Agent
By: /s/ Michael Gift
Typed Name: Michael Gift
Typed Title: Director












































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as a Lender and Co-Syndication Agent
By: /s/ Philip VanFossan
Typed Name: Philip VanFossan
Typed Title: Executive Director














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and Co-Syndication Agent
By: /s/ Mark B. Felker
Typed Name: Mark B. Felker
Typed Title: Managing Director












































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Thomas Lawler
Typed Name: Thomas Lawler
Typed Title: Director














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







BBVA USA,
as a Lender
By: /s/ Aaron Loyd
Typed Name: Aaron Loyd
Typed Title: Director














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ James Cullen
Typed Name: James Cullen
Typed Title: Vice President
















































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





HSBC BANK USA, N.A.,
as a Lender
By: /s/ Peter Hart
Typed Name: Peter Hart
Typed Title: Senior Vice President
















































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







SYNOVUS BANK,
as a Lender
By: /s/ Michael Sawicki
Typed Name: Michael Sawicki
Typed Title: Director - Wholesale Banking














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







CITIZENS BANK, N.A.,
as a Lender
By: /s/ Tyler Stephens
Typed Name: Tyler Stephens
Typed Title: Vice President














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Jonathan F. Lindvall
Typed Name: Jonathan F. Lindvall
Typed Title: Senior Vice President














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Lender
By: /s/ Sean Duggan
Typed Name: Sean Duggan
Typed Title: Vice President














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------





MUFG BANK, LTD., formerly known as THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
By: /s/ Katie Cunningham
Typed Name: Katie Cunningham
Typed Title: Director














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
as a Lender
By: /s/ Michael King
Typed Name: Michael King
Typed Title: Authorized Signatory














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST
COMPANY, as a Lender
By: /s/ Jill Hamilton
Typed Name: Jill Hamilton
Typed Title: Senior Vice President














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







BANK UNITED, NA,
as a Lender
By: /s/ Charles J. Klenk
Typed Name: Charles J. Klenk
Typed Title: Senior Vice President














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------







MUFG UNION BANK, N.A.,
as a Lender
By: /s/ Katie Cunningham
Typed Name: Katie Cunningham
Typed Title: Director














































































FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
Signature Page
119889268    

--------------------------------------------------------------------------------






ANNEX I
EXISTING LETTERS OF CREDIT
LC TYPE (Performance/Financial)
Amount
LC #
Expiry Date
Financial
$15,000.00
61581
5/10/2020
Financial
$112,700.00
68116409
8/6/2020
Financial
$1,250,000.00
1295730
8/1/2020
Financial
$9,207,395.00
68057082
2/25/2020
Performance
$1,605,851.67
68092139
7/31/2020
Financial
$1,600,000.00
68092152
5/29/2020
Financial
$10,000.00
68092154
12/31/2022
Financial
$64,663,240.00
68096318
1/31/2020
Financial
$57,000.00
68096571
10/31/2019
Performance
$276,482.30
68116373
4/11/2020
Performance
$1,485,659.70
68116378
11/18/2019
Performance
$99,681.90
68116382
6/8/2020
Performance
$521,750.00
68116383
6/21/2020
Performance
$1,065,047.25
68116388
5/3/2020
Performance
$80,202.41
68116390
7/2/2020
Performance
$180,260.39
68116391
7/2/2020
Performance
$192,598.92
68116392
7/2/2020
Performance
$73,279.45
68116393
7/15/2020
Performance
$1,042,750.00
68116394
8/17/2020
Performance
$10,000.00
68116395
9/17/2020
Performance
$621,500.00
68116397
2/15/2020
Performance
$591,000.00
68116398
2/15/2020
Performance
$287,200.00
68116399
3/5/2020
Performance
$1,298,358.42
68116400
11/1/2019
Performance
$91,447.50
68116401
5/16/2020
Performance
$96,318.05
68116402
5/16/2020
Financial
$15,000,000.00
68116403
6/1/2020
Performance
$20,000.00
68116404
6/29/2020
Financial
$112,700.00
68116405
8/6/2020
Financial
$298,200.00
68116406
8/6/2020
Financial
$112,700.00
68116407
8/6/2020
Financial
$60,000.00
68116408
8/6/2020
Financial
$35,000.00
61582
5/10/2020



119889268    

--------------------------------------------------------------------------------






ANNEX II
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
USD Commitment
Applicable
Percentage
(Committed (USD) Facility)
MC
Commitment
Applicable
Percentage
(Committed (MC) Facility)
Term Loan Commitment
Applicable Percentage (Term Loan Facility)
Total
Bank of America N.A.
$
107,992,380.34
10.284988610
%
$
63,444,197.81
21.148065940
%
$
51,063,421.85
12.765855460
%
$
222,500,000.00
SunTrust Bank
$
90,034,096.89
8.574675894
%
$
52,893,926.71
17.631308900
%
$
42,571,976.40
10.642994100
%
$
185,500,000.00
Bank of Montreal
$
123,280,235.99
11.740974860
%
$
0.00
0.000000000
%
$
36,719,764.01
9.179941003
%
$
160,000,000.00
JPMorgan Chase Bank, N.A.
$
77,657,442.06
7.395946863
%
$
45,622,793.93
15.207597980
%
$
36,719,764.01
9.179941003
%
$
160,000,000.00
Wells Fargo Bank, National Association
$
123,280,235.99
11.740974860
%
$
0.00
0.000000000
%
$
36,719,764.01
9.179941003
%
$
160,000,000.00
Capital One, National Association
$
88,607,669.62
8.438825678
%
$
0.00
0.000000000
%
$
26,392,330.38
6.598082595
%
$
115,000,000.00
BBVA USA
$
55,816,286.48
5.315836808
%
$
32,791,383.14
10.930461050
%
$
26,392,330.38
6.598082595
%
$
115,000,000.00
PNC Bank, National Association
$
55,816,286.48
5.315836808
%
$
32,791,383.14
10.930461050
%
$
26,392,330.38
6.598082595
%
$
115,000,000.00
HSBC Bank USA, N.A.
$
48,535,901.28
4.622466789
%
$
28,514,246.21
9.504748737
%
$
22,949,852.51
5.737463128
%
$
100,000,000.00
Synovus Bank
$
50,082,595.87
4.769771035
%
$
0.00
0.000000000
%
$
14,917,404.13
3.729351033
%
$
65,000,000.00
Citizens Bank, N.A.
$
46,230,088.50
4.402865571
%
$
0.00
0.000000000
%
$
13,769,911.50
3.442477875
%
$
60,000,000.00
U.S. Bank National Association
$
29,121,540.78
2.773480074
%
$
17,108,547.72
5.702849240
%
$
13,769,911.50
3.442477875
%
$
60,000,000.00
Barclays Bank PLC
$
27,716,749.75
2.639690452
%
$
16,283,250.25
5.427750083
%
$
11,000,000.00
2.750000000
%
$
55,000,000.00
MUFG Bank, Ltd.
$
53,164,601.77
5.063295407
%
$
0.00
0.000000000
%
$
0.00
0.00
%
$
53,164,601.77
Morgan Stanley Bank, N.A.
$
35,443,067.85
3.375530271
%
$
0.00
0.000000000
%
$
10,556,932.15
2.639233038
%
$
46,000,000.00
Branch Banking and Trust Company
$
17,958,283.48
1.710312712
%
$
10,550,271.09
3.516757030
%
$
8,491,445.43
2.122861358
%
$
37,000,000.00
Bank United, NA
$
19,262,536.87
1.834527321
%
$
0.00
0.000000000
%
$
5,737,463.13
1.434365783
%
$
25,000,000.00
MUFG Union Bank, N.A.
$
0.00
0.00
%
$
0.00
0.000000000
%
$
15,835,398.23
3.958849557
%
$
15,835,398.23
Total
$
1,050,000,000.00
100.000000000
%
$
300,000,000.00
100.000000000
%
$
400,000,000.00
100.000000000
%
$
1,750,000,000.00





119889268    

--------------------------------------------------------------------------------






ANNEX III


TERM LOAN FACILITY AMORTIZATION SCHEDULE


Payment Date
(Last Business Day of)
Principal Payment
Amount
September 2019
$0.00
December 2019
$0.00
March 2020
$0.00
June 2020
$0.00
September 2020
$0.00
December 2020
$2,500,000.00
March 2021
$2,500,000.00
June 2021
$2,500,000.00
September 2021
$2,500,000.00
December 2021
$5,000,000.00
March 2022
$5,000,000.00
June 2022
$5,000,000.00
September 2022
$5,000,000.00
December 2022
$5,000,000.00
March 2023
$5,000,000.00
June 2023
$5,000,000.00
September 2023
$5,000,000.00
December 2023
$5,000,000.00
March 2024
$5,000,000.00
June 2024
$5,000,000.00







119889268

--------------------------------------------------------------------------------






SCHEDULE 5.05
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS




MasTec, Inc.
Summary of Material Indebtedness as of December 31, 2018
Principal Balance
Rate
Maturity
4.875% Senior Notes
$400,000,000
4.875%
March 2023













US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 5.08(b)
EXISTING LIENS
Liens securing capital leases set forth on Schedule 7.03, which liens do not
encumber any property other than the property financed by the related capital
lease and the indebtedness secured thereby did not exceed the costs or fair
market value (as determined by the Company in good faith), whichever is lower,
of the property acquired thereby on the date of such acquisition.








US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.08(c)


OWNED REAL PROPERTY


Property Address
Record Owner
Book Value
(Land and Building)
Estimated Fair
Market Value
959 Dobskyville Road Yorktown TX 77963
Bottom Line
$515,788
$575,000
1010 & 1008 Hwy 59 W George West TX 78022
Bottom Line
$987,083
$1,200,000
1450 Peoples Street Suites A and B Columbia SC 29203
Central Office
$160,000
$416,989
209 Art Bryan Drive Asheboro NC 27203
Energy
$1,549,993
$1,349,370
2721 Carpenter-Upchurch Rd Cary NC 27519
Energy
$416,443
$953,696
600 Weyerhausen Rd Ernul NC 28527
Energy
$54,824
$150,000
3857 Hwy 421 North Wilmington NC 28401
Energy
$244,228
$692,985
Subdivision: Blue Herron Estate Citrus Woods Lakeland FL 33801
Essential Services
$186,000
$151,081
Sec/Twn/Rng/Mer: Sec 35 Twn 28S Rng 24 E Lakeland FL 33801
Essential Services
$521,000
$251,000
2808 Industrial Terrace Austin TX 78758
Utility Services Group - Shevlin
$13,983
$436,970
2703 E 5th St Austin TX 78702
Utility Services Group - Shevlin
$35,000
$69,516
2716 East 5th St Austin TX 78702
Utility Services Group - Shevlin
$285,164
$1,234,500
2726 East 5th St Austin TX 78702
Utility Services Group - Shevlin
$85,000
$435,600
1616 N Padre Island Dr Corpus Christi TX 78408
Utility Services Group - Shevlin
$45,430
$203,654
4 Industrial Park Center Johnstown CO 80534
Utility Services Group - Shevlin
$429,539
$432,000
152 Park Ave Shevlin MN 56676
Utility Services Group - Shevlin
$241,534
$615,000
County Road # 2 North Shevlin MN 56676
Utility Services Group - Shevlin
$329,501
$400,000
4601 SW 30th St Ft. Lauderdale FL 33314
Utility Services Group - Tampa
$1,163,583
$1,713,800
2801 SW 46th Ave Ft Lauderdale FL 33314
Utility Services Group - Tampa
$887,510
$2,796,090
4025 Edison Ave Ft. Myers FL 33916
Utility Services Group - Tampa
$164,141
$742,560
1819 Totten Road Ft. Pierce FL 34947
Utility Services Group - Tampa
$308,552
$185,700
14740 NW 22nd Ct Opa Locka FL 33054
Utility Services Group - Tampa
$28,495
$600,790
125 Commerce Way Sanford FL 32771
Utility Services Group - Tampa
$284,692
$471,854
7221 Dr Martin Luther King Blvd E Tampa FL 33619
Utility Services Group - Tampa
$1,103,231
$1,178,860
1911 West Main Avenue West Fargo ND 58078
Wanzek
$1,078,000
$1,175,000
1916 2nd Ave NW West Fargo ND 58078
Wanzek
$845,330
$475,000
1910 West Main Avenue West Fargo ND 58078
Wanzek
$1,311,123
$1,875,000











US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.08(d)(i)
LEASED REAL PROPERTY (LESSEE)


Property Address
Lessor
Lessee
Expiration Date
Annual Rental Cost
800 Douglas Rd Suite 148, 10th, 11th & 12th Floor
Coral Gables FL 33134
Banyan Street/Gap Douglas Entrance Owners, LLC
MasTec North America
10/31/2028
1,318,865.28
27323-144 Twp Rd 394
Blackfalds AB
Little Country Investors
MasTec Canada Inc.
9/30/2026
1,030,800.00













US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 5.08(d)(ii)


LEASED REAL PROPERTY (LESSOR TO A THIRD PARTY)


None.








US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.12(c)
CLOSING DATE ERISA EVENTS


Service Line Legal Entity Name
Legal Plan Name
Precision Pipeline LLC
New York State Teamsters Conference Pension and Retirement Fund
Precision Pipeline LLC
Laborers' National Pension Fund
Precision Pipeline LLC
Laborers' Local 17 Pension Fund
Precision Pipeline LLC
Central Laborers' Pension Fund
Precision Pipeline LLC
Laborers' Local 130 Pension Fund
Precision Pipeline LLC
Laborers' Pension Fund
Precision Pipeline LLC
Laborers' District Council Pension & Disability Trust Fund No. 2
Precision Pipeline LLC
Kansas Construction Trades Open End Pension Trust Fund
Precision Pipeline LLC
Ironworkers-Laborers' Pension Plan of Cumberland Maryland









US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.12(d)
CLOSING DATE PENSION PLANS


Legal Plan Name
Service Line Legal Entity Name
Pipeline Industry Pension Fund
Precision Pipeline LLC
Central Pension Fund of the IUOE & Participating Employers
Precision Pipeline LLC
IUOE of Eastern Pennsylvania and Delaware Pension Fund
Precision Pipeline LLC
Ohio Operating Engineers Pension Plan
Precision Pipeline LLC
International Union of Operating Engineers Local 132 Pension Fund
Precision Pipeline LLC
Operating Engineers' Construction Industry and Miscellaneous Pension Fund
Precision Pipeline LLC
New York State Teamsters Conference Pension and Retirement Fund
Precision Pipeline LLC
Employer- Teamsters Local Nos. 175 & 505 Pension Trust Fund
Precision Pipeline LLC
Minnesota Teamsters Construction Division Pension Plan
Precision Pipeline LLC
Teamsters' Construction Industry and Miscellaneous Pension Fund
Precision Pipeline LLC
Employers & Operating Engineers Local 520 Pension Fund
Precision Pipeline LLC
Midwest Operating Engineers Pension
Precision Pipeline LLC
Operating Engineers' Local 324 Pension Fund
Precision Pipeline LLC
Suburban Teamsters of Northern Illinois Pension Fund
Precision Pipeline LLC
Teamsters National Pipe Line Pension Plan
Precision Pipeline LLC
Operating Engineers 825 Pension Plan
Precision Pipeline LLC
Laborers' Pension Trust Fund for Northern Nevada
Precision Pipeline LLC
Laborers' Local Union No. 158 Pension Plan
Precision Pipeline LLC
Laborers' National Pension Fund
Precision Pipeline LLC
West Virginia Laborers' Pension Trust Fund
Precision Pipeline LLC
Minnesota Laborers' Pension Fund
Precision Pipeline LLC
Laborers' District Council of Westerm Pennsylvania Pension Fund
Precision Pipeline LLC
Local 589 Pension Fund
Precision Pipeline LLC
Michigan Laborers' Pension Plan
Precision Pipeline LLC
Wisconsin Laborers' Pension Fund
Precision Pipeline LLC
Laborers District Council & Contractors Pension Fund of Ohio
Precision Pipeline LLC
Construction Industry Laborers' Pension Fund
Precision Pipeline LLC
Laborers' Local 17 Pension Fund
Precision Pipeline LLC
Western Washington Laborers'-Employers Pension Fund
Precision Pipeline LLC
Central Laborers' Pension Fund
Precision Pipeline LLC
Laborers' Pension Trust Fund for Northern California
Precision Pipeline LLC
Massachusetts Laborers' Pension Fund
Precision Pipeline LLC
Indiana Laborers' Pension Fund
Precision Pipeline LLC
Laborers' Local 130 Pension Fund
Precision Pipeline LLC
Laborers' Pension Fund
Precision Pipeline LLC
Contractors, Laborers', Teamsters & Engineers Pension Fund
Precision Pipeline LLC
Laborers' District Council Pension & Disability Trust Fund No. 2
Precision Pipeline LLC
Kansas Construction Trades Open End Pension Trust Fund
Precision Pipeline LLC
Susquehanna Laborers' Combined Pension Fund
Precision Pipeline LLC
Laborers' AGC Pension Trust of Montana
Precision Pipeline LLC
Oregon Laborers' Employers Pension Trust
Precision Pipeline LLC
Rochester Laborers' Trust Fund
Precision Pipeline LLC
Utah Laborers' Annuity Trust Fund
Precision Pipeline LLC
Laborers' District Council of Virginia Pension Trust Fund
Precision Pipeline LLC
Laborers' District Council Construction Industry Pension Fund
Precision Pipeline LLC
Construction Laborers' Pension Trust for Southern California
Precision Pipeline LLC



US\19817124.6

--------------------------------------------------------------------------------

        


Ironworkers-Laborers' Pension Plan of Cumberland Maryland
Precision Pipeline LLC
Westchester Heavy Construction Laborers' Local No. 60 Pension Fund
Precision Pipeline LLC
Construction Laborers' Pension Trust of Greater St. Louis
Precision Pipeline LLC
Construction Workers Pension Trust Fund of Lake County & Vicinity
Precision Pipeline LLC
Washington-Idaho Laborers' Employers Pension Trust
Precision Pipeline LLC
Laborers' Local 231 Pension Plan
Precision Pipeline LLC
Laborers' Local 91 Pension Plan
Precision Pipeline LLC
Connecticut Laborers' Pension Fund
Precision Pipeline LLC
Buffalo Laborers' Pension Fund
Precision Pipeline LLC
Idaho Signatory Employers Laborers' Pension Plan
Precision Pipeline LLC
Utah Laborers' Pension Trust Fund
Precision Pipeline LLC
Laborers' Local 157 Benefit Funds
Precision Pipeline LLC
Heavy and General Laborers'’ Local Unions 472 and 172 of New Jersey Pension Fund
Precision Pipeline LLC
Employers' and Laborers' Locals 100 and 397 Pension Fund
Precision Pipeline LLC
Fox Valley & Vicinity Laborers Health, Welfare and Pension Funds
Precision Pipeline LLC
Greater Kansas City Laborers' Pension Fund
Precision Pipeline LLC
Building Trades United Pension Trust Fund Milwaukee and Vicinity
Precision Pipeline LLC
Building Laborers' Local 310 Pension Fund
Precision Pipeline LLC
Pension Fund Local 445
Precision Pipeline LLC
Laborers' Local 157 Health Benefits Fund
Precision Pipeline LLC
National Electrical Benefit Fund
3Phase Line Construction Inc.
IBEW Local 1249 Pension Plan
3Phase Line Construction Inc.
New England Electric Workers Money Purchase Plan & Trust
3Phase Line Construction Inc.
Amended and Restated Money Purchase Retirement Plan Local 567 of I.B.E.W.
3Phase Line Construction Inc.
Money Purchase Pension Plan of Local 1253 IBEW
3Phase Line Construction Inc.
National Electrical Annuity Plan
3Phase Line Construction Inc.
Local Union 126 Retirement Plan
3Phase Line Construction Inc.
Local Union 9 IBEW and Outside Contractors Pension Fund
3Phase Line Construction Inc.
Local Union 9 IBEW and Outside Contractors Defined Contribution Plan
3Phase Line Construction Inc.
Local 309 Wiremans Pension Trust
3Phase Line Construction Inc.
IBEW Local 351 Surety Plan
3Phase Line Construction Inc.
Pipe Fitters Retirement Fund Local 597
3Phase Line Construction Inc.
Midwest Operating Engineers Pension
3Phase Line Construction Inc.
Southern Electrical Retirement Fund
3Phase Line Construction Inc.
IBEW Local union 351 Pension Plan
3Phase Line Construction Inc.
Laborers' Pension Trust Fund for Detroit & Vicinity
3Phase Line Construction Inc.
Local 456 IBEW Pension Plan
3Phase Line Construction Inc.
Central Pension Fund of the IUOE & Participating Employers
3Phase Line Construction Inc.
UA Local 190 Pension Plan
3Phase Line Construction Inc.
EXCAVATORS UNION LOCAL 731 PENSION FUND
3Phase Line Construction Inc.
EXCAVATORS UNION LOCAL 731 ANNUITY FUND
3Phase Line Construction Inc.
Annuity Fund of the IUOE Local 15, 15A, 15C, 15D AFL-CIO
3Phase Line Construction Inc.
Laborers District Council & Contractors Pension Fund of Ohio
3Phase Line Construction Inc.
International Brotherhood of Teamsters Pension
3Phase Line Construction Inc.
Ohio Operating Engineers Pension Plan
3Phase Line Construction Inc.
I.B.E.W. Local 769 Management Pension
EC Source Services, LLC
National Electrical Benefit Fund
EC Source Services, LLC
National Electrical Annuity Plan
EC Source Services, LLC









US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.13


Part (a)


SUBSIDIARIES


Affiliated Entity
MasTec Ownership
Jurisdiction
Tax ID
 
Domestic Entities
1.    Church & Tower, Inc.
100% owned by MasTec, Inc.
Florida
65-0227979
2.    MasTec Renewables Construction Company, Inc.
100% owned by MasTec, Inc.
Florida
27-2971344
3.    MasTec North America, Inc.
100% owned by MasTec, Inc.
Florida
65-0829357
4.    CCM Investment Holding Co.
100% owned by MasTec, Inc.
Florida
46-4037665
5.    Douglas Fiber Enterprises, Inc.
100% owned by MasTec North America, Inc.
Florida
46-3147663
6.    Energy Erectors, Inc.
100% owned by MasTec North America, Inc.
Florida
39-1363163
7.    MasTec ETS Service Company, LLC
100% owned by MasTec North America, Inc.
Florida
46-3702652
8.    MasTec EV Solutions, LLC
67% owned by MasTec North America, Inc
Delaware
27-2585223
9.    Masco Energy Holdings, LLC
100% owned by MasTec North America, Inc.
Florida
47-4004312
10.    MasTec Foreign Holdings, LLC
Sole member – 100% owned by MasTec North America, Inc.
Florida
27-0822919
11.    MasTec Mexico Foreign Holdings, LLC
100% owned by MasTec Cooperatief
Florida
27-2990566
12.    MasTec Latin America Holdings, LLC
100% owned by MasTec North America, Inc.
Delaware
27-2669097
13.    MasTec Mexico Holding Company, LLC
Sole member – 100% owned by MasTec North America, Inc.
Florida
27-2990566
14.    MasTec Property Holdings, LLC
Sole member – MasTec North America, Inc.
Nevada
26-4027848
15.    MasTec Network Solutions, Inc.
100% owned by MasTec Network Solutions, LLC
Florida
45-3250780
16.    MasTec Network Solutions, LLC
Sole member – MasTec, Inc.
Florida
26-3078035
17.    MasTec Residential Services, LLC
Sole member – MasTec North America, Inc.
Florida
27-0637848
18.    MTZ Alexander, LLC
100% owned by MasTec North America, Inc.
Florida
46-3355020
19.    Nsoro MasTec International, Inc.
100% owned by MasTec Network Solutions, LLC
Nevada
26-4097196
20.    MasTec Nsoro Procurement Company, LLC
100% owned by MasTec Network Solutions, LLC
Florida
80-0792309
21.    MasTec Wireless Services, LLC
Sole member – MasTec Network Solutions, LLC
Florida
14-1943970
22.    MP Drilling Holdings, LLC
Sole member – Precision Pipeline LLC
Florida
32-0490051
23.    Pretec Directional Drilling, LLC
100% owned by MP Drilling Holdings, LLC
Florida
81-2154750
24.    Power Partners MasTec LLC
Sole member – MasTec North America, Inc.
North Carolina
26-1623356
25.    Power Partners MasTec, Inc.
100% owned by MasTec North America, Inc.
Florida
27-3506112
26.    Bottom Line Services, LLC
94% owned by MasTec North America, Inc.
Delaware
65-0829355
27.    PPMASI, LLC
51% owned by Power Partners MasTec, LLC
Delaware
27-1646891



US\19817124.6

--------------------------------------------------------------------------------

        


28.    PPMASI Klamath I, LLC
Sole member – PPMASI, LLC
Delaware
27-1938819
29.    Go Green Services, LLC
100% owned by MasTec North America, Inc.
Texas
65-0829355
30.    Pumpco, Inc.
100% owned by MasTec North America, Inc.
Texas
74-2196341
31.    Wanzek Construction, Inc.
100% owned by MasTec North America, Inc.
North Dakota
45-0311915
32.    MasTec Services Company, Inc.
100% owned by MasTec, Inc.
Florida
65-0791004
33.    Precision Acquisition, LLC
Sole member – MasTec, Inc.
Wisconsin
27-1186147
34.    Precision Pipeline LLC
100% owned by Precision Acquisition, LLC
Wisconsin
20-0667117
35.    Precision Transport Company, LLC
100% owned by Precision Acquisition, LLC
Wisconsin
20-3843698
36.    Three Phase Acquisition Corp.
100% owned by MasTec, Inc.
New Hampshire
26-1623833
37.    Three Phase Line Construction, Inc.
100% owned by Three Phase Acquisition Corp.
New Hampshire
02-0486688
38.    EC Source Services, LLC
100% owned by MasTec, Inc.
Florida
27-3046138
39.    EC Source Transportation, LLC
100% owned by EC Source Services, LLC
Florida
27-3046138
40.    AT Power, Inc.
100% owned by EC Source Services, LLC
Nevada
66-0756042
41.    T&D Power, Inc.
100% owned by EC Source Services, LLC
Nevada
26-4474622
42.    Energy Environmental Group, Inc.
100% owned by EC Source Services, LLC
Nevada
26-4399738
43.    Halsted Communications, Ltd.
100% owned by MasTec North America, Inc.
New York
14-1726726
44.    MasTec Puerto Rico Engineering Services Holding, LLP
GP- MasTec Foreign Holdings, LLC; LP- MasTec Latin America Holdings, LLC
Florida
27-4095246
45.    MasTec Venezuela, Inc. (Holding Company)
100% owned by MasTec, Inc.
Florida
65-0890232
46.    MasTec Spain, Inc. (Holding Company)
100% owned by MasTec, Inc.
Florida
65-0890231
47.    MasTec Brazil I, Inc. (Holding Company)
100% owned by MasTec, Inc.
Florida
65-0890223
48.    MasTec Brazil II, Inc. (Holding Company)
100% owned by MasTec, Inc.
Florida
65-0890224
49.    Big Country Energy Services LLC
100% owned by MasTec North America, Inc.
Colorado
27-3989838
50.    MasTec FFH, Inc.
100% owned by MasTec North America, Inc.
Florida
47-2208772
51.    MasTec Power Corp.
100% owned by MasTec, Inc
Florida
47-4824701
52.    MasTec Pipeline Holdings, LLC
100% owned by MasTec, Inc
Florida
47-4005417
53.    MasTec TPP, LLC
Sole Member – MasTec Pipeline Holdings, LLC
Florida
32-0466766
54.    MasTec Comanche, LLC
Sole Member – MasTec Pipeline Holdings, LLC
Florida
37-1794427
55.    Pacer Construction Corporation
100% owned by MasTec, Inc.
Florida
47-5488553
56.    MasTec Latin America, Inc.
100% owned by MasTec Inc.
Delaware
65-0726671
57.    Precision West, LLC
75% owned by Precision Pipeline, LLC
Florida
30-1007011
58.    Precision Engineering Solutions, LLC
100% owned by Precision West, LLC
Florida
83-0815492
59.    Precision Dewatering, LLC
100% owned by Precision West, LLC
Florida
83-1792443
60.    Precision Fabrication Services, LLC
100% owned by Precision West, LLC
Florida
N/A (not active)
61.    Precision Infrastructure, LLC
100% owned by Precision Pipeline, LLC
Florida
83-1800357
62.    MasTec Equipment, Inc.
100% owned by MasTec North America, Inc.
Florida
82-3138620



US\19817124.6

--------------------------------------------------------------------------------

        


63.    MasCo Trading Services, LLC
80% owned by MasCo Energy, LLC
Texas
46-4969463
64.    SEFNCO Communications, Inc.
100% owned by MasTec North America, Inc.
Washington
91-1975632
65.    NAL Communications, LLC
100% owned by SEFNCO Communications, Inc.
Washington
27-1882962
66.    Cash Construction Company, Inc.
100% owned by MasTec North America, Inc.
Texas
74-2774271
67.    Running R Pipeline Equipment Specialist, LLC
Sole Member – Pumpco, Inc.
Texas
 
68.    Lemartec Corporation
100% owned by MasTec North America, Inc.
Florida
59-1917239
69.    Lemartec USVI, Inc.
100% owned by Lemartec Corporation
US Virgin Islands
66-0892122
70.    MasTec Engineering Corp.
100% owned by MasTec Network Solutions, LLC
Michigan
Applied For
71.    Kingsley Constructors, Inc.
100% owned by MasTec North America, Inc.
Texas
76-0017747
 
 
 
 
Foreign Entities
72.    Aidco de Mexico, S.A. de C.V.
98% owned by MasTec, Inc., 2% owned by MasTec International Holdings, Inc.
Mexico
N/A
73.    Acietel Mexicana, S.A.
99% owned by MasTec North America, Inc., 1% owned by MasTec International
Holdings, Inc.
Mexico
N/A
74.    Blue Rock Quarries, S.A.
80% owned by MasTec North America, Inc.
Panama
N/A
75.    MasTec Canada, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
76.    MasTec Canada Construction, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
77.    MasTec Canada Projects, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
78.    MasTec Transmission Services Canada
100% owned by MasTec Canadian Holdco
Canada
N/A
79.    MasTec Canadian Holdco ULC
100% owned by MasTec Cooperatief (UA)
Canada
N/A
80.    MasTelecom Europe I APS
100% owned by MasTec, Inc.
Denmark
N/A
81.    Pacer Promec Energy Corporation
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
82.    Pacer Promec Energy Construction Corporation
100% owned by Pacer Promec Energy Corporation
Canada
N/A
83.    TFL Industrial Services Ltd.
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
84.    TFL Structures Corporation
100% owned by TFL Industrial Services, Ltd.
Canada
N/A
85.    TFL Projects Corporation
100% owned by TFL Industrial Services, Ltd.
Canada
N/A
86.    TFL Landco, Inc.
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
87.    MasTelecom Europe II BV
100% owned by MasTelecom Europe I APS
Netherlands
N/A
88.    MasTec Cooperatief (UA)
99.99% owned by MasTec North America, Inc.
Netherlands
N/A
89.    MasTec (Mauritius) Limited
100% owned by MasTec Cooperatief
Mauritius
N/A
90.    Nsoro MasTec (Mauritius) Limited
60% owned by MasTec (Mauritius) Limited
Mauritius
N/A
91.    Nsoro MasTec India Private, Ltd.
100% owned by Nsoro MasTec (Mauritius) Limited
India
N/A
92.    MasTec Lux Foreign Finance S.a r.l.
100% owned by MasTec FFH, Inc.
Luxembourg
N/A
93.    MasTelecom S. DE R.L. DE C.V.
100% owned by MasTelecom Europe II BV
Mexico
N/A
94.    MasTec Renewables Construction, Ltd.
100% owned by MasTec, Inc.
Canada
N/A



US\19817124.6

--------------------------------------------------------------------------------

        


95.    Pantel Inversiones de Venezuela, CA
100% owned by MasTec Venezuela, Inc.
Venezuela
N/A
96.    Burntel Telecommunications, C.A.
50% owned by Pantel Inversiones de Venezuela, CA
Venezuela
N/A
97.    Mastec Participacoes Do Brasil LTDA
100% owned by MasTec, Inc.
Brazil
N/A
98.    MasTec Brasil S/A
88% owned by MasTec Latin America, Inc.
Brazil
N/A
99.    CIDE Engeharia, Ltda.
100% owned by MasTec Brasil S/A
Brazil
N/A
100.MTZ Enterprises, S. de R.L. de C.V.
99.9% owned by MasTec Foreign Holdings, LLC
Mexico
N/A
101. MTZ Wireless Telecommunications, S. de R.L. de C.V.
100% owned by MTZ Enterprises
Mexico
N/A
102.MTZ Personnel Services, S. de R.L. de C.V.
100% owned by MTZ Enterprises
Mexico
N/A
103.MTZ Energias S. de R.L. de C.V.
99.97% owned by MTZ Enterprises
Mexico
N/A
104.MTCO Energias de Mexico, S. de R.L. de C.V.
80% owned by MTZ Enterprises
Mexico
N/A
105.MSTEC Enterprises Mexico
99.97% owned by MasTec Foreign Holdings, LLC
Mexico
N/A
106.MasTec Infraestructuras de Mexico S. de R.L. de C.V.
80% owned by MTZ Energias, S. de R.L. de C.V.
Mexico
N/A
107.MasTec Renewables Puerto Rico, LLC
100% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0754928
108.MasTec Puerto Rico Holdings, LLC
100% owned by MasTec Foreign Holdings, LLC
Puerto Rico
N/A
109.MasCo PR, LLC
60% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0754929
110.MasTec Engineering, LLP
98% owned by MasTec Puerto Rico Engineering Services
Puerto Rico
N/A
111.MasTec Precision, LLC
100% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0756097
112.BLDM – Precision, LLC
60% owned by MasTec Precision, LLC
Puerto Rico
66-0756042
113.MasTec Panama, S. de R.L.
99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC
Panama
N/A
114.MasTec Servicios Publicos Soterrados, S. de R.L.
99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC
Panama
N/A
115.Pacer Construction Holdings Corporation
100% owned by MasTec Canadian Holdco
Canada
N/A
116.MasTec Network Services Colombia S.A.S.
100% owned by MasTec Cooperatief (UA)
Colombia
N/A
117.MasTec Network Solutions Puerto Rico, Inc.
100% owned by MasTec Cooperatief (UA)
Puerto Rico
N/A









US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.13


Part (b)
LOAN PARTIES
Affiliated Entity
Principal Place of Business
Jurisdiction
Tax ID
 
Borrowers
1.    MasTec, Inc.


800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
65-0829355
2.    MasTec North America, Inc.


800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
65-0829357



Guarantors
1.    Bottom Line Services, LLC


1010 Hwy 59 West, George West TX 78022
Delaware
65-0829355
2.    EC Source Services, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
27-3046138
3.    Energy Erectors, Inc.


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
39-1363163
4.    MasTec ETS Service Company, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
46-3702652
5.    MasTec Network Solutions, Inc.


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
45-3250780
6.    MasTec Network Solutions, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
26-3078035
7.    Mastec Power Corp.
800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
47-4824701
8.    MasTec Renewables Construction Company, Inc.
800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
27-2971344
9.    MasTec Residential Services, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
27-0637848
10.    MasTec Wireless Services, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
14-1943970
11.    MP Drilling Holdings, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
32-0490051



US\19817124.6

--------------------------------------------------------------------------------

        


12.    Power Partners MasTec, Inc.


800 S. Douglas Rd., Suite 1200, Coral Gables, FL, 33134
Florida
27-3506112
13.    Pretec Directional Drilling, LLC


800 S. Douglas Rd., Suite 1200, Coral Gables, FL 33134
Florida
81-2154750
14.    Energy Environmental Group, Inc.


800 S. Douglas Road, Suite 1200, Coral Gables FL 33134
Nevada
26-4399738
15.    T&D Power, Inc.


1138 N. Alma School Road Ste. 215, Mesa AZ 85201
Nevada
26-4474622
16.    Three Phase Acquisition Corp.


25 Main Street Farmington, NH 03835
New Hampshire
26-1623833
17.    Three Phase Line Construction, Inc.


25 Main Street Farmington, NH 03835
New Hampshire
02-0486688
18.    Power Partners MasTec, LLC


9140 Arrowpoint Blvd., Suite 200, Charlotte NC 28273
North Carolina
26-1623356
19.    Wanzek Construction, Inc.


16553 37R St. SE, Fargo, ND 58103
North Dakota
45-0311915
20.    Go Green Services, LLC


1001 County Road 230 Giddings, TX 78942
Texas
65-0829355
21.    Pumpco, Inc.


1209 South Main Street, Giddings TX 78942
Texas
74-2196341
22.    Precision Acquisition, LLC


3314 56th Street Eau Claire WI 54703
Wisconsin
27-1186147
23.    Precision Pipeline LLC
3314 56th Street Eau Claire WI 54703
Wisconsin
20-0667117
24.    Precision Transport Company, LLC
3314 56th Street Eau Claire WI 54703
Wisconsin
20-3843698
25.    SEFNCO Communications, Inc.
1019 39th Avenue SE Suite 200, Puyallup, WA 98374
Washington
91-1975632
26.    Cash Construction Company, Inc.
18607 N Heatherwilde Blvd, Pflugerville, TX 78660
Texas
74-2774271
27.    Lemartec Corporation
11740 SW 80th St, Miami, FL 33183
Florida
59-1917239
28.    MasTec Equipment, Inc.
800 South Douglas Road Ste 1200, Coral Gables, FL 33134
Florida
82-3138620
29.    Kingsley Constructors, Inc.
7001 South US Hwy 83 Asherton, TX 78827
Texas
76-0017747





US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.13


Part (c)


RESTRICTED SUBSIDIARIES


Affiliated Entity
MasTec Ownership
Jurisdiction
Tax ID
 
Domestic Entities
1.    MasTec Renewables Construction Company, Inc.
100% owned by MasTec, Inc.
Florida
27-2971344
2.    MasTec North America, Inc.
100% owned by MasTec, Inc.
Florida
65-0829357
3.    CCM Investment Holding Co.
100% owned by MasTec, Inc.
Florida
46-4037665
4.    Douglas Fiber Enterprises, Inc.
100% owned by MasTec North America, Inc.
Florida
46-3147663
5.    Energy Erectors, Inc.
100% owned by MasTec North America, Inc.
Florida
39-1363163
6.    MasTec ETS Service Company, LLC
100% owned by MasTec North America, Inc.
Florida
46-3702652
7.    MasTec EV Solutions, LLC
67% owned by MasTec North America, Inc
Delaware
27-2585223
8.    Masco Energy Holdings, LLC
100% owned by MasTec North America, Inc.
Florida
47-4004312
9.    MasTec Foreign Holdings, LLC
Sole member – 100% owned by MasTec North America, Inc.
Florida
27-0822919
10.    MasTec Mexico Foreign Holdings, LLC
100% owned by MasTec Cooperatief
Florida
27-2990566
11.    MasTec Latin America Holdings, LLC
100% owned by MasTec North America, Inc.
Delaware
27-2669097
12.    MasTec Mexico Holding Company, LLC
Sole member – 100% owned by MasTec North America, Inc.
Florida
27-2990566
13.    MasTec Network Solutions, Inc.
100% owned by MasTec Network Solutions, LLC.
Florida
45-3250780
14.    MasTec Network Solutions, LLC
Sole member – MasTec, Inc.
Florida
27-0637848
15.    MasTec Residential Services, LLC
Sole member – MasTec North America, Inc.
Florida
27-0637848
16.    MTZ Alexander, LLC
100% owned by MasTec North America, Inc.
Florida
46-3355020
17.    MasTec Nsoro Procurement Company, LLC
100% owned by MasTec Network Solutions, LLC
Florida
80-0792309
18.    MasTec Wireless Services, LLC
Sole member – MasTec Network Solutions, Inc.
Florida
14-1943970
19.    MP Drilling Holdings, LLC
Sole member – Precision Pipeline LLC
Florida
32-0490051
20.    MasTec Pipeline Holdings, LLC
100% owned by MasTec, Inc.
Florida
47-4005417
21.    Pretec Directional Drilling, LLC
80 % owned by MP Drilling Holdings, LLC
Florida
81-2154750
22.    Power Partners MasTec LLC
Sole member – MasTec North America, Inc.
North Carolina
26-1623356
23.    Power Partners MasTec, Inc.
100% owned by MasTec North America, Inc.
Florida
27-3506112
24.    Bottom Line Services, LLC
94% owned by MasTec North America, Inc.
Delaware
65-0829355
25.    PPMASI, LLC
51% owned by Power Partners MasTec, LLC
Delaware
27-1646891
26.    PPMASI Klamath I, LLC
Sole member – PPMASI, LLC
Delaware
27-1938819
27.    Go Green Services, LLC
100% owned by MasTec North America, Inc.
Texas
65-0829355



US\19817124.6

--------------------------------------------------------------------------------

        


28.    Pumpco, Inc.
100% owned by MasTec North America, Inc.
Texas
74-2196341
29.    Wanzek Construction, Inc.
100% owned by MasTec North America, Inc.
North Dakota
45-0311915
30.    Precision Acquisition, LLC
Sole member – MasTec, Inc.
Wisconsin
27-1186147
31.    Precision Pipeline LLC
100% owned by Precision Acquisition, LLC
Wisconsin
20-0667117
32.    Precision Transport Company, LLC
100% owned by Precision Acquisition, LLC
Wisconsin
20-3843698
33.    Three Phase Acquisition Corp.
100% owned by MasTec, Inc.
New Hampshire
26-1623833
34.    Three Phase Line Construction, Inc.
100% owned by Three Phase Acquisition Corp.
New Hampshire
02-0486688
35.    EC Source Services, LLC
100% owned by MasTec, Inc.
Florida
27-3046138
36.    EC Source Transportation, LLC
100% owned by EC Source Services, LLC
Florida
27-3046138
37.    AT Power, Inc.
100% owned by EC Source Services, LLC
Nevada
66-0756042
38.    T&D Power, Inc.
100% owned by EC Source Services, LLC
Nevada
26-4474622
39.    Energy Environmental Group, Inc.
100% owned by EC Source Services, LLC
Nevada
26-4399738
40.    Halsted Communications, Ltd.
100% owned by MasTec North America, Inc.
New York
14-1726726
41.    MasTec Puerto Rico Engineering Services Holding, LLP
GP- MasTec Foreign Holdings, LLC; LP- MasTec Latin America Holdings, LLC
Florida
27-4095246
42.    Big Country Energy Services LLC
100% owned by MasTec North America, Inc.
Colorado
27-3989838
43.    MasTec FFH, Inc.
100% owned by MasTec North America, Inc.
Florida
47-2208772
44.    MasTec Power Corp.
100% owned by MasTec, Inc
Florida
47-4824701
45.    MasTec TPP, LLC
Sole Member – MasTec Pipeline Holdings, LLC
Florida
32-0466766
46.    MasTec Comanche, LLC
Sole Member – MasTec Pipeline Holdings, LLC
Florida
37-1794427
47.    Pacer Construction Corporation
100% owned by MasTec, Inc.
Florida
47-5488553
48.    Precision West, LLC
75% owned by Precision Pipeline, LLC
Florida
30-1007011
49.    Precision Engineering Solutions, LLC
100% owned by Precision West, LLC
Florida
83-0815492
50.    Precision Dewatering, LLC
100% owned by Precision West, LLC
Florida
83-1792443
51.    Precision Fabrication Services, LLC
100% owned by Precision West, LLC
Florida
N/A (not active)
52.    Precision Infrastructure, LLC
100% owned by Precision Pipeline, LLC
Florida
83-1800357
53.    MasTec Equipment, Inc.
100% owned by MasTec North America, Inc.
Florida
82-3138620
54.    MasCo Trading Services, LLC
80% owned by MasCo Energy, LLC
Texas
46-4969463
55.    SEFNCO Communications, Inc.
100% owned by MasTec North America, Inc.
Washington
91-1975632
56.    NAL Communications, LLC
100% owned by SEFNCO Communications, Inc.
Washington
27-1882962
57.    Cash Construction Company, Inc.
100% owned by MasTec North America, Inc.
Texas
74-2774271
58.    Running R Pipeline Equipment Specialist, LLC
Sole Member – Pumpco, Inc.
Texas
 
59.    Lemartec Corporation
100% owned by MasTec North America, Inc.
Florida
59-1917239
60.    Lemartec USVI, Inc.
100% owned by Lemartec Corporation
US Virgin Islands
66-0892122
61.    MasTec Engineering Corp.
100% owned by MasTec Network Solutions, LLC
Michigan
Applied For
62.    Kingsley Constructors, Inc.
100% owned by MasTec North America, Inc.
Texas
76-0017747



US\19817124.6

--------------------------------------------------------------------------------

        


 
 
 
 
Foreign Entities
63.    Aidco de Mexico, S.A. de C.V.
98% owned by MasTec, Inc., 2% owned by MasTec International Holdings, Inc.
Mexico
N/A
64.    Acietel Mexicana, S.A.
99% owned by MasTec North America, Inc., 1% owned by MasTec International
Holdings, Inc.
Mexico
N/A
65.    Blue Rock Quarries, S.A
80% owned by MasTec North America, Inc.
Panama
N/A
66.    MasTec Canada, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
67.    MasTec Canada Construction, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
68.    MasTec Canada Projects, Inc.
100% owned by Pacer Construction Holdings Corporation
Canada
N/A
69.    MasTec Transmission Services Canada
100% owned by MasTec Canadian Holdco
Canada
N/A
70.    MasTec Canadian Holdco ULC
100% owned by MasTec Cooperatief (UA)
Canada
N/A
71.    MasTelecom Europe I APS
100% owned by MasTec, Inc.
Denmark
N/A
72.    Pacer Promec Energy Corporation
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
73.    Pacer Promec Energy Construction Corporation
100% owned by Pacer Promec Energy Corporation
Canada
N/A
74.    TFL Industrial Services Ltd.
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
75.    TFL Structures Corporation
100% owned by TFL Industrial Services, Ltd.
Canada
N/A
76.    TFL Projects Corporation
100% owned by TFL Industrial Services, Ltd.
Canada
N/A
77.    TFL Landco, Inc.
50% owned by Pacer Construction Holdings Corporation
Canada
N/A
78.    MasTelecom Europe II BV
100% owned by MasTelecom Europe I APS
Netherlands
N/A
79.    MasTec Cooperatief
99.99% owned by MasTec North America, Inc.
(UA)
N/A
80.    MasTec (Mauritius) Limited
100% owned by MasTec Cooperatief
Mauritius
N/A
81.    Nsoro MasTec (Mauritius) Limited
60% owned by MasTec (Mauritius) Limited
Mauritius
N/A
82.    Nsoro MasTec India Private, Ltd.
100% owned by Nsoro MasTec (Mauritius) Limited
India
N/A
83.    MasTec Lux Foreign Finance S.a r.l.
100% owned by MasTec FFH, Inc
Luxembourg
N/A
84.    MasTelecom S. DE R.L. DE C.V.
100% owned by MasTelecom Europe II BV
Mexico
N/A
85.    MasTec Renewables Construction, Ltd.
100% owned by MasTec, Inc.
Canada
N/A
86.    Pantel Inversiones de Venezuela, CA
100% owned by MasTec Venezuela, Inc.
Venezuela
N/A
87.    Burntel Telecommunications, C.A.
50% owned by Pantel Inversiones
Venezuela
N/A
88.    Mastec Participacoes Do Brasil LTDA
100% owned by MasTec, Inc.
Brazil
N/A
89.    MasTec Brasil S/A
88% owned by MasTec Latin America, Inc.
Brazil
N/A
90.    CIDE Engeharia, Ltda.
100% owned by MasTec Brasil S/A
Brazil
N/A
91.    MTZ Enterprises, S. de R.L. de C.V.
99.9% owned by MasTec Foreign Holdings, LLC
Mexico
N/A
92.    MTZ Wireless Telecommunications, S. de R.L. de C.V.
100% owned by MTZ Enterprises
Mexico
N/A
93.    MTZ Personnel Services, S. de R.L. de C.V.
100% owned by MTZ Enterprises
Mexico
N/A
94.    MTZ Energias S. de R.L. de C.V.
99.97% owned by MTZ Enterprises
Mexico
N/A



US\19817124.6

--------------------------------------------------------------------------------

        


95.    MTCO Energias de Mexico, S. de R.L. de C.V.
80% owned by MTZ Enterprises
Mexico
N/A
96.    MSTEC Enterprises Mexico
99.97% owned by MasTec Foreign Holdings, LLC
Mexico
N/A
97.    MasTec Infrastructuras de Mexico, S. de R.L. de C.V.
80% owned by MTZ Energias, S. de R.L. de C.V.
Mexico
N/A
98.    MasTec Renewables Puerto Rico, LLC
100% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0754928
99.    MasTec Puerto Rico Holdings, LLC
100% owned by MasTec Foreign Holdings, LLC
Puerto Rico
N/A
100.MasCo PR, LLC
60% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0754929
101.MasTec Engineering, LLP
98% owned by MasTec Puerto Rico Engineering Services
Puerto Rico
N/A
102.MasTec Precision, LLC
100% owned by MasTec Puerto Rico Holdings, LLC
Puerto Rico
66-0756097
103.BLDM – Precision, LLC
60% owned by MasTec Precision, LLC
Puerto Rico
66-0756042
104.MasTec Panama, S. de R.L.
99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC
Panama
N/A
105.MasTec Servicios Publicos Soterrados, S. de R.L.
99% owned by MasTec Foreign Holdings, LLC; 1% owned by MasTec Latin America
Holdings, LLC
Panama
N/A
106.Pacer Construction Holdings Corporation
100% owned by MasTec Canadian Holdco
Canada
N/A
107.MasTec Network Services Colombia S.A.S.
100% owned by MasTec Cooperatief (UA)
Colombia
N/A
108.MasTec Network Solutions Puerto Rico, Inc.
100% owned by MasTec Cooperatief (UA)
Puerto Rico
N/A





US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.13
Part (d)
UNRESTRICTED SUBSIDIARIES


None.






US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 5.21
LABOR MATTERS
T & D LABOR UNION CONTRACTS
Arizona -APS Project
T&D employees, other than non-union management-level employees, are represented
by I.B.E.W. Local Union 769 pursuant to the following agreements:


1.
Letter of Assent from the Southwestern Line Constructors, Chapter N.E.C.A. and
I.B.E.W. Local Union 769 approved on September 17, 2009.

2.
I.B.E.W., Local Union 769 Working Assessments/Benefits/Contractor Assessments,
Contractor Presentation/Information, updated September 8, 2009.

3.
Project Labor Agreement for APS Transmission SOOKV PS-9, dated June 19, 2009.

4.
Outside Agreement between Southwestern Line Constructors, N.E.C.A., and LB.E.W.
Local Union 769.

5.
Outside Agreement Language/N.E.C.A., dated January 11, 2010.

6.
Contribution Rates for the Construction Bargaining Agreement received by
facsimile on April 29, 2009.

7.
Amendment Restating the I.B.E.W. Local 769 and Southwestern Line Constructors
(N.E.C.A) Health and Welfare Fund Trust Agreement, dated September 4, 2003.

8.
First Amendment to the LB.E.W. Local 769 and Southwestern Line Constructors
(N.E.C.A.) Health and Welfare Fund Trust Agreement, dated December 2, 2004.

9.
Second Amendment Amending and Restating The International Brotherhood of
Electrical Workers, LB.E.W. Local 769 -Management Pension Plan (As Amended and
Restated Effective July 1, 2001).

10.
Third Amendment to The International Brotherhood of Electrical Workers, LB.E.W.
Local 769 -Management Pension Plan, dated June 15, 2003.

11.
Fourth Amendment to The International Brotherhood of Electrical Workers, LB.E.W.
Local 769 -Management Pension Plan, dated August 13, 2003.

12.
Fifth Amendment to The International Brotherhood of Electrical Workers, I.B
.E.W. Local 769 -Management Pension Plan, dated May 24, 2004.



US\19817124.6

--------------------------------------------------------------------------------

        


13.
Sixth Amendment to The International Brotherhood of Electrical Workers, I.B.E.W.
Local 769 -Management Pension Plan, dated September 24, 2004.

14.
Seventh Amendment to The International Brotherhood of Electrical Workers,
I.B.E.W. Local 769 -Management Pension Plan, dated March 28, 2005.

15.
Eighth Amendment to the International Brotherhood of Electrical Workers,
I.B.E.W. Local 769 -Management Pension Plan, dated June 30, 2008.

16.
Restated Agreement and Declaration of Trust Establishing the Line Construction
Benefit Fund, dated March 14, 1995.

17.
Amendment No. 1 to the Restated Agreement and Declaration of Trust Establishing
the Line Construction Benefit Fund, dated September 12, 1997 (effective July 1,
1997).

18.
Amendment No.2 to the Restated Agreement and Declaration of Trust Establishing
the Line Construction Benefit Fund, dated June 23, 2000.

19.
Amendment No. 3 to the Restated Agreement and Declaration of Trust Establishing
the Line Construction Benefit Fund, dated June 25, 2003 (effective June 25,
2003).

20.
Agreement and Declaration of Trust of the N.E.C.A.-I.B.E.W. National
Labor-Management Cooperation Committee Trust Fund, dated November 13, 1995.

21.
N.E.C.A.-I.B.E.W. Agreement for a National Labor-Management Cooperation
Committee, dated December 1, 1995.

I.B.E.W Local Union 57


1.
Letter of Assent dated February 21, 2011 between T&D and I.B.E.W. Local Union
57.

I.B.E.W. Local Union 47


1.
California Outside Line Construction Agreement between Western Line Constructors
Chapter of NECA and Local Unions No. 47 and 1245, AFL-CIO, International
Brotherhood of Electrical Workers, effective June 1,2009 through May 31,2012.



a.
Exhibit A -Wage Exhibit.

b.
Letter of Assent -B, effective January 18, 2011.

c.
Voluntary Recognition Letter, dated March 22, 2011.

d.
Employers Cost Per Hour For IBEW Local Unions 47 and 1245, January 1, 2011 -May
31, 2011



US\19817124.6

--------------------------------------------------------------------------------

        


I.B.E.W. Local Union 1245
1.
California Outside Line Construction Agreement between Western Line Constructors
Chapter of NECA and Local Unions No. 47 and 1245, AFL-CIO, International
Brotherhood of Electrical Workers, effective June 1, 2009 through May 31, 2012.



a.
Exhibit A -Wage Exhibit.

b.
Letter of Assent -B, effective February 2, 2011.

c.
Employers Cost Per Hour For IBEW Local Unions 47 and 1245, January 1, 2011 -May
31, 2011.

2.
NECA-IBEW Agreement for a National Labor-Management Cooperation Committee,
effective on December 1, 1995.

3.
Agreement and Declaration of Trust of the NECA-IBEW National Labor-Management
Cooperation Committee Trust Fund, dated November 13, 1995.

I.B.E.W. Local Union 602


1.
Letter of Assent -A, dated November 4, 2010 between Southwestern Line
Constructors, Chapter N.E.C.A. and I.B.E.W. Local Union 602.

2.
NECA-IBEW Agreement for a National Labor-Management Cooperation Committee,
effective on December 1, 1995.

3.
Agreement and Declaration of Trust of the NECA-IBEW National Labor-Management
Cooperation Committee Trust Fund, dated November 13, 1995.

T&D Power
1.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 1393 approved on July 29, 2014

2.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 317

3.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 55 approved on August 9, 2013

4.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 583

5.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 71

6.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 876 approved on May 31, 2016







US\19817124.6

--------------------------------------------------------------------------------

        




PRECISION LABOR CONTRACTS
Precision is a member of the Pipeline Contractors Association (“PLCA”).   The
PLCA has entered into various labor contracts with the laborers, operators,
teamsters and welders and helpers.  These labor agreements are what set the
rates for the labor locals in which Precision operates.  Precision itself has
not entered into these collective bargaining agreements.  Instead, the PLCA
enters into the agreements on behalf of Precision. 
THREE PHASE LABOR UNION CONTRACTS
Three Phase is a member of the Northeastern Line Constructors Chapter of the
National Electrical Contractors Association, Inc. (“NLCC”) which has entered
into a Utility Agreement with Local Union No 104 of the International
Brotherhood of Electrical Workers 2009-2012, dated August 31, 2009. Three Phase
itself has not entered into this agreement. Instead, the NLCC has entered into
this agreement on behalf of Three Phase.
1.
Letter of Assent from the American Line Builders Chapter NECA and I.B.E.W. Local
Union 196 approved on May 20, 2014.

2.
Letter of Assent from the American Line Builders Chapter NECA and I.B.E.W. Local
Union 309 approved on August 1, 2016.

3.
Letter of Assent from the American Line Builders Chapter NECA and I.B.E.W. Local
Union 0051 approved on January 14, 2015.

4.
Letter of Assent from the Penn Del Jersey Chapter NECA and I.B.E.W. Local Union
126 approved on August 11, 2010.

5.
Letter of Assent from the Middle States Electrical Contractors Association of
Chicago and I.B.E.W. Local Union 009 approved on May 27, 2014.

6.
Letter of Assent from the Southwestern Line Contractor Chapter & NECA and
I.B.E.W. Local Union 66 approved on June 23, 2014.

7.
Letter of Assent from the Northeastern Line Constructors Chapter, NECA and
I.B.E.W. Local Union 104 approved on May 20, 1998.

8.
Letter of Assent from the Northeastern Line Constructors Chapter of NECA and
I.B.E.W. Local Union 1249 approved on December 1, 2003.

9.
Letter of Assent from the Southern Division – Southern NJ Chapter, Inc. NECA and
I.B.E.W. Local Union 351 approved on November 2, 2016.

10.
Memorandum of Agreement (Local 150 Heavery, Highway & Underground Agreements)
with Local Union 150 I.U.O.E., dated August 2, 2016.



US\19817124.6

--------------------------------------------------------------------------------

        


11.
National Distribution Pipeline Agreement Acceptance of Agreement between the
United Association of Journeymen and Apprentices of the Plumbing and Pipe
Fitting Industry of the United States and Canada and the Distribution
Contractors Association dated August 5, 2016.

12.
Construction & General Laborers’ District Council of Chicago and Vicinity
Independent Construction Industry Collective Bargaining Agreement dated August
3, 2016.



13.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 42



14.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 02



15.
Letter of Assent from the American Line Builders Chapter NECA and IBEW Local
Union 702



16.
Agreement from International Union of Operating Engineers, Local 15 and its
Branches, AFL-CIO



17.
Agreement from International Union of Operating Engineers, Local 18 and its
Branches, AFL-CIO dated March 29, 2019



18.
Collective Bargaining Agreement Construction General Laborers District Council
of Chicago and Vicinity and its Local 681



19.
LiUNA Local 189 - KY



20.
Collective Bargaining Agreement Construction General Laborers District Council
of Chicago and Vicinity and its Local 68



21.
LiUNA Local 265 - OH



22.
LiUNA Local 576 - KY



23.
LiUNA Local 582 - IL



24.
LiUNA Local 710 - MD



25.
LiUNA Local 731 - NY



26.
Agreement from United Association of Journeymen and Apprentices of the Plumbing
and Pipe Fitting Industry of the United States and Canada, AFL-CIO, Local Union
190





US\19817124.6

--------------------------------------------------------------------------------

        


27.
Agreement from United Association of Journeymen and Apprentices of the Plumbing
and Pipe Fitting Industry of the United States and Canada, AFL-CIO, Local Union
597





US\19817124.6

--------------------------------------------------------------------------------


        


SCHEDULE 6.12(f)
EXCLUDED SUBSIDIARIES


Affiliated Entity
Jurisdiction
Tax ID
Owned Assets
Asset Description
 
 
 
 
 
1.    Church & Tower, Inc.
Florida
65-0227979
N/A
N/A
2.    MasTec Property Holdings, LLC
Nevada
26-4027848
Real Property
See Schedule 5.08(c)
3.    Nsoro MasTec International, Inc.
Nevada
26-4097196
N/A
N/A
4.    MasTec Services Company, Inc.
Florida
65-0791004
N/A
N/A
5.    MasTec Venezuela, Inc. (Holding Company)
Florida
65-0890232
Foreign Subsidiary
See Schedule 5.13(a)
6.    MasTec Spain, Inc. (Holding Company)
Florida
65-0890231
N/A
N/A
7.    MasTec Latin America, Inc.
Delaware
N/A
Foreign Subsidiary
See Schedule 5.13(a)
8.    MasTec Brazil I, Inc. (Holding Company)
Florida
65-0890223
N/A
N/A
9.    MasTec Brazil II, Inc. (Holding Company)
Florida
65-0890224
N/A
N/A





US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 7.03
EXISTING INDEBTEDNESS
Notes Payable


None.

Capital Leases
Services Lines
Principal Balance, June 30, 2019
Installments Through
Rate
Three Phase Construction Line, Inc.
$5,745,457
6/6/2023
4.1%
MasTec North America, Inc.
$8,421,153
7/31/2022
3.0%
EC Source Services, LLC
$11,746,344
7/31/2023
2.0%
MasTec Network Solutions, LLC
$11,269,431
5/31/2024
4.8%
Wanzek Construction, Inc.
$4,579,334
6/12/2023
3.1%
Precision Pipeline, LLC
$77,318,467
6/19/2023
4.8%
Pumpco, Inc.
$61,257,641
5/31/2023
4.2%
MasTec North America, Inc.
$211,649
12/1/2019
3.3%
MasTec North America, Inc.
$18,871,535
5/31/2023
2.9%
MasTec North America, Inc.
$12,214,558
5/31/2023
5.0%
MasTec North America, Inc.
$5,531,324
1/31/2024
3.6%
MasTec North America, Inc.
$4,765,614
1/18/2022
3.8%
MasTec North America, Inc.
$8,479,041
11/1/2023
4.5%
Energy Erectors, Inc.
$34,872
9/30/2022
1.9%
Mastec Canada Inc.
$5,933,742
12/30/2022
3.1%
Cash Construction Company, Inc.
$3,432,501
2/28/2023
3.9%
Kingsley Constructors, Inc.
$12,942,980
5/31/2022
4.3%



Other Credit Facilities:


1.
Indebtedness outstanding under the credit facility between Mastec Canada, Inc.,
Mastec Canada Projects, Inc. and HSBC Bank Canada, with an aggregate commitment
amount of C$20,000,000.







US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 7.08
EXISTING TRANSACTIONS WITH AFFILIATES


None.






US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 7.09
EXISTING BURDENSOME AGREEMENTS


1.
Senior Notes Indenture.



2.
Indebtedness outstanding under the credit facility between Mastec Canada, Inc.,
Mastec Canada Projects, Inc. and HSBC Bank Canada, with an aggregate commitment
amount of C$20,000,000.







US\19817124.6

--------------------------------------------------------------------------------






SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES
COMPANY
MasTec, Inc.
800 S. Douglas Road, Suite 1200
Coral Gables, FL 33134
Attention:     Albert De Cardenas, Secretary and General Counsel
Telephone:     305-406-1849
Telecopier:     305-406-1907
E-Mail:     albert.decardenas@mastec.com
and
Attention:     Paul DiMarco, Vice President Corporate Finance and Treasurer
Telephone:     305-406-1885
Telecopier:     305-406-1947
E-Mail:     paul.dimarco@mastec.com
Website Address: www.mastec.com
U.S. Taxpayer Identification Number(s): 65-0829355




DESIGNATED BORROWER


MasTec North America, Inc.
800 S. Douglas Road, Suite 1200
Coral Gables, FL 33134
Attention:     Albert De Cardenas, Secretary and General Counsel
Telephone:     305-406-1849
Telecopier:     305-406-1907
E-Mail:     albert.decardenas@mastec.com
and
Attention:     Paul DiMarco, Vice President Corporate Finance and Treasurer
Telephone:     305-406-1885
Telecopier:     305-406-1947
E-Mail:     paul.dimarco@mastec.com
Website Address: www.mastec.com
U.S. Taxpayer Identification Number(s): 65-0829357









121295946

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
Administrative Agent’s Office (daily borrowing/repaying activity, billing and
fee activity):
Bank of America, N.A.
900 W. Trade Street
Mailcode: NC1-026-06-04
Charlotte, NC 28255-0001
Mail Code: NC1-001-04-39
Attention:    Brittany Sheppard
Telephone:    980-683-5401
Telecopier:    704-409-0550
E-Mail:    brittany.n.sheppard@bofa.com


Wire Instructions:
Bank of America, N.A.
New York, NY
Account No.: 1366072250600
Reference:     MasTec, Inc.
Attention:     Wire Clearing Acct for Syn Loans - LIQ
ABA No.:    026009593


Other Notices as Administrative Agent
(Agency related questions, financial reporting requirements, bank group related
issues, etc):
Primary Contact:
Bank of America, N.A.
Agency Management
135 South LaSalle Street
Mailcode: IL4-135-09-61
Chicago, Illinois 60603
Attention:    Felicia Brinson, Agency Management Officer
Telephone:     312-828-7299
Telecopier:    877-216-2432
E-Mail:    felicia.brinson@bofa.com


Secondary Contact:
Bank of America, N.A.
Agency Management
135 South LaSalle Street
Chicago, Illinois 60603
Mailcode: IL4-135-09-61
Attention:    Elizabeth Uribe
Telephone:     312-828-5060
Telecopier:    877-216-2432
E-Mail:    elizabeth.uribe@bofa.com


121295946

--------------------------------------------------------------------------------







CREDIT CONTACT:
Bank of America, N.A.
701 Brickell Avenue
Attention:    Julia Rocawhich
Telephone:     305-347-2770
Telecopier:    877-216-2432
E-Mail:    julia.rocawhich@baml.com




L/C ISSUER:
Bank of America, N.A.
Trade Operations
1 Fleet Way
Scranton, PA 18507
Attention:     Kimberly Corcoran
E-Mail:    kimberly.corcoran@bofa.com




SWING LINE LENDER:
Bank of America, N.A.
900 W. Trade Street
Mailcode: NC1-026-06-04
Charlotte, NC 28255-0001
Mail Code: NC1-001-04-39
Attention:    Brittany Sheppard
Telephone:     980-683-5401
Telecopier:    704-409-0550
E-Mail:    brittany.n.sheppard@bofa.com








121295946

--------------------------------------------------------------------------------






EXHIBIT A
FORM OF LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The Company hereby requests, on behalf of itself or, if applicable, the Borrower
referenced in item 6 below (select one):
¨    A Borrowing of [Committed (USD) Loans][Committed (MC) Loans][Term
Loans]
¨     A conversion or continuation of [Committed (USD) Loans][Committed (MC)
Loans][Term Loans]
1.
On _________________________ (a Business Day).

2.
In the amount of _______________.

3.
Comprised of ______________________________.

[Type of Committed Loan or Term Loan requested]
4.
In the following currency ______________________.

5.
For Eurocurrency Rate Loans: with an Interest Period of _____________________
[days][months].1 

6.
On behalf of _________________________ [insert name of applicable Borrower].





________________________________
1 If denominated in Dollars or Canadian Dollars, select one, two, three or six
months or such other period that is twelve months or less requested by the
Company and consented to by all the applicable Lenders. If denominated in
Mexican Pesos, select 28, 91, 182 days.


A-1
Form of Loan Notice
120564890

--------------------------------------------------------------------------------





[The [Committed (USD) Borrowing][Committed (MC) Borrowing], if any, requested
herein complies with the proviso to the first sentence of Section 2.01[(a)][(b)]
of the Agreement.]2 The Company hereby represents that the [Committed (USD)
Borrowing][Committed (MC) Borrowing][Borrowing of Term Loans] requested
hereunder will not cause the aggregate amount of secured Indebtedness of the
Company and its Restricted Subsidiaries under credit facilities to exceed the
Senior Notes Indenture Secured Debt Cap.
MASTEC, INC.
By: __________________________
Name: ________________________
Title: _________________________




























































___________________
2To be deleted when used in connection with a Borrowing of Term Loans.




A-2
Form of Loan Notice
120564890

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned hereby requests a Swing Line Loan:
1.    On _________________________ (a Business Day).
2.    In the amount of $_______________.
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement. The Company
hereby represents that the Swing Line Borrowing requested hereunder will not
cause the aggregate amount of secured Indebtedness of the Company and its
Restricted Subsidiaries under credit facilities to exceed the Senior Notes
Indenture Secured Debt Cap.
MASTEC, INC.
By: _______________________
Name: ____________________
Title: _____________________




B-1
Form of Swing Line Loan Notice
120564890

--------------------------------------------------------------------------------






EXHIBIT C
FORM OF NOTE
_______________, 20__
FOR VALUE RECEIVED, each of the undersigned (each a “Borrower” and collectively
the “Borrowers”) hereby, jointly and severally, promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to any Borrower under
that certain Fifth Amended and Restated Credit Agreement, dated as of
[_________], 2019 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrowers, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.
Each Borrower, jointly and severally, promises to pay interest on the unpaid
principal amount of each Loan from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender and in Same
Day Funds at the Administrative Agent’s Office. If any amount is not paid in
full when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.
This Note (this “Note”) is one of the Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Note is also entitled to the
benefits of the Subsidiary Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto.
Each Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.




C-1
Form of Note
120564890

--------------------------------------------------------------------------------






THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
MASTEC, INC.


By: _______________________
Name: ____________________
Title: _____________________






MASTEC NORTH AMERICA, INC.


By: _______________________
Name: ____________________
Title: _____________________










C-2
Form of Note
120564890

--------------------------------------------------------------------------------






LOANS AND PAYMENTS WITH RESPECT THERETO


Date
Type of Loan Made
Currency and Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________
_________
_________
_________
_________
_________
__________
_________





C-3
Form of Note
120564890

--------------------------------------------------------------------------------






EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _____________________________________________ of the Company, and
that, as such, he/she is authorized to execute and deliver this certificate
(this “Compliance Certificate”) to the Administrative Agent on the behalf of the
Company, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Company has delivered the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Company
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section and a
Reconciliation if required by such Section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Company has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Company ended as
of the above date and a Reconciliation if required by such Section. Such
financial statements fairly present the financial condition, results of
operations and cash flows of the Company and its Subsidiaries in accordance with
GAAP as at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes and such Reconciliations fairly present
in all material respects the financial condition, results of operations and cash
flows of the Company and its Restricted Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
reasonably detailed review of the transactions and condition (financial or
otherwise) of the Company during the accounting period covered by such financial
statements.


D-1
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------





3.    A review of the activities of the Company during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Company performed and observed all its
Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period, the
Company performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, during such fiscal period, the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    The representations and warranties of (i) the Borrowers contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are true and correct in all material respects on and as of
the date hereof, except that (A) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation or
warranty shall be required to be true and correct in all material respects, (B)
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (C) except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
5.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate in all material respects on and as
of the date of this Compliance Certificate.
6.    The following Loan Parties listed on Schedule 3 attached hereto have been
added to the Indemnity Agreement since the date of the last delivered Compliance
Certificate.
7.    The calculation of the Senior Notes Indenture Secured Debt Cap set forth
on Schedule 4 attached hereto is true and accurate on and as of the date of this
Compliance Certificate.
[Signature page follows]


D-2
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________, ________
MASTEC, INC.
By: _______________________
Name: ____________________
Title: _____________________
 




D-3
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000’s)
I.
Section 7.11 (a) – Consolidated Interest Coverage Ratio.

A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”):

1.
Consolidated Net Income for Subject Period:    

a.
net income for the Company and its Restricted Subsidiaries for Subject Period:
$____________

b.
gains or losses arising from the sale of capital assets for Subject
Period:$_______________

c.
gains or losses arising from any write-up or write-down of assets or liabilities
for Subject Period:$ ___________________

d.
any portion of the net earnings of any Subsidiary unavailable for payment of
distributions to a Borrower for Subject Period:    $ _________________________

e.
any gain or loss arising from the acquisition of Equity Interests of a Borrower
for Subject Period: $ _______________________

f.
any income (or loss) for Subject Period of any Person if such Person is not a
Restricted Subsidiary, except that the Company’s equity in the net income of any
such Person for Subject Period shall be included in Consolidated Net Income up
to the aggregate amount of cash actually distributed by such Person during such
period to the Company or a Restricted Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Restricted Subsidiary, such Restricted Subsidiary is not precluded from further
distributing such amount to a Borrower as described in Line A(1)(d)): $
____________

g.
Consolidated Net Income (Line I.A.1.a - (b + c + d + e + f):
$___________________



SCHEDULE 1
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------





2.
interest expense for Subject Period: $__________

3.
provision for Federal, state, local and foreign income Taxes payable by the
Company and its Restricted Subsidiaries for Subject Period: $______

4.
depreciation expenses for Subject Period: $______

5.
amortization expenses for Subject Period: $______

6.
charges related to purchase accounting adjustments required by FASB ASC Topic
805 for Subject Period: $ __________________

7.
charges included in Consolidated Net Income relating to stock based compensation
which do not represent a cash item for Subject Period or any future period:
$______________

8.
other charges which do not represent a cash item for Subject Period or any
future period: $___________

9.
expenses incurred in connection with the prepayment, amendment, modification or
refinancing of Indebtedness (whether or not consummated) during Subject Period:
$_________

10.
non-capitalized transaction costs in connection with an incurrence of
Indebtedness, during a refinancing thereof, issuance of Equity Interests,
Investment, Acquisition, Disposition or recapitalization (whether or not
consummated), as permitted, during Subject Period: $__________________

11.
tender premiums, redemption premiums, fees and other amounts and expenses
incurred in connection with the tender for and/or redemption of Indebtedness
incurred under Section 7.03(j) during Subject Period: $_______________

12.
earn-out expenses resulting from Permitted Acquisitions in which the Company
and/or any Restricted Subsidiary is required to treat such earn-out expenses as
compensation costs during Subject Period: $____________________

13.
expenses arising from the impact of FASB ASC 470-50-40 on certain capitalized
fees and costs during Subject Period: $_______________



SCHEDULE 1
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------





14.
any net loss incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815: $_____________________

15.
any net loss incurred during Subject Period from currency translation losses:
$________________

16.
any loss from the early extinguishment of Indebtedness or Swap Contracts or
other derivative instruments during Subject Period: $____________

17.
3clause (xv) addbacks during Subject Period:

a.
other non-recurring or unusual charges for Subject Period: $
_____________________

b.
cash charges paid in connection with corporate restructurings (including
severance costs in connection with any reduction in the workforce of the Company
and its Restricted Subsidiaries) for Subject Period: $________________

c.
expected cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Company in good faith to
result from actions with respect to which substantial steps have been, will be,
or are expected to be, taken (in the good faith determination of the Company and
evidenced by a certificate of a Responsible Officer of the Company) within 15
months of Subject Period: $_______________

18.
Federal, state, local and foreign income Tax credits of the Company and its
Subsidiaries for Subject Period: $ ____________________

19.
any net gain incurred during Subject Period from Swap Contracts and the
application of FASB ASC Topic 815: $_________________

20.
any net gain incurred during Subject Period from currency translation gains:
$_______________



________________
3 The charges described in 17 together with any adjustments made pursuant to
Section 1.10 of the Credit Agreement shall only be permitted to be added back
for such period tot he extent such charges collectively do not increase
Consolidated EBITDA by more than 20%.


SCHEDULE 1
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------







21.
any gains from the early extinguishment of Indebtedness or Swap Contracts or
other derivative instruments during Subject Period: $____________

22.
non-cash additions to Consolidated Net Income for Subject Period:
$_______________

23.
Consolidated EBITDA for Subject Period (Lines I.A.1.g + 2 + 3 + 4 + 5 + 6 + 7 +
8 + 9 + 10 + 11 + 12 + 13 + 14 + 15 + 16 + 17(a) + 17(b) + 17(c) – 18 – 19 – 20
– 22): $__________________

B.
Consolidated Interest Charges for Subject Period: $______

C.
Consolidated Interest Coverage Ratio (Line I.A.23 ÷ Line I.B)4: ______________
to 1.00

Minimum permitted: 3.00 to 1.00
II.
Section 7.11 (b) – Consolidated Leverage Ratio.

A.
Consolidated Funded Indebtedness at Statement Date (but excluding, to the extent
outstanding and undrawn and included in Consolidated Funded Indebtedness, the
stated amount of all standby performance letters of credit as of such date):
$___________________

B.
Unrestricted Domestic Cash at Statement Date: $________

C.
Consolidated EBITDA for Subject Period (Line I.A.23 above): $________________

D.
Consolidated Leverage Ratio ((Line II.A - Line II.B) ÷ Line II.C)5:
_____________ to 1.00

Maximum permitted: 3.50 to 1.00    
















_________________
4 Subject to the pro forma adjustments contemplated by Section 1.10 of the
Credit Agreement.
5 Subject to the pro forma adjustments contemplated by Section 1.10 of the
Credit Agreement.


SCHEDULE 1
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
Consolidated EBITDA
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Twelve Months
Ended
_____
Consolidated Net Income
 
 
 
 
 
+ Consolidated Interest Charges
 
 
 
 
 
+ Federal, state, local and foreign income Taxes
 
 
 
 
 
+ depreciation expense
 
 
 
 
 
+ amortization expense
 
 
 
 
 
+ charges related to purchase accounting adjustments required by FASB ASC Topic
805
 
 
 
 
 
+ non-cash charges relating to stock based compensation
 
 
 
 
 
+ other non-cash charges
 
 
 
 
 
+ expenses in connection with prepayment, amendment, modification or refinancing
of Indebtedness (whether or not consummated)
 
 
 
 
 
+ any non-capitalized transaction costs incurred during such period in
connection with an incurrence of Indebtedness, during a refinancing thereof,
issuance of Equity Interests, Investment, Acquisition, Disposition or
recapitalization (whether or not consummated), as permitted
 
 
 
 
 
+ tender premiums, redemption premiums, fees and other amounts and expenses
incurred in connection with the tender for and/or redemption of Indebtedness
incurred under Section 7.03(j)
 
 
 
 
 



SCHEDULE 2
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------





Consolidated EBITDA
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Twelve Months
Ended
_____
+ earn-out expenses resulting from Permitted Acquisitions in which the Company
and/or any Restricted Subsidiary is required to treat such earn-out expenses as
compensation costs
 
 
 
 
 
+ expenses arising from the impact of FASB ASC 470-50-40
 
 
 
 
 
+ net losses from Swap Contracts and FASB ASC Topic 815
 
 
 
 
 
+ net losses from currency translation losses
 
 
 
 
 
+ losses from the early extinguishment of Indebtedness or Swap Contracts
 
 
 
 
 
+ other non-recurring or unusual charges
 
 
 
 
 
+ cash charges paid in connection with corporate restructurings (including
severance costs in connection with any reduction in the workforce of the Company
and its Restricted Subsidiaries)
 
 
 
 
 
+ expected cost savings, operating expense reductions, restructuring charges and
expenses and cost-saving synergies projected by the Company in good faith to
result from actions with respect to which substantial steps have been, will be,
or are expected to be, taken (in the good faith determination of the Company and
evidenced by a certificate of a Responsible Officer of the Company) within 15
months of Subject Period
 
 
 
 
 
- Federal, state, local and foreign income tax credits
 
 
 
 
 
- net gains from Swap Contracts and FASB ASC Topic 815
 
 
 
 
 
- any net gain incurred in such period from currency translation gains
 
 
 
 
 
- gains from the early extinguishment of Indebtedness or Swap Contracts or other
derivative instruments
 
 
 
 
 
- non-cash additions to Consolidated Net Income
 
 
 
 
 



SCHEDULE 2
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------





Consolidated EBITDA
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Quarter
Ended
_____
Twelve Months
Ended
_____
= Consolidated EBITDA
 
 
 
 
 



SCHEDULE 2
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------






For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 3
to the Compliance Certificate


List of Loan Parties added to the Indemnity Agreement since the date of the last
Compliance Certificate delivered:










SCHEDULE 3
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------






SCHEDULE 4
to the Compliance Certificate


Senior Notes Indenture Secured Debt Cap






SCHEDULE 4
Form of Compliance Certificate
120564890

--------------------------------------------------------------------------------






EXHIBIT E
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]6 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]7 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]8 hereunder are several and not joint.]9
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit and the Swing Line Loans included in such facilities10) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
________________________
6 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is
from a single Assignor, choose the first bracketed language. If the assignment
is from multiple Assignors, choose
the second bracketed language.
7 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to
a single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language.
8 Select as appropriate
9 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
10 Include all applicable subfacilities.


E-1
Form of Assignment and Assumption
120564890

--------------------------------------------------------------------------------





1.
Assignor[s]:    ______________________________

______________________________
[Assignor [is][is not] a Defaulting Lender]
2.
Assignee[s]:    ______________________________

___________________________             
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.
Borrower(s):    ______________________________

4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

5.
Credit Agreement:    Fifth Amended and Restated Credit Agreement, dated as of
[_________], 2019, among MasTec, Inc., MasTec North America, Inc., the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender

6.
Assigned Interest[s]:11 

 
Assignor[s]12


Assignee[s]13


Facility 
Assigned14
Aggregate Amount of Commitment/Loans for all Lenders15
Amount of
Commitment/
Loans  
Assigned*
Percentage
Assigned of  
Commitment/
Loans16
CUSIP  
Number
 
 
____________
$_______________
$____________
___________%
 
 
 
____________
$_______________
$____________
___________%
 








____________


$_______________
$____________
___________%
 



[7.
Trade Date:    __________________] 17 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
___________________
11 The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term
Loans.
12 List each Assignor, as appropriate.
13 List each Assignee, and, if available, its market entity identifier, as
appropriate.
14 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being
assigned under this Assignment (e.g. “MC Commitment”, “USD Commitment”, etc.).
15 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties
to take into account any payments or prepayments made between the Trade Date and
the Effective Date.
16 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
17 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be
determined as of the Trade Date.


E-2
Form of Assignment and Assumption
120564890

--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By: ________________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]
By: _________________________________
Title:
[Consented to and]18 Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By: _____________________________________
Title:


[Consented to:]19 
[_______________]
By: ____________________________________
Title:
























________________
18 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
19 To be added only if the consent of the Company and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.


E-3
Form of Assignment and Assumption
120564890

--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in


E-4
Form of Assignment and Assumption
120564890

--------------------------------------------------------------------------------





accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.






E-5
Form of Assignment and Assumption
120564890

--------------------------------------------------------------------------------






EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
 
By: _______________________
 
Name: _________________
 
Title: __________________
 
 
Date: ________ __, 20[ ]
 
 





F-1
U.S. Tax Compliance Certificate
120564890

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
 
By: _____________________
 
Name: ______________
 
Title: ________________
 
 
Date: ________ __, 20[ ]
 
 





F-2
U.S. Tax Compliance Certificate
120564890

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF PARTICIPANT]
 
By: _______________________
 
Name: ________________
 
Title: _________________
 
 
Date: ________ __, 20[ ]
 
 





F-3
U.S. Tax Compliance Certificate
120564890

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.
[NAME OF LENDER]
 
By: __________________________
 
Name: ___________________
 
Title: ____________________
Date: ________ __, 20[ ]





F-4
U.S. Tax Compliance Certificate
120564890

--------------------------------------------------------------------------------






EXHIBIT G
FORM OF BANKERS’ ACCEPTANCE REQUEST


[to be printed on MasTec, Inc. letterhead]
[Pam Granahan    
Bank of America, N.A.
1 Fleet Way
Scranton, Pennsylvania 18507]20 


Re:
Fifth Amended and Restated Credit Agreement, dated as of [_________], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among MasTec, Inc., a Florida corporation (the “Company”),
MasTec North America, Inc., a Florida corporation (together with the Company,
collectively, the “Borrowers” and each individually a “Borrower”), and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

Ladies and Gentlemen:
With reference to the credit facilities granted to us by you, we request that
you complete a draft(s) in accordance with the following instructions and to
accept and discount such draft(s) for the account of [________________], which
is [a Borrower][a Subsidiary]:
Value Date:    _________________
Amount:    $________________
Tenor:        _________________________
Ship to:    _________________________
From:        _________________________
Merchandise description:     ____________________
To facilitate the creation of the acceptances, we authorize you to draw up and
sign on our behalf and in our name as our attorney-in-fact draft(s) drawn on
Bank of America, N.A. as provided above.
We certify that there is no other financing covering this transaction and that
the shipment was effected within the last thirty (30) days.


_______________
20NTD: Address/Addressee to be confirmed.


G-1
Bankers’ Acceptance Request
120564890

--------------------------------------------------------------------------------







Please credit the net proceeds to our account No. _______________ with you.
At maturity of the acceptance, we authorize you to charge our account No.
_______________ with you.
Thank you for your assistance in this matter.
MASTEC, INC.


By:    ______________________________
Name: ______________________________
Title:    ______________________________




G-1
Bankers’ Acceptance Request
120564890

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF LETTERS OF CREDIT REPORT


Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [_________], 2019 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among MasTec, Inc., a
Florida corporation (the “Company”), MasTec North America, Inc., a Florida
corporation (together with the Company, collectively, the “Borrowers” and each
individually a “Borrower”), and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
This report is being delivered pursuant to Section 2.03(n) of the Agreement. Set
forth in the table below is a description of each Letter of Credit issued by the
undersigned and outstanding on the date hereof.


L/C No.
Maximum Face Amount
Current Face Amount
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[APPLICABLE L/C ISSUER]


By:_______________________________
Name:_____________________________
Title:______________________________






H-1
Letters of Credit Report
120564890

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF NOTICE OF LOAN PREPAYMENT


Date: [___________, _____]


TO:        Bank of America, N.A., as Administrative Agent (the “Administrative
Agent”)


RE:
Fifth Amended and Restated Credit Agreement, dated as of [_________], 2019 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among MasTec, Inc., a Florida corporation (the “Company”),
MasTec North America, Inc., a Florida corporation (together with the Company,
collectively, the “Borrowers” and each individually a “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.



DATE:        [Date]
    


The Company hereby notifies the Administrative Agent that on __________, 20____
21 pursuant to the terms of Section 2.05 (Prepayments) of the Agreement, the
Borrowers intend to prepay/repay the following Eurocurrency Rate Loans as more
specifically set forth below:


¨    Optional prepayment of Committed (USD) Loans in the following amount(s):
    
Eurocurrency Rate Loans: $________________ 22 
Applicable Interest Period: _________________
¨    Optional prepayment of Committed (MC) Loans in the following amount(s):
    
Eurocurrency Rate Loans: $________________ 23 
In the following currency: _________________
Applicable Interest Period:_________________






_________________________________ 
21 Specify date of such prepayment.
22 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole
multiple of $100,000 in excess thereof (or if less, the entire principal amount
thereof outstanding).
23 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole
multiple of $100,000 in excess thereof (or if less, the entire principal amount
thereof outstanding).


I-1
Notice of Loan Prepayment

--------------------------------------------------------------------------------





¨    Optional prepayment of Term Loans in the following amount(s):
    
Eurocurrency Rate Loans: $______________24 
Applicable Interest Period:_______________
Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


MASTEC, INC.,
a Florida corporation


By: ___________________________
Name: _________________________
Title:__________________________




























____________
24 Any prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or if less, the
entire principal amount thereof outstanding).




I-1
Notice of Loan Prepayment